Exhibit 10.1

 

 

SENIOR SECURED PRIMING AND SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

DATED AS OF JULY 17, 2008

 

by and among

 

VERTIS, INC.,

as Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT

ARE DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent, L/C Issuer, Swing Line Lender and a Lender,

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

GE CAPITAL MARKETS, INC.,

as Lead Arranger and Book-Running Manager,

 

and

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

2

 

 

 

1.1.

Loans

2

1.2.

Interest and Applicable Margins

8

1.3.

Fees

11

1.4.

Receipt of Payments

12

1.5.

Prepayments

13

1.6.

Maturity

15

1.7.

Loan Accounts

15

1.8.

Yield Protection

15

1.9.

Taxes

16

1.10.

Priming and Super Priority Nature of Obligations and Lenders’ Liens

19

1.11.

Payment of Obligations

19

 

 

 

SECTION 2.

CONDITIONS TO LOANS

19

 

 

 

2.1.

Conditions to Initial Loans

19

2.2.

Conditions to All Loans

22

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

3.1.

Organization, Powers, Capitalization and Good Standing

23

3.2.

Disclosure

23

3.3.

No Material Adverse Effect

23

3.4.

No Conflict

24

3.5.

Financial Statements and Financial Projections

24

3.6.

Use of Proceeds; Margin Regulations

24

3.7.

Brokers

26

3.8.

Compliance with Laws

26

3.9.

Intellectual Property

26

3.10.

Investigations, Audits, Etc.

26

3.11.

Employee Matters

27

3.12.

Litigation; Adverse Facts

27

3.13.

Ownership of Property; Liens

27

3.14.

Environmental Matters

28

3.15.

ERISA

29

3.16.

Deposit and Disbursement Accounts

30

3.17.

Agreements and Other Documents

30

3.18.

Insurance

30

3.19.

Taxes and Tax Returns

30

3.20.

Senior Indebtedness and Designated Senior Indebtedness

31

3.21.

Reorganization Matters

31

 

 

 

SECTION 4.

AFFIRMATIVE COVENANTS

32

 

 

 

4.1.

Compliance With Laws and Contractual Obligations

32

4.2.

Insurance

33

 

--------------------------------------------------------------------------------


 

4.3.

Field Examination; Fixed Asset Appraisal; Lender Meeting

33

4.4.

Organizational Existence

33

4.5.

Environmental Matters

34

4.6.

Landlords’ Agreements and Mortgagee Agreements

35

4.7.

Further Assurances

35

4.8.

Payment of Taxes

36

4.9.

Cash Management Systems

36

4.10.

Covenants Regarding Accounts

36

 

 

 

SECTION 5.

NEGATIVE COVENANTS

36

 

 

 

5.1.

Indebtedness

36

5.2.

Liens and Related Matters

38

5.3.

Investments

39

5.4.

Contingent Obligations

40

5.5.

Restricted Payments

41

5.6.

Restriction on Fundamental Changes

41

5.7.

Disposal of Assets or Subsidiary Stock

42

5.8.

Transactions with Affiliates

42

5.9.

Conduct of Business

43

5.10.

Changes Relating to Indebtedness

43

5.11.

Fiscal Year

44

5.12.

Press Release; Public Offering Materials

44

5.13.

Subsidiaries

44

5.14.

Deposit Accounts

44

5.15.

Hazardous Materials

44

5.16.

ERISA

44

5.17.

Sale-Leasebacks

45

5.18.

No Speculative Transactions

45

5.19.

Real Estate Purchases

45

5.20.

Prepayments of Other Indebtedness

45

5.21.

Reclamation Claims

45

5.22.

Chapter 11 Claims

45

5.23.

VDSL

45

5.24.

Vertis Receivables

45

 

 

 

SECTION 6.

FINANCIAL COVENANTS/REPORTING

46

 

 

 

6.1.

Financial Covenants

46

6.2.

Financial Statements and Other Reports

47

6.3.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

50

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.

DEFAULT, RIGHTS AND REMEDIES

51

 

 

 

7.1.

Event of Default

51

7.2.

Suspension or Termination of Commitments

55

7.3.

Acceleration and other Remedies

55

7.4.

Performance by Agent

55

7.5.

Application of Proceeds

56

 

 

 

SECTION 8.

ASSIGNMENT AND PARTICIPATION

56

 

 

 

8.1.

Assignment and Participations

56

8.2.

Agent

58

8.3.

Set Off and Sharing of Payments

64

8.4.

Disbursement of Funds

64

8.5.

Disbursements of Advances; Payment

65

 

 

 

SECTION 9.

MISCELLANEOUS

66

 

 

 

9.1.

Indemnities

66

9.2.

Amendments and Waivers

67

9.3.

Notices

68

9.4.

Failure or Indulgence Not Waiver; Remedies Cumulative

69

9.5.

Marshaling; Payments Set Aside

70

9.6.

Severability

70

9.7.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

70

9.8.

Headings

70

9.9.

Applicable Law

70

9.10.

Successors and Assigns

70

9.11.

No Fiduciary Relationship; Limited Liability

70

9.12.

Construction

71

9.13.

Confidentiality

71

9.14.

CONSENT TO JURISDICTION

71

9.15.

WAIVER OF JURY TRIAL

72

9.16.

Survival of Warranties and Certain Agreements

72

9.17.

Entire Agreement

72

9.18.

Counterparts; Effectiveness

72

9.19.

Replacement of Lenders

72

9.20.

Delivery of Termination Statements and Mortgage Releases

74

9.21.

Subordination of Intercompany Debt

74

9.22.

Parties Including Trustees; Bankruptcy Court Proceedings

74

9.23.

Pre-Petition Loan Documents

75

 

iii

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

 

 

 

 

Annex A

 

-

 

Definitions

Annex B

 

-

 

Pro Rata Shares and Commitment Amounts

Annex C

 

-

 

Closing Checklist

Annex D

 

-

 

Lenders’ Bank Accounts

Annex E

 

-

 

Compliance Certificate

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit 1.1(a)(i)

 

-

 

Revolving Note

Exhibit 1.1(a)(ii)

 

-

 

Notice of Revolving Credit Advance

Exhibit 1.1(b)

 

-

 

Swing Line Note

Exhibit 1.1(c)

 

-

 

Request for Letter of Credit Issuance

Exhibit 1.1(e)

 

-

 

Term Loan A Note

Exhibit 1.1(f)

 

-

 

Term Loan B Note

Exhibit 1.2(e)

 

-

 

Notice of Continuation/Conversion

Exhibit 6.2(e)

 

-

 

Borrowing Base Certificate

Exhibit 8.1

 

-

 

Assignment Agreement

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule 3.1(a)

 

-

 

Jurisdictions of Organization and Qualifications

Schedule 3.1(b)

 

-

 

Capitalization

Schedule 3.9

 

-

 

Intellectual Property

Schedule 3.10

 

-

 

Investigations and Audits

Schedule 3.11

 

-

 

Employee Matters

Schedule 3.12

 

-

 

Litigation

Schedule 3.13

 

-

 

Real Estate

Schedule 3.14

 

-

 

Environmental Matters

Schedule 3.15

 

-

 

ERISA

Schedule 3.16

 

-

 

Deposit and Disbursement Accounts

Schedule 3.17

 

-

 

Agreements and Other Documents

Schedule 3.18

 

-

 

Insurance

Schedule 5.1

 

-

 

Existing Indebtedness

Schedule 5.2

 

-

 

Liens

Schedule 5.3

 

-

 

Investments

Schedule 5.4

 

-

 

Contingent Obligations

Schedule 5.8

 

-

 

Affiliate Transactions

Schedule 5.9

 

-

 

Business Description

 

--------------------------------------------------------------------------------


 

SENIOR SECURED, PRIMING AND SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This SENIOR SECURED, PRIMING AND SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT is dated as of July 17, 2008 and entered into by and among
Vertis, Inc., a Delaware corporation, a debtor and debtor in possession under
Chapter 11 of the Bankruptcy Code (as defined below) (“Vertis” or the
“Borrower”), Vertis Holdings, Inc., a Delaware corporation, a debtor and debtor
in possession under Chapter 11 of the Bankruptcy Code (“Holdings”), certain
subsidiaries of Borrower, each a debtor and debtor-in-possession under
Chapter 11 of the Bankruptcy Code, as Guarantors, the other persons designated
as “Credit Parties” (as defined in Annex A hereto), the financial institutions
who are or hereafter become parties to this Agreement as Lenders (the “Lenders”
and each a “Lender”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity “GE Capital”), as Agent and BANK OF
AMERICA, N.A., as Documentation Agent.

 

R E C I T A L S:

 

WHEREAS, on July 15, 2008 (the “Petition Date”), the Borrower and the Guarantors
commenced prepackaged Chapter 11 Case Nos. 08-11460 through 08-11466, as
administratively consolidated at Chapter 11 Case No. 08-11460 (each a
“Prepackaged Chapter 11 Case” and collectively, the “Prepackaged Chapter 11
Cases”) by filing separate voluntary petitions for reorganization under
chapter 11, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). 
The Borrower continues to operate its businesses and manage its properties as a
debtor and debtor in possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code.

 

WHEREAS, prior to the Petition Date, certain lenders provided financing to
Borrower pursuant to that certain Credit Agreement, dated as of December 22,
2004 among the Borrower, the other credit parties signatory thereto, GE Capital,
as agent and lender, and the lenders from time to time signatory thereto (as
amended, modified or supplemented through the Petition Date, the “Pre-Petition
Credit Agreement”);

 

WHEREAS, the Borrower has requested that Lenders provide a senior secured,
superpriority revolving and term debtor-in-possession credit facility to
Borrower of $380,000,000 in the aggregate to be used for the purposes set forth
in Section 3.6;

 

WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter
defined) under the Loan Documents (as hereinafter defined) by granting to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of their personal and real property; and

 

WHEREAS, Holdings, which owns all of the Stock of Vertis, is willing to guaranty
all of the Obligations and to pledge to Agent, for the benefit of Agent and
Lenders, all of the Stock of Vertis and Holdings’ other Subsidiaries (other than
Excluded Foreign Subsidiaries (as hereinafter defined)), and substantially all
of its other personal and real property to secure the Obligations; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each of Borrower’s Subsidiaries, other than Excluded Foreign
Subsidiaries (as hereinafter defined), is willing to guaranty all of the
Obligations of Borrower and to grant to Agent, for the benefit of Agent and
Lenders, a security interest in and lien upon substantially all of its personal
and real property to secure the Obligations; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto, which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Credit Parties, Lenders and Agent
agree as follows:

 


SECTION 1.
AMOUNTS AND TERMS OF LOANS


 


1.1.                              LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF
BORROWER AND THE OTHER CREDIT PARTIES CONTAINED HEREIN:


 


(A)                                  REVOLVING LOANS.


 

(I)                                     EACH REVOLVING LENDER AGREES, SEVERALLY
AND NOT JOINTLY, TO MAKE AVAILABLE TO BORROWER FROM TIME TO TIME UNTIL THE
COMMITMENT TERMINATION DATE ITS PRO RATA SHARE OF ADVANCES (EACH A “REVOLVING
CREDIT ADVANCE”) REQUESTED BY THE BORROWER HEREUNDER.  THE PRO RATA SHARE OF THE
REVOLVING LOAN OF ANY REVOLVING LENDER (INCLUDING, WITHOUT DUPLICATION, SWING
LINE LOAN) SHALL NOT AT ANY TIME EXCEED ITS SEPARATE REVOLVING LOAN COMMITMENT. 
REVOLVING CREDIT ADVANCES MAY BE REPAID AND REBORROWED; PROVIDED, THAT THE
AMOUNT OF ANY REVOLVING CREDIT ADVANCE TO BE MADE AT ANY TIME SHALL NOT EXCEED
BORROWING AVAILABILITY.  BORROWING AVAILABILITY MAY BE FURTHER REDUCED BY
RESERVES IMPOSED BY AGENT IN ITS REASONABLE CREDIT JUDGMENT.  THE REVOLVING LOAN
SHALL BE REPAID IN FULL IN CASH ON THE COMMITMENT TERMINATION DATE.  BORROWER
SHALL, EXCEPT AS ANY SUCH REVOLVING LENDER MAY ELECT PURSUANT TO SECTION 1.7,
EXECUTE AND DELIVER TO EACH REVOLVING LENDER A NOTE TO EVIDENCE THE TOTAL
REVOLVING LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH NOTE SHALL BE IN THE
MAXIMUM PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE
REVOLVING LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(A)(I) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING
NOTES”).  OTHER THAN PURSUANT TO SECTION 1.1(A)(II), IF THE AGGREGATE
OUTSTANDING REVOLVING LOAN EXCEEDS THE BORROWING BASE AS SET FORTH IN THE MOST
RECENTLY DELIVERED BORROWING BASE CERTIFICATE OR THE TOTAL AGGREGATE REVOLVING
LOAN COMMITMENT OF ALL LENDERS (ANY SUCH EXCESS AMOUNT OF REVOLVING LOAN IS
HEREIN REFERRED TO AS AN “OVERADVANCE”), LENDERS SHALL NOT BE OBLIGATED TO MAKE
REVOLVING CREDIT ADVANCES, NO ADDITIONAL LETTERS OF CREDIT SHALL BE ISSUED AND,
EXCEPT AS PROVIDED IN SECTION 1.1(A)(II) BELOW, THE REVOLVING LOAN MUST BE
REPAID IMMEDIATELY AND/OR LETTERS OF CREDIT CASH COLLATERALIZED IN AN AMOUNT
SUFFICIENT TO ELIMINATE ANY OVERADVANCE.  FOR THE AVOIDANCE OF DOUBT, AT NO TIME
SHALL THE REVOLVING LOAN BALANCE EXCEED THE MAXIMUM AMOUNT AND, IF AT ANY TIME
THE REVOLVING LOAN BALANCE SHALL EXCEED THE MAXIMUM AMOUNT, BORROWER SHALL
IMMEDIATELY REPAY THE REVOLVING LOAN IN AN AMOUNT SUFFICIENT TO ELIMINATE ANY
SUCH EXCESS.  ALL OVERADVANCES SHALL CONSTITUTE INDEX RATE LOANS AND SHALL BEAR
INTEREST PAYABLE UPON DEMAND AT THE DEFAULT RATE.  FOR FUNDING REQUESTS FOR

 

2

--------------------------------------------------------------------------------


 

REVOLVING CREDIT ADVANCES TO BE FUNDED AS INDEX RATE LOANS OF LESS THAN
$5,000,000, WRITTEN NOTICE MUST BE PROVIDED BY 1:00 P.M. (NEW YORK TIME) ON THE
BUSINESS DAY ON WHICH THE REVOLVING CREDIT ADVANCE IS TO BE MADE.  FOR FUNDING
REQUESTS OF REVOLVING CREDIT ADVANCES TO BE FUNDED AS INDEX RATE LOANS OF
$5,000,000 OR GREATER, WRITTEN NOTICE MUST BE PROVIDED BY 1:00 P.M. (NEW YORK
TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH THE REVOLVING
CREDIT ADVANCE IS TO BE MADE.  ALL REVOLVING CREDIT ADVANCES TO BE FUNDED AS
LIBOR LOANS REQUIRE THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE.  WRITTEN
NOTICES FOR FUNDING REQUESTS SHALL BE IN THE FORM ATTACHED AS
EXHIBIT 1.1(A)(II) (“NOTICE OF REVOLVING CREDIT ADVANCE”).  ANY LOAN OR GROUP OF
LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR CONTINUED AS, OR
CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF $5,000,000 AND
INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF SUCH AMOUNT.

 

(II)                                  IF BORROWER REQUESTS THAT REVOLVING
LENDERS MAKE, OR PERMIT TO REMAIN OUTSTANDING AN OVERADVANCE, AGENT MAY, IN ITS
SOLE DISCRETION, ELECT TO MAKE, OR PERMIT TO REMAIN OUTSTANDING SUCH
OVERADVANCE; PROVIDED, HOWEVER, THAT AGENT MAY NOT CAUSE REVOLVING LENDERS TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, (A) A REVOLVING LOAN BALANCE IN EXCESS OF
THE MAXIMUM AMOUNT OR (B) AN OVERADVANCE IN AN AGGREGATE AMOUNT IN EXCESS OF
$10,000,000.  IF AN OVERADVANCE IS MADE, OR PERMITTED TO REMAIN OUTSTANDING,
PURSUANT TO THE PRECEDING SENTENCE, THEN ALL REVOLVING LENDERS SHALL BE BOUND TO
MAKE, OR PERMIT TO REMAIN OUTSTANDING, SUCH OVERADVANCE BASED UPON THEIR PRO
RATA SHARES OF THE REVOLVING LOAN COMMITMENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 

(III)                               AT BORROWER’S OPTION, BORROWING AVAILABILITY
MAY BE INCREASED BY AN AMOUNT UP TO $20 MILLION IN EXCESS OF THE BORROWING BASE
(THE “SEASONAL DIP OVERADVANCE FACILITY”) IF BORROWER REQUESTS, NO EARLIER THAN
JULY 1, 2008 AND NO LATER THAN JULY 31, 2008 (THE “SEASONAL DIP OVERADVANCE
PERIOD”), THE ABILITY TO USE THE SEASONAL DIP OVERADVANCE FACILITY; PROVIDED,
HOWEVER, THAT THE SEASONAL DIP OVERADVANCE FACILITY SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS:  (I) AT NO TIME SHALL THE OUTSTANDING
PRINCIPAL BALANCE OF THE REVOLVING LOAN (INCLUDING, WITHOUT LIMITATION, THE
SEASONAL DIP OVERADVANCE FACILITY) EXCEED $130 MILLION (OR THE THEN EXISTING
MAXIMUM COMMITTED OR COURT-APPROVED AMOUNT OF THE REVOLVING LOAN, WHICHEVER IS
LESSER); (II) REQUESTS FOR ADVANCES UNDER THE SEASONAL DIP OVERADVANCE FACILITY
(“SEASONAL DIP OVERADVANCES”) SHALL BE HONORED ONLY UNTIL THE END OF THE
SEASONAL DIP OVERADVANCE PERIOD; AND (III) AND ALL OUTSTANDING SEASONAL DIP
OVERADVANCES (INCLUDING, WITHOUT LIMITATION, ALL INTEREST ACCRUED THEREON) SHALL
BE DUE, PAYABLE AND PAID IN FULL IN CASH UPON, THE EARLIER OF (A) THE COMMITMENT
TERMINATION DATE, OR (B) OCTOBER 15, 2008.  IN ANY EVENT, AGENT WILL RETAIN THE
RIGHT IN ITS REASONABLE CREDIT JUDGMENT FROM TIME TO TIME TO ESTABLISH OR
MODIFY, WITH RESPECT TO THE BORROWING BASE, ADDITIONAL RESERVES AGAINST
AVAILABILITY, INCLUDING, WITHOUT LIMITATION, RESERVES IN RESPECT OF ANY ADEQUATE
PROTECTION PAYMENTS REQUIRED UNDER THE INTERIM ORDER AND THE FINAL ORDER WITH
RESPECT TO INTEREST ACCRUED PRIOR TO THE COMMENCEMENT OF THE PREPACKAGED CHAPTER
11 CASES, CARVE-OUTS FOR PROFESSIONALS AND STANDARDS OF ELIGIBILITY.  IF A
SEASONAL DIP OVERADVANCE IS MADE, OR PERMITTED TO REMAIN OUTSTANDING, PURSUANT
TO THIS SECTION 1.1(A)(III), THEN ALL REVOLVING LENDERS SHALL BE BOUND TO MAKE,
OR PERMIT TO REMAIN OUTSTANDING, SUCH SEASONAL DIP OVERADVANCE BASED UPON THEIR
PRO RATA SHARES OF THE REVOLVING LOAN COMMITMENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(B)                                 SWING LINE FACILITY.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER HEREBY AGREES TO MAKE AVAILABLE AT ANY TIME AND
FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES (EACH, A “SWING
LINE ADVANCE”).  THE PROVISIONS OF THIS SECTION 1.1(B) SHALL NOT RELIEVE
REVOLVING LENDERS OF THEIR OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER
SECTION 1.1(A).  EXCEPT AS PROVIDED IN SECTION 1.1(A)(II) ABOVE, THE AGGREGATE
AMOUNT OF SWING LINE ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME THE
LESSER OF (A) THE SWING LINE COMMITMENT AND (B) BORROWING AVAILABILITY (“SWING
LINE AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION DATE, BORROWER MAY FROM
TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS SECTION 1.1(B).  WHENEVER
BORROWER DESIRES THAT THE SWING LINE LENDER MAKE A SWING LINE ADVANCE HEREUNDER,
BORROWER SHALL GIVE THE SWING LINE LENDER, NOT LATER THAN 3:30 P.M. (NEW YORK
TIME), ON THE DATE THAT A SWING LINE ADVANCE IS TO BE MADE, WRITTEN NOTICE OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING OF EACH SWING LINE ADVANCE TO BE
MADE HEREUNDER.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SPECIFY (A) THE DATE
OF BORROWING (WHICH SHALL BE A BUSINESS DAY), AND (B) THE AGGREGATE PRINCIPAL
AMOUNT OF THE SWING LINE ADVANCE TO BE MADE PURSUANT TO SUCH BORROWING.  UNLESS
THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN
NOTICE FROM REQUISITE LENDERS INSTRUCTING IT NOT TO MAKE A SWING LINE ADVANCE,
THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF ANY CONDITION
PRECEDENT SET FORTH IN SECTION 2.2, BE ENTITLED TO FUND THAT SWING LINE ADVANCE,
AND TO HAVE EACH REVOLVING LENDER MAKE REVOLVING CREDIT ADVANCES IN ACCORDANCE
WITH SECTION 1.1(B)(III) OR PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH
SECTION 1.1(B)(IV).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN INDEX RATE
LOAN.  BORROWER SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
SWING LINE LOAN UPON DEMAND THEREFOR BY AGENT. THE ENTIRE UNPAID BALANCE OF THE
SWING LINE LOAN AND ALL OTHER NONCONTINGENT OBLIGATIONS (OTHER THAN AS SET FORTH
IN SECTION 1.5) SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY
AVAILABLE FUNDS ON THE COMMITMENT TERMINATION DATE IF NOT SOONER PAID IN FULL.

 

(II)                                  BORROWER SHALL EXECUTE AND DELIVER TO THE
SWING LINE LENDER A PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT. SUCH
NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING
LINE LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(B) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, THE “SWING LINE NOTE”). THE SWING LINE NOTE SHALL REPRESENT THE
OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF
LESS, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SWING LINE ADVANCES MADE TO
BORROWER TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 1.2.

 

(III)                               THE SWING LINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION BUT NO LESS FREQUENTLY THAN
ONCE WEEKLY, MAY ON BEHALF OF BORROWER (AND BORROWER HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST EACH REVOLVING
LENDER TO MAKE A REVOLVING CREDIT ADVANCE TO BORROWER (WHICH SHALL BE AN INDEX
RATE LOAN) IN AN AMOUNT EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE
PRINCIPAL AMOUNT OF THE SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN.  REGARDLESS OF WHETHER THE
CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING
CREDIT ADVANCE ARE THEN SATISFIED, EACH REVOLVING LENDER SHALL DISBURSE DIRECTLY
TO AGENT, ITS PRO RATA SHARE OF A REVOLVING CREDIT ADVANCE ON

 

4

--------------------------------------------------------------------------------


 

BEHALF OF THE SWING LINE LENDER, PRIOR TO 3:00 P.M. (NEW YORK TIME), IN
IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE THAT
NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING CREDIT ADVANCES SHALL BE
IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED
SWING LINE LOAN.

 

(IV)                              INTENTIONALLY OMITTED.

 

(V)                                 EACH REVOLVING LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(B)(III) SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH REVOLVING LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR ANY
OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR
(D) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.  SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH REVOLVING LENDER THE AMOUNTS REQUIRED PURSUANT TO
SECTIONS 1.1.(B)(III).  IF ANY REVOLVING LENDER DOES NOT MAKE AVAILABLE SUCH
AMOUNTS TO AGENT OR THE SWING LINE LENDER, AS APPLICABLE, THE SWING LINE LENDER
SHALL BE ENTITLED TO RECOVER, ON DEMAND, SUCH AMOUNT ON DEMAND FROM SUCH
REVOLVING LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE FOR THE
FIRST TWO BUSINESS DAYS AND AT THE INDEX RATE THEREAFTER.

 


(C)                                  LETTERS OF CREDIT.  THE REVOLVING LOAN
COMMITMENT MAY, IN ADDITION TO ADVANCES UNDER THE REVOLVING LOAN, BE UTILIZED
(SUBJECT TO THE LIMITATIONS IMPOSED BY SECTION 1.1(A)), UPON THE REQUEST OF THE
BORROWER TO AGENT, FOR THE ISSUANCE OF LETTERS OF CREDIT, WHICH SHALL BE ISSUED
IN DOLLARS, ON BEHALF OF BORROWER.  IMMEDIATELY UPON THE ISSUANCE BY AN L/C
ISSUER OF A LETTER OF CREDIT, AND WITHOUT FURTHER ACTION ON THE PART OF AGENT OR
ANY OF THE LENDERS, EACH REVOLVING LENDER SHALL BE DEEMED TO HAVE PURCHASED FROM
SUCH L/C ISSUER A PARTICIPATION IN SUCH LETTER OF CREDIT (OR IN ITS OBLIGATION
UNDER A RISK PARTICIPATION AGREEMENT WITH RESPECT THERETO) EQUAL TO SUCH
REVOLVING LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.


 

(I)                                     MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF
LETTER OF CREDIT OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING
OR UNREIMBURSED AT ANY TIME SHALL NOT EXCEED $45,000,000 (“L/C SUBLIMIT”).

 

(II)                                  REIMBURSEMENT.  BORROWER SHALL BE
IRREVOCABLY AND UNCONDITIONALLY OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER FORMALITIES OF ANY KIND, TO REIMBURSE ANY L/C ISSUER ON DEMAND
IN IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS PAID BY SUCH L/C ISSUER WITH
RESPECT TO A LETTER OF CREDIT, INCLUDING ALL REIMBURSEMENT PAYMENTS, FEES,
CHARGES, COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER HEREBY AUTHORIZES
AND DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S ACCOUNTS (BY
INCREASING THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES OR
SWING LINE ADVANCES MADE TO BORROWER, AS APPLICABLE) IN THE AMOUNT OF ANY
PAYMENT MADE BY AN L/C ISSUER WITH RESPECT TO ANY LETTER OF CREDIT.  ALL AMOUNTS
PAID BY AN L/C ISSUER WITH RESPECT TO ANY LETTER OF CREDIT THAT ARE NOT
IMMEDIATELY REPAID BY BORROWER WITH THE PROCEEDS OF A REVOLVING CREDIT ADVANCE,
SWING LINE ADVANCE OR OTHERWISE SHALL BEAR INTEREST PAYABLE ON DEMAND AT THE
INTEREST RATE

 

5

--------------------------------------------------------------------------------


 

APPLICABLE TO REVOLVING CREDIT ADVANCES THAT ARE INDEX RATE LOANS PLUS, AT THE
ELECTION OF AGENT OR REQUISITE LENDERS, AN ADDITIONAL TWO PERCENT (2.00%) PER
ANNUM.  EACH REVOLVING LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING
LOAN MADE PURSUANT TO THIS SECTION 1.1(C)(II).  IN THE EVENT AGENT ELECTS NOT TO
DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE THE L/C ISSUER IN FULL
ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT
AND THE ACCRUED INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT BUSINESS
DAY PRIOR TO 3:00 P.M. (NEW YORK TIME), SHALL DELIVER TO AGENT AN AMOUNT EQUAL
TO ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON DEMAND BY
THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS SUBSECTION
IN RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY
BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 2.2.  IF ANY
REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE L/C ISSUER IN
RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS SECTION 1.1(C)(II), THE L/C
ISSUER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER TOGETHER WITH INTEREST AT THE INDEX RATE.

 

(III)                               REQUEST FOR LETTERS OF CREDIT.  BORROWER
SHALL GIVE AGENT AT LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE
SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND
THE NAME AND ADDRESS OF THE BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS
PROPOSED TO BE SUPPORTED THEREBY, AND THE EXPIRY DATE (OR EXTENDED EXPIRY DATE)
OF THE LETTER OF CREDIT.  EACH REQUEST BY BORROWER FOR THE ISSUANCE OF A LETTER
OF CREDIT SHALL BE IN THE FORM OF EXHIBIT 1.1(C).  IF AGENT INFORMS BORROWER
THAT THE L/C ISSUER CANNOT ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY,
BORROWER MAY REQUEST THAT L/C ISSUER ARRANGE FOR THE ISSUANCE OF THE REQUESTED
LETTER OF CREDIT UNDER A RISK PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL
INSTITUTION REASONABLY ACCEPTABLE TO AGENT, L/C ISSUER AND BORROWER.  THE
ISSUANCE OF ANY LETTER OF CREDIT UNDER THIS AGREEMENT SHALL BE SUBJECT TO
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.2 AND THE CONDITIONS THAT
THE LETTER OF CREDIT (I) SUPPORTS A TRANSACTION BENEFITING THE CREDIT PARTIES
(OTHER THAN HOLDINGS) OR THEIR WHOLLY-OWNED SUBSIDIARIES AND (II) IS IN A FORM,
IS FOR AN AMOUNT AND CONTAINS SUCH TERMS AND CONDITIONS AS ARE REASONABLY
SATISFACTORY TO THE L/C ISSUER AND, IN THE CASE OF STANDBY LETTERS OF CREDIT,
AGENT.  THE INITIAL NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT SHALL
BE ACCOMPANIED BY THE FORM OF THE LETTER OF CREDIT AND THE MASTER STANDBY
AGREEMENT OR MASTER DOCUMENTARY AGREEMENT, AS APPLICABLE, AND AN APPLICATION FOR
A LETTER OF CREDIT, IF ANY, THEN REQUIRED BY THE L/C ISSUER COMPLETED IN A
MANNER REASONABLY SATISFACTORY TO SUCH L/C ISSUER.  IF ANY PROVISION OF ANY
APPLICATION OR REIMBURSEMENT AGREEMENT IS INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT, THEN THE PROVISIONS OF THIS AGREEMENT, TO THE EXTENT OF SUCH
INCONSISTENCY, SHALL CONTROL.

 

(IV)                              EXPIRATION DATES OF LETTERS OF CREDIT.  THE
EXPIRATION DATE OF EACH LETTER OF CREDIT SHALL BE ON A DATE THAT IS NOT LATER
THAN TEN DAYS PRIOR TO THE COMMITMENT TERMINATION DATE; PROVIDED, THAT A LETTER
OF CREDIT MAY PROVIDE FOR AUTOMATIC EXTENSIONS OF ITS EXPIRATION DATE FOR ONE
(1) OR MORE SUCCESSIVE PERIODS OF UP TO TWELVE (12) MONTHS FOR EACH PERIOD;
PROVIDED, FURTHER, THAT THE L/C ISSUER HAS THE RIGHT TO TERMINATE SUCH LETTER OF
CREDIT ON

 

6

--------------------------------------------------------------------------------


 

EACH SUCH EXPIRATION DATE AND NO RENEWAL TERM MAY EXTEND THE TERM OF THE LETTER
OF CREDIT TO A DATE THAT IS LATER THAN THE THIRTIETH (30TH) DAY PRIOR TO THE
DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF THE TERM COMMITMENT
TERMINATION DATE.  UPON DIRECTION BY AGENT OR REQUISITE LENDERS, THE L/C ISSUER
SHALL NOT RENEW ANY SUCH LETTER OF CREDIT AT ANY TIME DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT; PROVIDED THAT, IN THE CASE OF A DIRECTION BY AGENT OR
REQUISITE LENDERS, THE L/C ISSUER RECEIVES SUCH DIRECTIONS PRIOR TO THE DATE
NOTICE OF NON-RENEWAL IS REQUIRED TO BE GIVEN BY THE L/C ISSUER AND THE L/C
ISSUER HAS HAD A REASONABLE PERIOD OF TIME TO ACT ON SUCH NOTICE.

 

(V)                                 OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
BORROWER TO REIMBURSE THE L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN
RESPECT OF LETTERS OF CREDIT ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND
IRREVOCABLE AND SHALL BE PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR
WAIVER OF OR ANY CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY
LETTER OF CREDIT OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR
ANY OTHER PERSON MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF
CREDIT, AGENT, ANY L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR
UNRELATED AGREEMENTS OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED
UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; (E) PAYMENT UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A
DRAFT OR OTHER DOCUMENT THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT; OR (F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY
KIND OF ANY L/C ISSUER, AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT
OR CIRCUMSTANCE WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS
SECTION 1.1(C)(V), CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS
EXPRESSLY UNDERSTOOD AND AGREED BY BORROWER THAT THE ABSOLUTE AND UNCONDITIONAL
OBLIGATION OF BORROWER TO AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE
UNDER A LETTER OF CREDIT WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE L/C ISSUER.  HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED TO
EXCUSE AN L/C ISSUER FROM CLAIMS WHICH BORROWER MAY ASSERT AGAINST THE L/C
ISSUER SUBJECT TO THE TERMS OF THE MASTER STANDBY AGREEMENT OR THE MASTER
DOCUMENTARY AGREEMENT.

 

(VI)                              OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER
(OTHER THAN GE CAPITAL) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT
HEREUNDER UNTIL IT HAS PROVIDED AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT
AND INTENDED ISSUANCE DATE OF SUCH LETTER OF CREDIT.  EACH L/C ISSUER (OTHER
THAN GE CAPITAL) FURTHER AGREES TO PROVIDE TO AGENT:  (A) A COPY OF EACH LETTER
OF CREDIT ISSUED BY SUCH L/C ISSUER PROMPTLY AFTER ITS ISSUANCE; (B) A WEEKLY
REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER, THE DATES AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE
EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF
CREDIT DURING SUCH WEEK AND THE AMOUNT OF ANY UNREIMBURSED DRAWS UNDER SUCH
LETTERS OF CREDIT; AND (C) SUCH ADDITIONAL INFORMATION REASONABLY REQUESTED BY
AGENT FROM TIME TO TIME WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER.

 

7

--------------------------------------------------------------------------------


 


(D)                                 FUNDING AUTHORIZATION.  THE PROCEEDS OF ALL
LOANS MADE TO THE BORROWER PURSUANT TO THIS AGREEMENT SUBSEQUENT TO THE CLOSING
DATE ARE TO BE FUNDED BY AGENT BY WIRE TRANSFER TO THE ACCOUNT DESIGNATED BY
BORROWER BELOW (THE “DISBURSEMENT ACCOUNT”):


 

Bank:  Bank of America, N.A.

ABA No.:  026-009-593

Bank Address:  Charlotte, North Carolina

Account No.:  3750357673

Reference:  Vertis, Inc.

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 


(E)                                  TERM LOAN A.  EACH TERM LOAN A LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO LEND TO BORROWER IN ONE DRAW, ON THE
CLOSING DATE, ITS PRO RATA SHARE OF THE AGGREGATE AMOUNT OF $50,000,000 (THE
“TERM LOAN A”).  THE PRINCIPAL AMOUNT OF THE TERM LOAN A SHALL BE DUE AND
PAYABLE IN FULL, IN CASH IN ONE INSTALLMENT, ON THE COMMITMENT TERMINATION DATE;
SUBJECT, HOWEVER, TO ACCELERATION UPON (OR FOLLOWING) THE OCCURRENCE OF AN EVENT
OF DEFAULT AND DURING ITS CONTINUATION, OR UPON EARLIER TERMINATION OF THIS
AGREEMENT, AS PROVIDED FOR HEREIN.  AMOUNTS BORROWED UNDER THIS
SECTION 1.1(E) AND REPAID MAY NOT BE REBORROWED.  THE TERM LOAN A SHALL BE
EVIDENCED BY ONE OR MORE PROMISSORY NOTES SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(E) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “TERM LOAN A NOTE” AND, COLLECTIVELY, THE “TERM LOAN A
NOTES”), AND, EXCEPT AS ANY SUCH LENDER MAY ELECT PURSUANT TO SECTION 1.7, THE
BORROWER SHALL EXECUTE AND DELIVER EACH TERM LOAN A NOTE TO THE APPLICABLE TERM
LOAN A LENDER.  EACH TERM LOAN A NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER
TO PAY THE AMOUNT OF THE APPLICABLE TERM LOAN A LENDER’S TERM LOAN COMMITMENT,
TOGETHER WITH INTEREST THEREON.


 


(F)                                    TERM LOAN B.  EACH TERM LOAN B LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO LEND TO BORROWER IN ONE DRAW, ON THE
CLOSING DATE, ITS PRO RATA SHARE OF THE AGGREGATE AMOUNT OF $200,000,000 (THE
“TERM LOAN B”).  THE PRINCIPAL AMOUNT OF THE TERM LOAN B SHALL BE DUE AND
PAYABLE IN FULL, IN CASH IN ONE INSTALLMENT, ON THE COMMITMENT TERMINATION DATE;
SUBJECT, HOWEVER, TO ACCELERATION UPON (OR FOLLOWING) THE OCCURRENCE OF AN EVENT
OF DEFAULT AND DURING ITS CONTINUATION, OR UPON EARLIER TERMINATION OF THIS
AGREEMENT, AS PROVIDED FOR HEREIN.  AMOUNTS BORROWED UNDER THIS
SECTION 1.1(F) AND REPAID MAY NOT BE REBORROWED.  THE TERM LOAN B SHALL BE
EVIDENCED BY ONE OR MORE PROMISSORY NOTES SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(F) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “TERM LOAN B NOTE” AND, COLLECTIVELY, THE “TERM LOAN B
NOTES”), AND, EXCEPT AS ANY SUCH LENDER MAY ELECT PURSUANT TO SECTION 1.7, THE
BORROWER SHALL EXECUTE AND DELIVER EACH TERM LOAN B NOTE TO THE APPLICABLE TERM
LOAN B LENDER.  EACH TERM LOAN B NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER
TO PAY THE AMOUNT OF THE APPLICABLE TERM LOAN B LENDER’S TERM LOAN COMMITMENT,
TOGETHER WITH INTEREST THEREON.


 


1.2.                              INTEREST AND APPLICABLE MARGINS.


 


(A)                                  BORROWER SHALL PAY INTEREST TO AGENT, FOR
THE RATABLE BENEFIT OF LENDERS, WITH RESPECT TO THE VARIOUS LOANS (OTHER THAN
LETTER OF CREDIT OBLIGATIONS) MADE BY EACH LENDER


 


8

--------------------------------------------------------------------------------



 


(OR IN THE CASE OF THE SWING LINE LOAN, FOR THE BENEFIT OF THE SWING LINE
LENDER), IN ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE FOLLOWING
RATES WITH RESPECT TO (I) REVOLVING CREDIT ADVANCES THAT ARE INDEX RATE LOANS,
THE INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM,
(II) REVOLVING CREDIT ADVANCES THAT ARE LIBOR LOANS, THE APPLICABLE LIBOR RATE
PLUS THE APPLICABLE REVOLVER LIBOR MARGIN PER ANNUM, (III) THE SWING LINE LOAN,
THE INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM, (IV) THE
TERM LOAN A, THE INDEX RATE PLUS THE APPLICABLE TERM LOAN A INDEX MARGIN PER
ANNUM, OR AT THE REQUEST OF BORROWER, THE APPLICABLE LIBOR RATE PLUS THE
APPLICABLE TERM LOAN A LIBOR MARGIN PER ANNUM AND (V) THE TERM LOAN B, THE INDEX
RATE PLUS THE APPLICABLE TERM LOAN B INDEX MARGIN PER ANNUM, OR AT THE REQUEST
OF BORROWER, THE APPLICABLE LIBOR RATE PLUS THE APPLICABLE TERM LOAN B LIBOR
MARGIN PER ANNUM.


 

The Applicable Margins with respect to Revolving Credit Advances and Letter of
Credit Obligations, whether incurred on or after the date hereof, Term Loan A
and Term Loan B are as follows:

 

Applicable Revolver Index Margin

 

1.75

%

Applicable Revolver LIBOR Margin

 

2.75

%

Applicable L/C Margin

 

2.75

%

Applicable Term Loan A Index Margin

 

4.50

%

Applicable Term Loan A LIBOR Margin

 

5.50

%

Applicable Term Loan B Index Margin

 

1.75

%

Applicable Term Loan B LIBOR Margin

 

3.00

%

 


(B)                                 IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE
DEFINITION OF LIBOR PERIOD) AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)                                  ALL COMPUTATIONS OF FEES CALCULATED ON A
PER ANNUM BASIS AND INTEREST SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY
YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS OCCURRING IN THE PERIOD FOR
WHICH SUCH FEES AND INTEREST ARE PAYABLE.  THE INDEX RATE IS A FLOATING RATE
DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF AN INTEREST RATE AND
FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON BORROWER, ABSENT
MANIFEST ERROR.


 


(D)                                 SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING UNDER SECTION 7.1(A) AND WITHOUT NOTICE OF ANY KIND, OR SO
LONG AS ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND AT THE
ELECTION OF AGENT (OR UPON THE WRITTEN REQUEST OF REQUISITE LENDERS) CONFIRMED
BY WRITTEN NOTICE FROM AGENT TO BORROWER AND WITHOUT FURTHER NOTICE, MOTION OR
APPLICATION TO, HEARING BEFORE, OR ORDER FROM THE BANKRUPTCY COURT, THE INTEREST
RATES APPLICABLE TO THE LOANS AND THE LETTER OF CREDIT AND UNUSED LINE FEES
SHALL BE INCREASED BY TWO PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF
INTEREST OR THE RATE OF SUCH FEE OTHERWISE APPLICABLE HEREUNDER (“DEFAULT
RATE”), AND ALL OTHER OUTSTANDING OBLIGATIONS WHICH ARE PAST DUE SHALL BEAR
INTEREST AT THE THEN APPLICABLE INDEX RATE APPLICABLE TO SUCH OTHER OBLIGATIONS
PLUS THE DEFAULT RATE.  INTEREST, UNUSED LINE FEES AND LETTER OF CREDIT FEES AT
THE DEFAULT RATE SHALL ACCRUE FROM THE INITIAL DATE OF SUCH EVENT OF DEFAULT
UNTIL THAT EVENT OF DEFAULT IS CURED OR


 


9

--------------------------------------------------------------------------------



 


WAIVED AND SHALL BE PAYABLE UPON DEMAND, BUT IN ANY EVENT, SHALL BE PAYABLE ON
THE NEXT REGULARLY SCHEDULED PAYMENT DATE SET FORTH HEREIN FOR SUCH OBLIGATION.


 


(E)                                  BORROWER SHALL HAVE THE OPTION TO
(I) REQUEST THAT ANY REVOLVING CREDIT ADVANCE BE MADE AS A LIBOR LOAN,
(II) CONVERT AT ANY TIME ALL OR ANY PART OF OUTSTANDING LOANS (OTHER THAN THE
SWING LINE LOAN) FROM INDEX RATE LOANS TO LIBOR LOANS, (III) CONVERT ANY LIBOR
LOAN TO AN INDEX RATE LOAN, SUBJECT TO PAYMENT OF THE LIBOR BREAKAGE COSTS IN
ACCORDANCE WITH SECTION 1.3(E) IF SUCH CONVERSION IS MADE PRIOR TO THE
EXPIRATION OF THE LIBOR PERIOD APPLICABLE THERETO, OR (IV) CONTINUE ALL OR ANY
PORTION OF ANY LOAN (OTHER THAN THE SWING LINE LOAN) AS A LIBOR LOAN UPON THE
EXPIRATION OF THE APPLICABLE LIBOR PERIOD AND THE SUCCEEDING LIBOR PERIOD OF
THAT CONTINUED LOAN SHALL COMMENCE ON THE FIRST DAY AFTER THE LAST DAY OF THE
LIBOR PERIOD OF THE LOAN TO BE CONTINUED.  ANY SUCH ELECTION MUST BE MADE BY
1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO (1) THE DATE OF ANY
PROPOSED REVOLVING CREDIT ADVANCE THAT IS TO BEAR INTEREST AT THE LIBOR RATE
(2) THE END OF EACH LIBOR PERIOD WITH RESPECT TO ANY LIBOR LOANS TO BE CONTINUED
AS SUCH, OR (3) THE DATE ON WHICH BORROWER WISHES TO CONVERT ANY INDEX RATE LOAN
TO A LIBOR LOAN FOR A LIBOR PERIOD DESIGNATED BY BORROWER IN SUCH ELECTION.  IF
NO ELECTION IS RECEIVED WITH RESPECT TO A LIBOR LOAN BY 1:00 P.M. (NEW YORK
TIME) ON THE 3RD BUSINESS DAY PRIOR TO THE END OF THE LIBOR PERIOD WITH RESPECT
THERETO, THAT LIBOR LOAN SHALL BE CONVERTED TO AN INDEX RATE LOAN AT THE END OF
ITS LIBOR PERIOD.  BORROWER MUST MAKE SUCH ELECTION BY NOTICE TO AGENT IN
WRITING, BY FAX OR OVERNIGHT COURIER.  IN THE CASE OF ANY CONVERSION OR
CONTINUATION, SUCH ELECTION MUST BE MADE PURSUANT TO A WRITTEN NOTICE (A “NOTICE
OF CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.2(E).  NO LOAN SHALL BE
MADE, CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND AGENT OR REQUISITE LENDERS HAVE DETERMINED NOT TO
MAKE OR CONTINUE ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS SECTION 1.2, IF A COURT OF COMPETENT JURISDICTION DETERMINES
IN A FINAL ORDER THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST
RATE OF INTEREST PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG
AS THE MAXIMUM LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE
HEREUNDER SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF
AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE
MAXIMUM LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE
MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON
BEHALF OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED
HAD THE INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS
PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE CLOSING DATE AS OTHERWISE
PROVIDED IN THIS AGREEMENT.  THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE
RATE(S) OF INTEREST AND IN THE MANNER PROVIDED IN SECTIONS 1.2(A) THROUGH (E),
UNLESS AND UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND
AT THAT TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL
INTEREST RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT
THAT SUCH LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER
BEEN CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE
MAXIMUM LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH INTEREST
SHALL BE CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY
THE NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE.  IF,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.2(F), A COURT OF COMPETENT
JURISDICTION SHALL DETERMINE BY A FINAL, NON-APPEALABLE ORDER THAT A LENDER HAS
RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, AGENT SHALL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW,


 


10

--------------------------------------------------------------------------------



 


PROMPTLY APPLY SUCH EXCESS AS SPECIFIED IN SECTION 1.5(D) AND THEREAFTER SHALL
REFUND ANY EXCESS TO BORROWER OR AS SUCH COURT OF COMPETENT JURISDICTION MAY
OTHERWISE ORDER.


 


1.3.                              FEES.


 


(A)                                  FEE LETTER.  BORROWER SHALL PAY TO GE
CAPITAL, INDIVIDUALLY, AND GE CAPITAL MARKETS, INC. (“GECM”) THE FEES SPECIFIED
IN THAT CERTAIN FEE LETTER, DATED AS OF JULY 8, 2008, AMONG BORROWER, GE CAPITAL
AND GECM (THE “GE CAPITAL FEE LETTER”), AT THE TIMES SPECIFIED FOR PAYMENT
THEREIN.


 


(B)                                 UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION
FOR THE REVOLVING LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT
OF SUCH LENDERS, IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH
PRIOR TO THE COMMITMENT TERMINATION DATE, COMMENCING WITH THE FIRST CALENDAR
MONTH FOLLOWING THE CLOSING DATE AND ON THE COMMITMENT TERMINATION DATE, A FEE
FOR BORROWER’S NON-USE OF AVAILABLE FUNDS IN AN AMOUNT EQUAL TO ONE-HALF OF ONE
PERCENT (0.50%) PER ANNUM MULTIPLIED BY THE DIFFERENCE BETWEEN (X) THE MAXIMUM
AMOUNT (AS IT MAY BE REDUCED FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE
PERIOD OF THE DAILY CLOSING BALANCES OF THE REVOLVING LOAN (INCLUDING, WITHOUT
DUPLICATION, SWING LINE LOANS) OUTSTANDING DURING THE PERIOD FOR WHICH SUCH FEE
IS DUE.


 


(C)                                  LETTER OF CREDIT FEE.  BORROWER AGREES TO
PAY TO AGENT FOR THE BENEFIT OF REVOLVING LENDERS, AS COMPENSATION TO SUCH
REVOLVING LENDERS FOR LETTER OF CREDIT OBLIGATIONS INCURRED HEREUNDER,
(I) WITHOUT DUPLICATION OF REASONABLE, DOCUMENTED, OUT-OF-POCKET COSTS AND
EXPENSES OTHERWISE PAYABLE TO AGENT OR LENDERS HEREUNDER, ALL COSTS AND EXPENSES
INCURRED BY AGENT OR ANY LENDER ON ACCOUNT OF SUCH LETTER OF CREDIT OBLIGATIONS,
AND (II) FOR EACH CALENDAR MONTH DURING WHICH ANY LETTER OF CREDIT OBLIGATION
SHALL REMAIN OUTSTANDING, COMMENCING WITH THE FIRST CALENDAR MONTH FOLLOWING THE
CLOSING DATE, A FEE (THE “LETTER OF CREDIT FEE”) IN AN AMOUNT EQUAL TO THE
APPLICABLE L/C MARGIN FROM TIME TO TIME IN EFFECT MULTIPLIED BY THE MAXIMUM
AMOUNT AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER THE APPLICABLE LETTER OF
CREDIT.  SUCH FEE SHALL BE PAID TO AGENT FOR THE BENEFIT OF THE REVOLVING
LENDERS IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH AND ON THE
COMMITMENT TERMINATION DATE.  IN ADDITION, BORROWER SHALL PAY TO ANY L/C ISSUER,
ON DEMAND, SUCH FEES (INCLUDING ALL PER ANNUM FEES), CHARGES AND EXPENSES OF
SUCH L/C ISSUER IN RESPECT OF THE ISSUANCE, NEGOTIATION, ACCEPTANCE, AMENDMENT,
TRANSFER AND PAYMENT OF SUCH LETTER OF CREDIT OR OTHERWISE PAYABLE PURSUANT TO
THE APPLICATION AND RELATED DOCUMENTATION UNDER WHICH SUCH LETTER OF CREDIT IS
ISSUED.


 


(D)                                 LIBOR BREAKAGE COSTS.  UPON (I) ANY DEFAULT
BY BORROWER IN MAKING ANY BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY
LIBOR LOAN FOLLOWING BORROWER’S DELIVERY TO AGENT OF ANY LIBOR LOAN REQUEST IN
RESPECT THEREOF OR (II) ANY PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT THE
LAST DAY OF THE LIBOR PERIOD APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF
SUCH PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWER
SHALL PAY AGENT, FOR THE BENEFIT OF ALL LENDERS THAT FUNDED OR WERE PREPARED TO
FUND ANY SUCH LIBOR LOAN, LIBOR BREAKAGE COSTS, IF APPLICABLE.


 


(E)                                  EXPENSES AND ATTORNEYS’ FEES.  BORROWER
AGREES TO PAY ALL REASONABLE, DOCUMENTED, OUT-OF-POCKET FEES, CHARGES, COSTS AND
EXPENSES (INCLUDING, WITHOUT DUPLICATION, REASONABLE FEES, CHARGES, COSTS AND
EXPENSES OF ATTORNEYS, AUDITORS, APPRAISERS, CONSULTANTS AND


 


11

--------------------------------------------------------------------------------



 


ADVISORS, INCLUDING, WITHOUT LIMITATION, ANY OPERATIONS CONSULTANT AND ANY
FINANCIAL ADVISOR ENGAGED BY AGENT) INCURRED BY AGENT IN CONNECTION WITH ANY
MATTERS CONTEMPLATED BY OR ARISING OUT OF THE LOAN DOCUMENTS, IN CONNECTION WITH
THE EXAMINATION, REVIEW, DUE DILIGENCE INVESTIGATION, DOCUMENTATION,
NEGOTIATION, CLOSING AND SYNDICATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND
IN CONNECTION WITH THE CONTINUED ADMINISTRATION OF THE LOAN DOCUMENTS INCLUDING
ANY AMENDMENTS, MODIFICATIONS, CONSENTS AND WAIVERS AND INCLUDING ANY FIELD
EXAMINATIONS, NON-REAL ESTATE FIXED ASSET APPRAISALS AND REAL ESTATE APPRAISALS;
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES, COSTS OR
EXPENSES INCURRED BY AGENT IN CONNECTION WITH ANY FIELD EXAMINATIONS, NON-REAL
ESTATE FIXED ASSET APPRAISALS OR REAL ESTATE APPRAISALS CONDUCTED WITHIN SIX
(6) MONTHS FOLLOWING THE CLOSING DATE UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED.  BORROWER AGREES TO PROMPTLY PAY REASONABLE DOCUMENTATION CHARGES
ASSESSED BY AGENT FOR AMENDMENTS, WAIVERS, CONSENTS AND ANY OF THE DOCUMENTATION
PREPARED BY AGENT’S INTERNAL LEGAL STAFF.  BORROWER AGREES TO PROMPTLY PAY,
WITHOUT DUPLICATION, ALL REASONABLE, DOCUMENTED, OUT-OF-POCKET FEES, CHARGES,
COSTS AND EXPENSES (INCLUDING FEES, CHARGES, COSTS AND EXPENSES OF ATTORNEYS,
AUDITORS, APPRAISERS, CONSULTANTS AND ADVISORS, INCLUDING, WITHOUT LIMITATION,
ANY OPERATIONS CONSULTANT AND ANY FINANCIAL ADVISOR ENGAGED BY AGENT) INCURRED
BY AGENT IN CONNECTION WITH ANY (I) AMENDMENT, WAIVER OR CONSENT REQUESTED BY A
CREDIT PARTY WITH RESPECT TO THE LOAN DOCUMENTS, (II) EVENT OF DEFAULT,
(III) ACTION TO ENFORCE ANY LOAN DOCUMENT OR TO COLLECT ANY PAYMENTS DUE FROM
BORROWER OR ANY OTHER CREDIT PARTY, OR (IV) ANY OF THE MATTERS SET FORTH IN THE
PRECEDING SENTENCE.  ALL FEES, CHARGES, COSTS AND EXPENSES FOR WHICH BORROWER IS
RESPONSIBLE UNDER THIS SECTION 1.3(E) SHALL BE DEEMED PART OF THE OBLIGATIONS
WHEN INCURRED, PAYABLE IN ACCORDANCE WITH THE FINAL SENTENCE OF SECTION 1.4 AND
SECURED BY THE COLLATERAL.


 


1.4.                              RECEIPT OF PAYMENTS.


 


(A)                                  ALL PAYMENTS BY BORROWER OF THE OBLIGATIONS
SHALL BE MADE WITHOUT FURTHER ORDER OF THE BANKRUPTCY COURT (I.E., OTHER THAN
THE INTERIM ORDER OR THE FINAL ORDER) AND WITHOUT DEDUCTION, DEFENSE, SETOFF OR
COUNTERCLAIM AND SHALL BE MADE IN SAME DAY FUNDS AND DELIVERED TO AGENT, FOR THE
BENEFIT OF AGENT AND LENDERS, AS APPLICABLE, BY WIRE TRANSFER TO THE ACCOUNT
IDENTIFIED BELOW (THE “COLLECTION ACCOUNT”) OR SUCH OTHER PLACE AS AGENT MAY
FROM TIME TO TIME DESIGNATE IN WRITING.


 

ABA No. 021-001-033

Account Number 502-79-791

Deutsche Trust Company Americas

New York, New York

ACCOUNT NAME: General Electric Capital Corporation-GSF

Reference:  CFN8891 Vertis, Inc.

 


(B)                                 BORROWER SHALL MAKE EACH PAYMENT UNDER THIS
AGREEMENT NOT LATER THAN 4:00 P.M. (NEW YORK TIME) ON THE DAY WHEN DUE IN
IMMEDIATELY AVAILABLE FUNDS IN DOLLARS TO THE COLLECTION ACCOUNT.  ALL PAYMENTS
BY BORROWER OF THE OBLIGATIONS SHALL BE MADE IN DOLLARS.  FOR PURPOSES OF
COMPUTING INTEREST AND FEES AND DETERMINING BORROWING AVAILABILITY AS OF ANY
DATE, ALL PAYMENTS SHALL BE DEEMED RECEIVED ON THE DAY OF RECEIPT OF IMMEDIATELY
AVAILABLE FUNDS THEREFOR IN THE COLLECTION ACCOUNT PRIOR TO 4:00 P.M. NEW YORK
TIME.  PAYMENTS RECEIVED INTO THE COLLECTION ACCOUNT AFTER 4:00 P.M. (NEW YORK
TIME) ON ANY BUSINESS DAY SHALL BE DEEMED TO


 


12

--------------------------------------------------------------------------------



 


HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY. WHENEVER ANY PAYMENT TO BE
MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY,
THE PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE AMOUNT OF INTEREST AND FEES
DUE HEREUNDER.


 


(C)                                  BORROWER HEREBY AUTHORIZES LENDERS TO MAKE
REVOLVING CREDIT ADVANCES OR SWING LINE ADVANCES FOR THE PAYMENT OF INTEREST,
FEES AND EXPENSES, LETTER OF CREDIT REIMBURSEMENT OBLIGATIONS AND ANY AMOUNTS
REQUIRED TO BE DEPOSITED WITH RESPECT TO OUTSTANDING LETTER OF CREDIT
OBLIGATIONS PURSUANT TO SECTIONS 1.5(E) OR 7.3; PROVIDED, THAT SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EXPENSE REIMBURSEMENTS PURSUANT
TO SECTION 1.3(E) SHALL BE PAYABLE 10 DAYS AFTER NOTICE THEREOF TO BORROWER (AND
OTHERWISE SUCH EXPENSE REIMBURSEMENTS SHALL BE PAYABLE UPON DEMAND).


 


1.5.                              PREPAYMENTS.


 


(A)                                  VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY
TIME, BORROWER MAY PREPAY THE TERM LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM
OR PENALTY SUBJECT TO LIBOR BREAKAGE COSTS, IF APPLICABLE, AND AFTER THE TERM
LOANS HAVE BEEN REPAID IN FULL, BORROWER MAY PREPAY THE REVOLVING LOAN, IN WHOLE
OR IN PART, AND PERMANENTLY REDUCE THE REVOLVING LOAN COMMITMENT BY A
CORRESPONDING AMOUNT; PROVIDED, THAT VOLUNTARY PREPAYMENTS ARE ACCOMPANIED BY
(A) ACCRUED INTEREST ON THE AMOUNT PREPAID TO THE DATE OF THE PREPAYMENT AND
(B) THE PAYMENT OF LIBOR BREAKAGE COSTS, IF APPLICABLE.  PREPAYMENTS OF THE TERM
LOAN SHALL BE APPLIED IN ACCORDANCE WITH SECTION 1.5(D).  FOR THE AVOIDANCE OF
DOUBT, BORROWER MAY BORROW AND REPAY REVOLVING CREDIT ADVANCES FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT WITHOUT ANY
CORRESPONDING PERMANENT REDUCTION IN THE REVOLVING LOAN COMMITMENT.


 


(B)                                 PREPAYMENTS FROM ASSET DISPOSITIONS.


 

(I)                                     SUBJECT TO CLAUSE (III) BELOW,
IMMEDIATELY UPON RECEIPT OF ANY NET PROCEEDS, BORROWER SHALL PREPAY THE LOANS IN
AN AMOUNT EQUAL TO 100% OF SUCH NET PROCEEDS.

 

(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT (BUT SUBJECT TO CLAUSE (III) BELOW), PAYMENTS FROM
(A) INSURANCE PROCEEDS OR (B) CONDEMNATION PROCEEDS, IN EACH CASE, FROM
CASUALTIES OR LOSSES TO COLLATERAL SHALL BE USED TO PREPAY THE LOANS IN
ACCORDANCE WITH SECTION 1.5(B)(I).  TO THE EXTENT SUCH PREPAYMENTS EXCEED THE
THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOANS, THEY SHALL BE RETURNED TO
BORROWER SUBJECT TO THE INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE.

 

(III)                               BORROWER OR ITS SUBSIDIARIES MAY REINVEST UP
TO $5,000,000 IN THE AGGREGATE OF NET PROCEEDS, INSURANCE PROCEEDS AND
CONDEMNATION PROCEEDS IN ANY FISCAL YEAR IN FIXED ASSETS, WITHIN NINETY (90)
DAYS AFTER RECEIPT OF SUCH NET PROCEEDS, INSURANCE PROCEEDS AND CONDEMNATION
PROCEEDS.  IF THE PERIOD SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE EXPIRES
WITHOUT BORROWER HAVING REINVESTED SUCH NET PROCEEDS, INSURANCE PROCEEDS AND
CONDEMNATION PROCEEDS (AS APPLICABLE), BORROWER SHALL PREPAY THE LOANS IN AN
AMOUNT EQUAL TO ANY SUCH NET PROCEEDS, INSURANCE PROCEEDS AND CONDEMNATION
PROCEEDS (AS APPLICABLE) NOT REINVESTED IN ACCORDANCE WITH SECTION 1.5(D).

 

13

--------------------------------------------------------------------------------


 


(C)                                  PREPAYMENTS FROM ISSUANCE OF DEBT AND
EQUITY ISSUANCES.  IMMEDIATELY UPON THE RECEIPT BY HOLDINGS, BORROWER OR ANY OF
THEIR SUBSIDIARIES OF THE PROCEEDS OF (I) THE ISSUANCE OF STOCK, OR (II) THE
INCURRENCE OF INDEBTEDNESS BY HOLDINGS, BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN INDEBTEDNESS PERMITTED UNDER SECTION 5.1), BORROWER SHALL PREPAY THE
LOANS IN AN AMOUNT EQUAL TO 100% OF SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS
AND COMMISSIONS AND OTHER REASONABLE, DOCUMENTED, OUT-OF-POCKET COSTS ASSOCIATED
THEREWITH.  THE PAYMENTS SHALL BE APPLIED IN ACCORDANCE WITH SECTION 1.5(D).


 


(D)                                 APPLICATION OF PROCEEDS.  WITH RESPECT TO
ANY PREPAYMENTS OF THE TERM LOANS MADE BY BORROWER PURSUANT TO SECTION 1.5(A),
SUCH PREPAYMENTS SHALL BE APPLIED TO THE OUTSTANDING PRINCIPAL BALANCE OF THE
TERM LOANS RATABLY AS TO THE OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN A AND
THE OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN B.  WITH RESPECT TO ANY
PREPAYMENTS MADE BY BORROWER PURSUANT TO SECTIONS 1.5(B) OR (C), SUCH
PREPAYMENTS SHALL BE APPLIED (IN EACH CASE, ON A PARI PASSU BASIS, TO ANY
LIQUIDATED, NON-CONTINGENT OUTSTANDING BALANCE OF THE PRE-PETITION LENDER
EXPENSE CLAIMS) (I) WITH RESPECT TO THE PROCEEDS OF THAT PORTION OF THE ASSETS
AT ISSUE THAT COMPRISE ALL OR A PORTION OF THE BORROWING BASE, FIRST, TO THAT
PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE SWING LINE ADVANCES
ATTRIBUTABLE TO THOSE SWING LINE ADVANCES MADE ON ACCOUNT OF THE APPLICABLE
ASSETS, WHICH APPLICATION SHALL EFFECT A PERMANENT REDUCTION TO THE REVOLVING
LOAN COMMITMENT, SECOND, TO THAT PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE REVOLVING CREDIT ADVANCES ATTRIBUTABLE TO THOSE REVOLVING CREDIT ADVANCES
MADE ON ACCOUNT OF THE APPLICABLE ASSETS, WHICH APPLICATION SHALL EFFECT A
PERMANENT REDUCTION TO THE REVOLVING LOAN COMMITMENT, THIRD, TO THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOANS RATABLY AS TO THE OUTSTANDING PRINCIPAL
BALANCE OF TERM LOAN A AND THE OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN B, AND
FOURTH, TO CASH COLLATERALIZE LETTERS OF CREDIT AS PROVIDED IN SECTION 1.5(E);
(II) WITH RESPECT TO THE PROCEEDS OF THAT PORTION OF THE ASSETS AT ISSUE THAT
COMPRISE ALL OR A PORTION OF THE PRE-PETITION BORROWING BASE OTHER THAN ACCOUNTS
(THE PROCEEDS OF WHICH ACCOUNTS SHALL BE SUBJECT TO THE PRECEDING CLAUSE (I)),
FIRST, TO THE OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN B, SECOND, TO THE
OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN A, THIRD, TO THE OUTSTANDING
PRINCIPAL BALANCE OF THE SWING LINE ADVANCES, WHICH SHALL EFFECT A PERMANENT
REDUCTION TO THE SWING LINE COMMITMENT AND THE REVOLVING LOAN COMMITMENT,
FOURTH, TO THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES,
WHICH SHALL EFFECT A PERMANENT REDUCTION TO THE REVOLVING LOAN COMMITMENT, AND
FIFTH, TO CASH COLLATERALIZE LETTERS OF CREDIT AS PROVIDED IN SECTION 1.5(E);
AND (III) WITH RESPECT TO THE PROCEEDS OF THAT PORTION OF THE ASSETS AT ISSUE
THAT DO NOT COMPRISE ALL OR A PORTION OF THE BORROWING BASE OR THE PRE-PETITION
BORROWING BASE, FIRST, TO THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOANS
RATABLY AS TO THE OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN A AND THE
OUTSTANDING PRINCIPAL BALANCE OF TERM LOAN B, SECOND, TO THE OUTSTANDING
PRINCIPAL BALANCE OF THE SWING LINE ADVANCES, WHICH SHALL EFFECT A PERMANENT
REDUCTION TO THE SWING LINE COMMITMENT AND THE REVOLVING LOAN COMMITMENT, THIRD,
TO THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES, WHICH
SHALL EFFECT A PERMANENT REDUCTION TO THE REVOLVING LOAN COMMITMENT, AND FOURTH,
TO CASH COLLATERALIZE LETTERS OF CREDIT AS PROVIDED IN SECTION 1.5(E). 
CONSIDERING EACH TYPE OF LOAN BEING PREPAID SEPARATELY, ANY SUCH PREPAYMENT
SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF THE TYPE REQUIRED TO BE PREPAID
BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE REQUIRED TO BE PREPAID, IN EACH
CASE IN A MANNER THAT MINIMIZES ANY RESULTING LIBOR BREAKAGE COSTS.


 


(E)                                  LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT
ANY LETTERS OF CREDIT ARE OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN
COMMITMENT IS TERMINATED OR LETTERS OF CREDIT


 


14

--------------------------------------------------------------------------------



 


ARE REQUIRED TO BE CASH COLLATERALIZED AT ANY TIME PURSUANT TO THE TERMS OF THIS
AGREEMENT, BORROWER SHALL DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL REVOLVING
LENDERS CASH IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE OUTSTANDING LETTER OF
CREDIT OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS
DRAWN UNDER SUCH LETTERS OF CREDIT AND PAY ANY FEES AND EXPENSES RELATED
THERETO.


 


1.6.                              MATURITY.  ALL OF THE OBLIGATIONS SHALL BECOME
DUE AND PAYABLE AS OTHERWISE SET FORTH HEREIN, BUT IN ANY EVENT ALL OF THE
REMAINING OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS AS TO
WHICH NO UNSATISFIED CLAIM HAS BEEN ASSERTED) SHALL BECOME DUE AND PAYABLE UPON
THE COMMITMENT TERMINATION DATE.  UNTIL THE TERMINATION DATE, AGENT SHALL BE
ENTITLED TO RETAIN THE LIENS ON THE COLLATERAL GRANTED UNDER THE COLLATERAL
DOCUMENTS AND THE ABILITY TO EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO THEM
UNDER THE LOAN DOCUMENTS AND APPLICABLE LAWS.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, UPON ANY TERMINATION OF THE
REVOLVING LOAN COMMITMENT, ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS AS TO WHICH NO UNSATISFIED CLAIM HAS BEEN ASSERTED)
SHALL BE DUE AND PAYABLE.


 


1.7.                              LOAN ACCOUNTS.  AGENT SHALL MAINTAIN A LOAN
ACCOUNT (THE “LOAN ACCOUNT”) ON ITS BOOKS TO RECORD:  THE NAME AND FEDERAL
EMPLOYER IDENTIFICATION NUMBER OF EACH LENDER, ALL ADVANCES AND THE TERM LOANS,
ALL PAYMENTS MADE BY BORROWER, AND ALL OTHER DEBITS AND CREDITS AS PROVIDED IN
THIS AGREEMENT WITH RESPECT TO THE LOANS OR ANY OTHER OBLIGATIONS.  ALL ENTRIES
IN THE LOAN ACCOUNT SHALL BE MADE IN ACCORDANCE WITH AGENT’S CUSTOMARY
ACCOUNTING PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE BALANCE IN THE LOAN
ACCOUNT, AS RECORDED ON AGENT’S MOST RECENT PRINTOUT OR OTHER WRITTEN STATEMENT,
SHALL, ABSENT MANIFEST ERROR, BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND
OWING TO AGENT AND LENDERS BY BORROWER; PROVIDED THAT ANY FAILURE TO SO RECORD
OR ANY ERROR IN SO RECORDING SHALL NOT LIMIT OR OTHERWISE AFFECT BORROWER’S DUTY
TO PAY THE OBLIGATIONS.  AGENT SHALL RENDER TO BORROWER A MONTHLY ACCOUNTING OF
TRANSACTIONS WITH RESPECT TO THE LOANS SETTING FORTH THE BALANCE OF THE LOAN
ACCOUNT AS TO BORROWER FOR THE IMMEDIATELY PRECEDING MONTH.  UNLESS BORROWER
NOTIFIES AGENT IN WRITING OF ANY OBJECTION TO ANY SUCH ACCOUNTING (SPECIFICALLY
DESCRIBING THE BASIS FOR SUCH OBJECTION), WITHIN FORTY-FIVE (45) DAYS AFTER THE
DATE THEREOF, EACH AND EVERY SUCH ACCOUNTING SHALL, ABSENT MANIFEST ERROR, BE
DEEMED FINAL, BINDING AND CONCLUSIVE ON BORROWER IN ALL RESPECTS AS TO ALL
MATTERS REFLECTED THEREIN.  ONLY THOSE ITEMS EXPRESSLY OBJECTED TO IN SUCH
NOTICE SHALL BE DEEMED TO BE DISPUTED BY BORROWER.  NOTWITHSTANDING ANY
PROVISION HEREIN CONTAINED TO THE CONTRARY, ANY LENDER MAY ELECT (WHICH ELECTION
MAY BE REVOKED) TO DISPENSE WITH THE ISSUANCE OF NOTES TO THAT LENDER AND MAY
RELY ON THE LOAN ACCOUNT AS EVIDENCE OF THE AMOUNT OF OBLIGATIONS FROM TIME TO
TIME OWING TO IT.


 


1.8.                              YIELD PROTECTION.


 


(A)                                  CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN
THE EVENT THAT ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OR
IMPLEMENTATION AFTER THE DATE HEREOF OF ANY LAW, TREATY, DIRECTIVE, GOVERNMENTAL
(OR QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR ORDER, OR ANY CHANGE IN
(OR THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY OF THE SAME
REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS OR
COMPLIANCE BY ANY LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE
TO COMPLY THEREWITH WOULD BE UNLAWFUL), IN EACH CASE ADOPTED OR


 


15

--------------------------------------------------------------------------------



 


IMPLEMENTED AFTER THE CLOSING DATE, FROM ANY CENTRAL BANK OR GOVERNMENTAL AGENCY
OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING THE
AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE MAINTAINED BY SUCH
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AGAINST COMMITMENTS MADE BY IT
UNDER THIS AGREEMENT IN CONNECTION WITH THE MAKING OR FINANCING OF THE REVOLVING
LOAN AND THEREBY REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH
CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN
BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND
DEMAND FROM SUCH LENDER (TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT
SENTENCE AND WITH A COPY TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF SUCH LENDER,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH REDUCTION.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE
COMPUTATION OF SUCH COST SUBMITTED BY SUCH LENDER TO BORROWER AND AGENT SHALL,
ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)                                 INCREASED LIBOR FUNDING COSTS; ILLEGALITY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE INTRODUCTION
OF OR ANY CHANGE IN ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE (OR ANY
CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF) SHALL MAKE
IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY SHALL ASSERT
THAT IT IS UNLAWFUL, FOR ANY LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE
TO FUND OR MAINTAIN ANY LIBOR LOAN UNLESS THAT LENDER IS ABLE TO MAKE OR TO
CONTINUE TO FUND OR TO MAINTAIN SUCH LIBOR LOAN, AT ANOTHER BRANCH OR OFFICE OF
THAT LENDER WITHOUT, IN THAT LENDER’S OPINION, ADVERSELY AFFECTING IT OR ITS
LIBOR LOANS OR THE INCOME OBTAINED THEREFROM, ON NOTICE THEREOF AND DEMAND
THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT, (I) THE OBLIGATION OF SUCH
LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN LIBOR
LOANS SHALL TERMINATE AND (II) EACH SUCH LIBOR LOAN SHALL AUTOMATICALLY BE
CONVERTED INTO AN INDEX RATE LOAN.  IF, AFTER THE DATE HEREOF, THE INTRODUCTION
OF, CHANGE IN OR INTERPRETATION OF ANY LAW, RULE, REGULATION, TREATY OR
DIRECTIVE WOULD IMPOSE OR INCREASE RESERVE REQUIREMENTS (OTHER THAN AS TAKEN
INTO ACCOUNT IN THE DEFINITION OF LIBOR RATE AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO AGENT OR ANY SUCH LENDER OF ISSUING ANY
LETTER OF CREDIT OR MAKING OR CONTINUING ANY LIBOR LOAN HEREUNDER, AS THE CASE
MAY BE, OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER, THEN BORROWER SHALL FROM
TIME TO TIME WITHIN THIRTY (30) DAYS AFTER NOTICE AND DEMAND FROM AGENT TO
BORROWER (TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE) PAY TO
AGENT ITSELF OR, FOR THE ACCOUNT OF (AND AGENT SHALL PROMPTLY PAY OVER TO) ALL
SUCH AFFECTED LENDERS, AS APPLICABLE, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE THE AGENT AND SUCH LENDERS FOR SUCH INCREASED COST OR REDUCED AMOUNT;
PROVIDED, THAT SUCH LENDER SHALL NOT BE ENTITLED TO ANY SUCH AMOUNTS TO THE
EXTENT THAT THE EVENT GIVING RISE TO SUCH ASSESSMENT OCCURRED MORE THAN NINETY
(90) DAYS PRIOR TO THE DATE SUCH NOTICE AND DEMAND IS GIVEN TO BORROWER;
PROVIDED, HOWEVER, THAT IF THE EVENT GIVING RISE TO SUCH ASSESSMENT HAS A
RETROACTIVE EFFECT, THEN SUCH NINETY (90) DAY PERIOD SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST SUBMITTED BY
AGENT ON BEHALF OF ALL SUCH AFFECTED LENDERS TO BORROWER SHALL, ABSENT MANIFEST
ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


1.9.                              TAXES.


 


(A)                                  NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR
REIMBURSEMENTS MADE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE
FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL CHARGES, PRESENT OR
FUTURE, TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR


 


16

--------------------------------------------------------------------------------



 


WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO (INCLUDING ANY INTEREST,
ADDITIONS TO TAX OR PENALTIES APPLICABLE THERETO) OF ANY NATURE WHATSOEVER
IMPOSED BY ANY GOVERNMENTAL AUTHORITY OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN WITH RESPECT TO SUCH PAYMENTS (BUT EXCLUDING ANY
TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR PROFITS OR ANY FRANCHISE OR
OTHER TAX IN LIEU THEREOF (INCLUDING BRANCH PROFITS OR SIMILAR TAXES) OF AGENT
OR LENDER BY (I) THE JURISDICTION UNDER THE LAWS OF WHICH SUCH AGENT OR LENDER
IS ORGANIZED OR ANY POLITICAL SUBDIVISION THEREOF, OR (II) THE JURISDICTION OF
SUCH AGENT’S OR LENDER’S APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION
THEREOF) AND ALL INTEREST, PENALTIES OR SIMILAR LIABILITIES WITH RESPECT THERETO
(ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR
OTHER CHARGES BEING REFERRED TO COLLECTIVELY AS “TAXES”).  IF BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO ANY LENDER OR AGENT, (I) THE SUM
PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE PURSUANT TO THIS SECTION 1.9), SUCH LENDER OR AGENT (AS THE CASE MAY BE)
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS, (III) BORROWER
SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY
IN ACCORDANCE WITH APPLICABLE LAW, AND (IV) BORROWER SHALL FURNISH TO THE AGENT
THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF WITHIN THIRTY (30)
DAYS AFTER SUCH PAYMENT IS MADE.


 


(B)                                 OTHER TAXES.  IN ADDITION, BORROWER HEREBY
AGREES TO PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER
EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR LEVIES AND IRREVOCABLE VALUE ADDED
TAXES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT OR FROM THE EXECUTION, DELIVERY, ENFORCEMENT OR REGISTRATION OF,
TRANSFER OR ASSIGNMENT OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (“OTHER TAXES”).


 


(C)                                  FOREIGN LENDERS.


 

(I)                                     PRIOR TO BECOMING A LENDER UNDER THIS
AGREEMENT AND WITHIN FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF
BORROWER OR AGENT FROM TIME TO TIME THEREAFTER, EACH SUCH PERSON OR LENDER THAT
IS NOT IN EACH CASE A “UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN IRC
SECTION 7701(A)(30)) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “FOREIGN LENDER”)
SHALL DELIVER TO EACH OF THE BORROWER AND AGENT TWO DULY COMPLETED COPIES OF
UNITED STATES IRS FORM W-8BEN, FORM W-8ECI OR FORM W-8IMY OR OTHER APPLICABLE OR
SUCCESSOR FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY THE IRS OR SUBSTITUTE
THEREFOR AS APPLICABLE, CERTIFYING SUCH FOREIGN LENDER’S ENTITLEMENT TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT AND UNDER THE NOTES FREE OF ANY UNITED STATES
WITHHOLDING TAX (A “CERTIFICATE OF EXEMPTION”).  EACH FOREIGN LENDER CLAIMING
EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
SECTION 881(C) OF THE IRC WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”
HEREBY REPRESENTS AND WARRANTS TO BORROWER AND AGENT THAT, AS OF THE DATE THAT
IT BECAME A LENDER, SUCH FOREIGN LENDER (I) IS NOT A “BANK” WITHIN THE MEANING
OF SECTION 881(C)(3)(A) OF THE IRC, (II) IS NOT A “10 PERCENT SHAREHOLDER” OF
BORROWER WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE IRC, AND (III) IS NOT
A CONTROLLED FOREIGN CORPORATION RECEIVING INTEREST FROM A RELATED PERSON WITHIN
THE MEANING OF SECTION 864(D)(4) OF THE IRC.  EACH FOREIGN LENDER FURTHER
UNDERTAKES TO DELIVER TO EACH OF BORROWER AND AGENT RENEWALS OR ADDITIONAL
COPIES OF SUCH CERTIFICATES OF EXEMPTION ON OR BEFORE THE DATE THAT SUCH
CERTIFICATE OF EXEMPTION EXPIRES OR BECOMES OBSOLETE AS MAY BE

 

17

--------------------------------------------------------------------------------


 

REASONABLY REQUESTED BY BORROWER OR AGENT, AND AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE CERTIFICATE OF EXEMPTION SO DELIVERED BY IT, SUCH
ADDITIONAL FORMS OR AMENDMENTS THERETO REFLECTING SUCH CHANGE.  ALL CERTIFICATES
OF EXEMPTION, ADDITIONAL FORMS OR AMENDMENTS THERETO DESCRIBED IN THE PRECEDING
SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN
TREATY, LAW OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY) HAS OCCURRED PRIOR TO THE DATE ON WHICH
ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES
THE BORROWER AND THE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

(II)                                  FOR ANY PERIOD DURING WHICH FOREIGN LENDER
HAS FAILED TO PROVIDE BORROWER WITH AN APPROPRIATE CERTIFICATE OF EXEMPTION
PURSUANT TO CLAUSE (C)(I), ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN
TREATY, LAW OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH
A FORM ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH FOREIGN LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 1.9 WITH RESPECT TO TAXES IMPOSED
BY THE UNITED STATES; PROVIDED THAT, SHOULD FOREIGN LENDER THAT IS OTHERWISE
EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO
TAXES BECAUSE OF ITS FAILURE TO DELIVER A CERTIFICATE OF EXEMPTION REQUIRED
UNDER CLAUSE (I), ABOVE, BORROWER SHALL TAKE SUCH STEPS AS SUCH FOREIGN LENDER
SHALL REASONABLY REQUEST TO ASSIST SUCH FOREIGN LENDER TO RECOVER SUCH TAXES.

 


(D)                                 [INTENTIONALLY OMITTED]


 


(E)                                  UNITED STATES LENDERS.  EACH LENDER THAT IS
A “UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN IRC SECTION 7701(A)(30))
SHALL DELIVER TO EACH OF THE BORROWER AND AGENT TWO DULY COMPLETED COPIES OF
UNITED STATES IRS FORM W-9.


 


(F)                                    BORROWER INDEMNIFICATION.  BORROWER
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH LENDER AND AGENT, AND REIMBURSE EACH
SUCH LENDER OR AGENT (AS THE CASE MAY BE) UPON ITS WRITTEN REQUEST, FOR THE FULL
AMOUNT OF TAXES (INCLUDING ANY TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 1.9) LEVIED OR IMPOSED AND PAID BY SUCH
LENDER OR AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  ADDITIONALLY, BORROWER AGREES TO PAY ADDITIONAL AMOUNTS AND TO
INDEMNIFY EACH LENDER (WITHOUT REGARD TO THE IDENTITY OF THE JURISDICTION
REQUIRING THE DEDUCTION OR WITHHOLDING) IN RESPECT OF ANY AMOUNTS DEDUCTED OR
WITHHELD BY IT AS DESCRIBED UNDER THIS SECTION 1.9 AS A RESULT OF ANY CHANGES
AFTER THE CLOSING DATE IN ANY APPLICABLE LAW, TREATY, GOVERNMENTAL RULE,
REGULATION, GUIDELINE OR ORDER, OR IN THE INTERPRETATION THEREOF, RELATING TO
THE DEDUCTING OR WITHHOLDING OF TAXES.

 


(G)                                 [INTENTIONALLY OMITTED].

 

18

--------------------------------------------------------------------------------



 


(H)                                 LENDER INDEMNIFICATION OF AGENT. IF THE IRS
OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE CERTIFICATE OF EXEMPTION WAS NOT DELIVERED OR PROPERLY COMPLETED,
BECAUSE SUCH LENDER FAILED TO NOTIFY THE AGENT OF A CHANGE IN CIRCUMSTANCES
WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER
REASON), SUCH LENDER SHALL INDEMNIFY THE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY AGENT AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO AGENT UNDER THIS SUBSECTION, TOGETHER WITH
ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME
CHARGES OF ATTORNEYS FOR AGENT).


 


(I)                                     EVIDENCE OF PAYMENTS. AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF TAXES AND OTHER TAXES BY THE BORROWER TO A
GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE AGENT THE ORIGINAL OR
A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE AGENT. ANY FOREIGN LENDER THAT IS
ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE PURSUANT TO THE LAW OF ANY RELEVANT
JURISDICTION OR ANY TREATY SHALL DELIVER TO BORROWER (WITH A COPY TO AGENT), AT
THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(J)                                     SURVIVAL. THE AGREEMENTS IN THIS
SECTION 1.9 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF
THE OBLIGATIONS.


 


1.10.                        PRIMING AND SUPER PRIORITY NATURE OF OBLIGATIONS
AND LENDERS’ LIENS. THE PRIORITY OF LENDERS’ LIENS ON THE COLLATERAL AND THE
SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS OF AGENT AND LENDERS SHALL BE SET
FORTH IN THE INTERIM ORDER AND THE FINAL ORDER.


 


1.11.                        PAYMENT OF OBLIGATIONS. NOTWITHSTANDING THE
PROVISIONS OF SECTION 362 OF THE BANKRUPTCY CODE, AND SUBJECT TO THE APPLICABLE
PROVISIONS OF THE INTERIM ORDER OR FINAL ORDER, AS THE CASE MAY BE, UPON THE
MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) OF ANY OF THE OBLIGATIONS, AGENT
AND LENDERS SHALL BE ENTITLED TO IMMEDIATE PAYMENT OF SUCH OBLIGATIONS AND TO
ENFORCE THE REMEDIES PROVIDED FOR HEREUNDER OR UNDER APPLICABLE LAW, IN
ACCORDANCE WITH PROVISIONS OF THE INTERIM ORDER AND THE FINAL ORDER, AS
APPLICABLE.


 


SECTION 2.
CONDITIONS TO LOANS


 

The obligations of Lenders and L/C Issuers to make Loans, including to issue or
cause to be issued Letters of Credit, are subject to satisfaction or waiver of
all of the applicable conditions set forth below.

 


2.1.                              CONDITIONS TO INITIAL LOANS. THE OBLIGATIONS
OF LENDERS AND L/C ISSUERS TO MAKE THE INITIAL LOANS AND TO ISSUE OR CAUSE TO BE
ISSUED LETTERS OF CREDIT ON THE CLOSING DATE ARE, IN ADDITION TO THE CONDITIONS
PRECEDENT SPECIFIED IN SECTION 2.2, SUBJECT TO:

 

19

--------------------------------------------------------------------------------


 


(A)                                  LOAN DOCUMENTS. BORROWER AND THE CREDIT
PARTIES SHALL HAVE DELIVERED ALL DOCUMENTS LISTED ON, THE TAKING OF ALL ACTIONS
SET FORTH ON AND THE SATISFACTION OF ALL OTHER CONDITIONS PRECEDENT LISTED IN
THE CLOSING CHECKLIST ATTACHED HERETO AS ANNEX C, ALL IN FORM AND SUBSTANCE, OR
IN A MANNER REASONABLY SATISFACTORY TO AGENT AND LENDERS.


 


(B)                                 CONSUMMATION OF RELATED TRANSACTIONS. AGENT
SHALL HAVE RECEIVED FULLY EXECUTED COPIES OF THE RELATED TRANSACTIONS DOCUMENTS,
EACH OF WHICH SHALL BE IN FULL FORCE AND EFFECT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT. THE RELATED TRANSACTIONS SHALL HAVE BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE RELATED TRANSACTIONS DOCUMENTS.


 


(C)                                  ACQUISITION. ALL DOCUMENTATION RELATING TO
THE ACQUISITION SHALL HAVE BEEN COMPLETED IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT. ALL SUCH DOCUMENTATION SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT (IT BEING UNDERSTOOD THAT THE AGENT IS SATISFIED WITH
THE MERGER AGREEMENT). ALL CONDITIONS PRECEDENT TO THE ACQUISITION REQUIRED TO
HAVE BEEN MET PRIOR TO OR UPON THE COMMENCEMENT OF THE PREPACKAGED CHAPTER 11
CASES SHALL HAVE BEEN MET (OR WAIVED WITH THE WRITTEN CONSENT OF AGENT).


 


(D)                                 RESTRUCTURING. ALL DOCUMENTATION RELATING TO
THE RESTRUCTURING, INCLUDING ALL BONDHOLDER AND NOTEHOLDER AND OTHER INTERESTED
PARTY CONSENTS AND APPROVALS, SHALL HAVE BEEN COMPLETED IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT. ALL SUCH DOCUMENTATION SHALL BE ON TERMS AND
CONDITIONS ACCEPTABLE TO THE AGENT (IT BEING UNDERSTOOD THAT THE RESTRUCTURING
AGREEMENT AND THE ANCILLARY NOTEHOLDER AGREEMENTS ARE ACCEPTABLE TO THE AGENT).
ALL CONDITIONS PRECEDENT TO THE RESTRUCTURING REQUIRED TO HAVE BEEN MET PRIOR TO
OR UPON THE COMMENCEMENT OF THE PREPACKAGED CHAPTER 11 CASES SHALL HAVE BEEN MET
(OR WAIVED WITH THE WRITTEN CONSENT OF THE AGENT).


 


(E)                                  ABSENCE OF LITIGATION. EXCEPT AS MAY BE
STAYED BY THE PREPACKAGED CHAPTER 11 CASES, THERE SHALL NOT EXIST ANY ACTION,
SUIT, INVESTIGATION, LITIGATION OR PROCEEDING PENDING OR THREATENED IN ANY COURT
OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT HAS OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON HOLDINGS, BORROWER, THE
ACQUIRED BUSINESS, THEIR RESPECTIVE SUBSIDIARIES, TAKEN AS A WHOLE, THE
TRANSACTIONS, THIS AGREEMENT OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY.


 


(F)                                    NO MATERIAL ADVERSE EFFECT. SINCE
DECEMBER 31, 2007, AND EXCEPT FOR THE FILING OF THE PREPACKAGED CHAPTER 11 CASES
AND AS OTHERWISE DISCLOSED, THERE HAVE BEEN NO EVENTS, CIRCUMSTANCES,
DEVELOPMENTS OR OTHER CHANGES IN FACTS THAT WOULD, IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT. “MATERIAL ADVERSE EFFECT” MEANS AN EFFECT THAT RESULTS
IN OR CAUSES, OR COULD REASONABLY BE EXPECTED TO RESULT IN OR CAUSE, A MATERIAL
ADVERSE CHANGE IN ANY OF (A) THE CONDITION (FINANCIAL OR OTHERWISE), BUSINESS,
PERFORMANCE, OPERATIONS OR PROPERTY OF HOLDINGS, BORROWER, THE ACQUIRED BUSINESS
AND THEIR RESPECTIVE SUBSIDIARIES, TAKEN AS A WHOLE; (B) THE ABILITY OF
BORROWER, THE ACQUIRED BUSINESS OR ANY GUARANTOR TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR UNDER THE INTERIM ORDER; AND (C) THE VALIDITY OR
ENFORCEABILITY HEREOF OR OF THE INTERIM ORDER OR THE RIGHTS AND REMEDIES OF
AGENT, THE LENDERS AND THE OTHER SECURED PARTIES HEREUNDER OR UNDER THE INTERIM
ORDER.

 

20

--------------------------------------------------------------------------------


 


(G)                                 RECEIPT OF INTERIM FINANCIAL STATEMENTS.
AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH, TO THE EXTENT AVAILABLE,
INTERIM UNAUDITED MONTHLY FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES,
INCLUDING BORROWER, FOR EACH MONTH ENDING AFTER APRIL 30, 2008.


 


(H)                                 RECEIPT OF BUSINESS PLANS. AGENT SHALL HAVE
RECEIVED AND BE SATISFIED WITH (I) A PRO FORMA ESTIMATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES, INCLUDING BORROWER, AT THE PETITION DATE AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE RESTRUCTURING AGREEMENT
AND THE MERGER AGREEMENT, (II) THE APPROVED BUDGET (I.E., FOR THE FIRST 13 WEEKS
AFTER THE COMMENCEMENT OF THE PREPACKAGED CHAPTER 11 CASES) AND (III) THE
BUSINESS PLAN.


 


(I)                                     OUTSTANDING DEBTS AND LIENS. AGENT SHALL
BE SATISFIED THAT: (I) ALL OUTSTANDING NON-CONTINGENT OBLIGATIONS UNDER THE A/R
SECURITIZATION FACILITY SHALL HAVE BEEN REPAID IN FULL IN CASH WITH PROCEEDS OF
THE INITIAL LOANS HEREUNDER, AND THE A/R SECURITIZATION FACILITY SHALL HAVE BEEN
TERMINATED; AND (II) ALL PRE-PETITION REVOLVING CREDIT ADVANCES AND PRE-PETITION
LETTER OF CREDIT OBLIGATIONS SHALL HAVE BEEN REPAID (OR, AS APPLICABLE, CASH
COLLATERALIZED) IN FULL IN CASH WITH PROCEEDS OF THE TERM LOAN B.


 


(J)                                     REVOLVING LOAN OUTSTANDINGS AND
BORROWING AVAILABILITY. ON THE DATE OF ENTRY OF THE INTERIM ORDER IN THE
PREPACKAGED CHAPTER 11 CASES AND ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE
RELATED TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT,
NO MORE THAN $50,000,000 WILL BE OUTSTANDING UNDER THE TERM LOAN A, NO MORE THAN
$200,000,000 WILL BE OUTSTANDING UNDER THE TERM LOAN B AND NO MORE THAN
$95,000,000 (INCLUDING ISSUED LETTERS OF CREDIT) WILL BE OUTSTANDING UNDER THE
REVOLVING LOAN; AND BORROWER SHALL HAVE BORROWING AVAILABILITY OF AT LEAST
$1,000,000.


 


(K)                                  INTERIM ORDER. ENTRY BY THE BANKRUPTCY
COURT OF THE INTERIM ORDER, BY NO LATER THAN 5 DAYS AFTER THE PETITION DATE IN
FORM AND SUBSTANCE SATISFACTORY TO LENDERS, AMONG OTHER THINGS, (X) APPROVING
THE TRANSACTIONS CONTEMPLATED HEREBY, (Y) GRANTING A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE COLLATERAL SUBJECT ONLY TO THE CARVE-OUT, THE PARI
PASSU REPLACEMENT LIENS AND THE NON-PRIMED LIENS, AND (Z) MODIFYING THE
AUTOMATIC STAY TO PERMIT THE CREATION AND PERFECTION OF LENDERS’ LIENS AND,
SUBJECT TO THE CONDITIONS SET FORTH IN THE INTERIM ORDER, VACATING THE AUTOMATIC
STAY TO PERMIT ENFORCEMENT OF LENDERS’ DEFAULT-RELATED RIGHTS AND REMEDIES UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAW.


 


(L)                                     BANKRUPTCY COURT ORDERS. THE ENTRY OF
ALL ORDERS DESCRIBED OR REFERRED TO HEREIN SHALL HAVE BEEN UPON PROPER NOTICE AS
MAY BE REQUIRED BY THE BANKRUPTCY CODE, THE FEDERAL RULES OF BANKRUPTCY
PROCEDURE AND ANY APPLICABLE BANKRUPTCY RULES.


 


(M)                               PLAN CONFIRMATION DEADLINE. NO LATER THAN
JULY 18, 2008, THE BORROWER SHALL HAVE OBTAINED FROM THE BANKRUPTCY COURT AN
ORDER, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT, SCHEDULING THE HEARING TO
CONSIDER CONFIRMATION OF THE PLAN OF REORGANIZATION TO TAKE PLACE NO LATER THAN
THE DEADLINE FOR THE CONFIRMATION OF THE PLAN OF REORGANIZATION SET FORTH IN
SECTION 8.04(D) OF THE RESTRUCTURING AGREEMENT (AS SUCH DEADLINE MAY BE AND
ACTUALLY IS EXTENDED PURSUANT TO THE TERMS AND CONDITIONS THEREOF) (THE
“CONFIRMATION DEADLINE”).

 

21

--------------------------------------------------------------------------------


 


2.2.                              CONDITIONS TO ALL LOANS. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, NO LENDER OR L/C ISSUER SHALL BE OBLIGATED TO FUND
ANY ADVANCE OR INCUR ANY LETTER OF CREDIT OBLIGATION, IF, AS OF THE DATE THEREOF
(THE “FUNDING DATE”):


 


(A)                                  ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY
QUALIFIER CONTAINED THEREIN) AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE, AND AGENT OR
REQUISITE LENDERS HAVE DETERMINED NOT TO MAKE SUCH ADVANCE OR INCUR SUCH LETTER
OF CREDIT OBLIGATION AS A RESULT OF THE FACT THAT SUCH WARRANTY OR
REPRESENTATION IS UNTRUE OR INCORRECT;


 


(B)                                 ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT, AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATION), AND AGENT OR REQUISITE LENDERS
SHALL HAVE DETERMINED NOT TO MAKE ANY ADVANCE OR INCUR ANY LETTER OF CREDIT
OBLIGATION AS A RESULT OF THAT DEFAULT OR EVENT OF DEFAULT;


 


(C)                                  AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE
REVOLVING LOAN WOULD EXCEED REMAINING BORROWING AVAILABILITY (EXCEPT AS PROVIDED
IN SECTION 1.1(B)(II));


 


(D)                                 THE ADVANCE REQUESTED WOULD CAUSE THE
AGGREGATE OUTSTANDING AMOUNT OF THE LOANS AND/OR LETTER OF CREDIT OBLIGATIONS TO
EXCEED THE AMOUNT THEN AUTHORIZED BY THE INTERIM ORDER OR THE FINAL ORDER, AS
THE CASE MAY BE, OR ANY ORDER MODIFYING, REVERSING, STAYING OR VACATING EITHER
SUCH ORDER SHALL HAVE BEEN ENTERED; OR


 


(E)                                  (I) THE INTERIM ORDER OR THE FINAL ORDER,
AS THE CASE MAY BE, SHALL HAVE BEEN VACATED, STAYED, REVERSED, MODIFIED OR
AMENDED WITHOUT LENDERS’ CONSENT OR SHALL OTHERWISE NOT BE IN FULL FORCE AND
EFFECT, OR (II) AN APPEAL OF EITHER SUCH ORDER SHALL HAVE BEEN TIMELY FILED AND
SUCH ORDER IS SUBJECT TO A STAY PENDING APPEAL.


 

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrower of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

 


SECTION 3.
REPRESENTATIONS AND WARRANTIES


 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Borrower and the other Credit
Parties executing this Agreement, jointly and severally, represent, warrant and
covenant to Agent and each Lender that the following statements are and remain
true, correct and complete until the Termination Date with respect to all Credit
Parties:

 

22

--------------------------------------------------------------------------------


 


3.1.                              ORGANIZATION, POWERS, CAPITALIZATION AND GOOD
STANDING.


 


(A)                                  ORGANIZATION AND POWERS. EACH OF THE CREDIT
PARTIES AND EACH OF THEIR SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND
(IN RELATION TO DOMESTIC SUBSIDIARIES) IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE
SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. AS OF THE CLOSING
DATE, THE JURISDICTION OF ORGANIZATION AND ALL JURISDICTIONS IN WHICH EACH
CREDIT PARTY IS QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 3.1(A).
SUBJECT TO THE ENTRY OF THE INTERIM ORDER (OR THE FINAL ORDER, AS APPLICABLE),
EACH OF THE CREDIT PARTIES AND EACH OF THEIR MATERIAL SUBSIDIARIES HAS ALL
REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES,
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED TO BE CONDUCTED, TO ENTER
INTO EACH RELATED TRANSACTIONS DOCUMENT TO WHICH IT IS A PARTY AND TO INCUR
AND/OR GUARANTEE THE OBLIGATIONS, GRANT LIENS AND SECURITY INTERESTS IN THE
COLLATERAL AND CARRY OUT THE RELATED TRANSACTIONS.


 


(B)                                 CAPITALIZATION. AS OF THE CLOSING DATE: 
(I) THE AUTHORIZED STOCK OF EACH OF THE CREDIT PARTIES AND EACH OF THEIR
SUBSIDIARIES (OTHER THAN HOLDINGS) IS AS SET FORTH ON SCHEDULE 3.1(B); (II) ALL
ISSUED AND OUTSTANDING STOCK OF EACH OF THE CREDIT PARTIES AND EACH OF THEIR
SUBSIDIARIES IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE,
FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED ENCUMBRANCES AND THOSE IN FAVOR
OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, AND SUCH STOCK WAS ISSUED IN
COMPLIANCE WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN LAWS CONCERNING THE
ISSUANCE OF SECURITIES; (III) THE IDENTITY OF THE HOLDERS OF THE STOCK OF EACH
OF THE CREDIT PARTIES (OTHER THAN HOLDINGS) AND THE PERCENTAGE OF THEIR
FULLY-DILUTED OWNERSHIP OF THE STOCK OF EACH OF THE CREDIT PARTIES IS SET FORTH
ON SCHEDULE 3.1(B); AND (IV) NO STOCK OF ANY CREDIT PARTY OR ANY OF THEIR
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING.
EXCEPT AS PROVIDED IN SCHEDULE 3.1(B), AS OF THE CLOSING DATE, THERE ARE NO
PREEMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR
SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM ANY
CREDIT PARTY (OTHER THAN HOLDINGS) OR ANY OF THEIR SUBSIDIARIES OF ANY STOCK OF
ANY SUCH ENTITY.


 


(C)                                  BINDING OBLIGATION. SUBJECT TO THE ENTRY OF
THE INTERIM ORDER (OR THE FINAL ORDER, AS APPLICABLE), THIS AGREEMENT IS, AND
THE OTHER RELATED TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE,
THE LEGALLY VALID AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO,
EACH ENFORCEABLE AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY THE EFFECTS OF GENERAL
PRINCIPLES OF EQUITY.


 


3.2.                              DISCLOSURE. NO REPRESENTATION OR WARRANTY OF
ANY CREDIT PARTY CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 3.5, THE OTHER RELATED TRANSACTIONS DOCUMENTS OR ANY OTHER
DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY LENDER BY
OR ON BEHALF OF ANY SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE RELATED TRANSACTIONS DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTED, OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN ANY
MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.

 


3.3.                              NO MATERIAL ADVERSE EFFECT. SINCE DECEMBER 31,
2007, THERE HAVE BEEN NO EVENTS OR CHANGES IN FACTS OR CIRCUMSTANCES AFFECTING
ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES

 

23

--------------------------------------------------------------------------------


 


WHICH HAVE HAD OR WOULD REASONABLY BE EXPECTED WITHIN THE NEXT TWELVE (12)
MONTHS TO HAVE A MATERIAL ADVERSE EFFECT OTHER THAN THE COMMENCEMENT OF THE
PREPACKAGED CHAPTER 11 CASES.


 


3.4.                              NO CONFLICT. THE CONSUMMATION OF THE RELATED
TRANSACTIONS DOES NOT AND WILL NOT VIOLATE OR CONFLICT WITH ANY LAWS, RULES,
REGULATIONS OR ORDERS OF ANY GOVERNMENTAL AUTHORITY OR VIOLATE, CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (WITH DUE NOTICE OR LAPSE OF TIME
OR BOTH) UNDER ANY CONTRACTUAL OBLIGATION OR ORGANIZATIONAL DOCUMENTS OF ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT IF SUCH VIOLATIONS, CONFLICTS,
BREACHES OR DEFAULTS HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


3.5.                              FINANCIAL STATEMENTS AND FINANCIAL PROJECTIONS
. ALL FINANCIAL STATEMENTS CONCERNING HOLDINGS, BORROWER AND THEIR SUBSIDIARIES
ON A CONSOLIDATED BASIS (ACCOMPANIED BY MUTUALLY ACCEPTABLE SUPPLEMENTAL
NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT) WHICH HAVE BEEN
OR WILL HEREAFTER BE FURNISHED TO AGENT PURSUANT TO THIS AGREEMENT, INCLUDING
THOSE LISTED BELOW, HAVE BEEN OR WILL BE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED (EXCEPT AS DISCLOSED THEREIN) AND DO OR WILL PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE ENTITIES COVERED THEREBY
AS AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR THE PERIODS THEN
ENDED, SUBJECT TO, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, THE ABSENCE OF
FOOTNOTES AND NORMAL YEAR-END ADJUSTMENTS.


 


(A)                                  THE CONSOLIDATED BALANCE SHEETS AT
DECEMBER 31, 2007 AND THE RELATED STATEMENT OF INCOME OF HOLDINGS AND ITS
SUBSIDIARIES, FOR THE FISCAL YEAR THEN ENDED, AUDITED BY DELOITTE & TOUCHE LLP.


 


(B)                                 THE CONSOLIDATED BALANCE SHEET AT APRIL 30,
2008 AND THE RELATED STATEMENT OF INCOME OF HOLDINGS AND ITS SUBSIDIARIES FOR
THE FOUR (4) MONTHS THEN ENDED.


 

The Financial Projections and Approved Budget delivered on or prior to the
Closing Date and the updated Approved Budgets delivered pursuant to
Section 6.2(h) represent and will represent as of the date thereof the good
faith estimate of Borrower and its senior management concerning the most
probable course of their business.

 


3.6.                              USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)                                  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED FOR “BUYING” OR “CARRYING” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF
SUCH TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY OTHER PURPOSE
THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM. IF REQUESTED BY AGENT, EACH CREDIT PARTY WILL FURNISH TO
AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE
REQUIREMENTS OF FR FORM G-3 OR FR FORM 0-1, AS APPLICABLE, REFERRED TO IN
REGULATION U.

 


(B)                                 (I)                                    
BORROWER SHALL USE THE PROCEEDS OF TERM LOAN A AVAILABLE UPON ENTRY OF THE
INTERIM ORDER AND A PORTION OF THE PROCEEDS FROM THE REVOLVING CREDIT ADVANCES
TO FINANCE THE A/R PURCHASE; PROVIDED, HOWEVER, THAT ALL INDEMNIFICATION
OBLIGATIONS OF BORROWER AND GUARANTORS UNDER THE A/R SECURITIZATION FACILITY
SHALL SURVIVE AND BORROWER SHALL AGREE TO ASSUME ALL INDEMNIFICATION OBLIGATIONS
OWED UNDER THE A/R SECURITIZATION FACILITY BY VERTIS

 

24

--------------------------------------------------------------------------------


 


RECEIVABLES, IN EACH CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE SECURITIZATION
PROVIDER (THE “SURVIVING A/R OBLIGATIONS”); AND, PROVIDED, FURTHER, THAT, THE
A/R OBLIGATIONS PRE-PETITION LIEN SHALL SURVIVE AND CONTINUE TO ENCUMBER THE
PURCHASED FACILITY ASSETS.


 

(II)                                  BORROWER SHALL USE THE PROCEEDS OF TERM
LOAN A FIRST MADE AVAILABLE UPON THE ENTRY OF THE FINAL ORDER TO REPAY A PORTION
OF THE THEN OUTSTANDING REVOLVING CREDIT ADVANCES EQUAL TO THE AMOUNT OF SUCH
PROCEEDS (WITHOUT ANY CORRESPONDING REDUCTION TO THE REVOLVING LOAN
COMMITMENTS).

 

(III)                               BORROWER SHALL USE THE NECESSARY PROCEEDS OF
REVOLVING CREDIT ADVANCES NECESSARY TO PAY SURVIVING A/R OBLIGATIONS (WHETHER
INCURRED PRIOR OR SUBSEQUENT TO THE PETITION DATE AND AT THE TIME AND IN THE
MANNER DUE UNDER THE A/R SECURITIZATION FACILITY).

 

(IV)                              BORROWER SHALL USE THE PROCEEDS OF TERM LOAN
B, UPON THE ENTRY OF THE INTERIM ORDER, (A) TO PAY (OR, AS APPLICABLE, CASH
COLLATERALIZE) IN FULL IN CASH THE OUTSTANDING BALANCE OF THE PRE-PETITION
REVOLVING CREDIT ADVANCES, (B) TO PROVIDE CASH COLLATERAL FOR THE PRE-PETITION
LETTERS OF CREDIT IN AN AMOUNT EQUAL TO 102% OF THE FACE AMOUNT OF SUCH
PRE-PETITION LETTERS OF CREDIT, AND (C) TO THE EXTENT THAT THERE ARE AVAILABLE
ANY PROCEEDS OF THE TERM LOAN B FOLLOWING THE SATISFACTION OF THE OBLIGATIONS
DESCRIBED IN THE PRECEDING CLAUSES (A) AND (B), TO REPAY A PORTION OF THE THEN
OUTSTANDING REVOLVING CREDIT ADVANCES EQUAL TO THE AMOUNT OF SUCH REMAINING
PROCEEDS (WITHOUT ANY CORRESPONDING REDUCTION TO THE REVOLVING LOAN
COMMITMENTS). THE CASH COLLATERAL DESCRIBED IN CLAUSE (B) OF THE PRECEDING
SENTENCE SHALL BE USED TO REIMBURSE THE ISSUER OF ANY PRE-PETITION LETTERS OF
CREDIT FOR ANY AMOUNTS THAT SUCH ISSUER IS REQUIRED TO PAY IN THE EVENT THAT ANY
PRE-PETITION LETTERS OF CREDIT ARE DRAWN AND FOR ANY RELATED FEES AND EXPENSES
OF SUCH ISSUER. UPON THE EXPIRATION OR TERMINATION OF EACH PRE-PETITION LETTER
OF CREDIT, ANY RELATED REMAINING CASH COLLATERAL IN RESPECT OF SUCH PRE-PETITION
LETTER OF CREDIT SHALL BE USED TO REPAY A PORTION OF THE THEN OUTSTANDING
REVOLVING CREDIT ADVANCES EQUAL TO THE AMOUNT OF SUCH REMAINING PROCEEDS
(WITHOUT ANY CORRESPONDING REDUCTION TO THE REVOLVING LOAN COMMITMENTS).

 

(V)                                 BORROWER SHALL USE THE NECESSARY PROCEEDS OF
REVOLVING CREDIT ADVANCES NECESSARY TO PAY PRE-PETITION AGREEMENT EXPENSES AT
THE TIME AND IN THE MANNER DUE UNDER THE PRE-PETITION LOAN DOCUMENTS.

 

(VI)                              BORROWER MAY ALSO USE THE PROCEEDS OF
REVOLVING CREDIT ADVANCES TO (A) MAKE ADEQUATE PROTECTION PAYMENTS SET FORTH IN
THE INTERIM ORDER AND THE FINAL ORDER AND ADEQUATE PROTECTION INTEREST PAYMENTS
AT THE NON-DEFAULT CONTRACTUAL RATE IN RESPECT OF THE TERM LOAN UNDER THE
PRE-PETITION CREDIT AGREEMENT AND SUCH OTHER ADEQUATE PROTECTION PAYMENTS OF
OTHER PRE-PETITION DEBT AS ARE ACCEPTABLE TO AGENT; (B) PAY ADMINISTRATIVE
EXPENSES FOR GOODS AND SERVICES (INCLUDING CAPITAL EXPENDITURES) IN THE ORDINARY
COURSE OF BUSINESS (OTHER THAN FEES AND EXPENSES OF PROFESSIONAL PERSONS) AND TO
THE EXTENT SET FORTH ON THE APPROVED BUDGET; (C) PAY AMOUNTS OWING TO AGENT AND
LENDERS HEREUNDER; (D) PRIOR TO AN EVENT OF DEFAULT, PAY (X) PROFESSIONAL FEES
AND EXPENSES IN ACCORDANCE WITH SECTION 5.05 OF THE RESTRUCTURING AGREEMENT AND
(Y) ORDINARY COURSE INDENTURE TRUSTEE FEES AND EXPENSES PURSUANT TO THE EXISTING
TERMS OF THE INDENTURES GOVERNING THE VERTIS 2003 SENIOR NOTES, THE VERTIS
SENIOR NOTES AND/OR THE VERTIS SENIOR SUBORDINATED NOTES; AND (E) PRIOR TO AN
EVENT OF DEFAULT, PAY FEES AND EXPENSES OF PROFESSIONALS RETAINED BY BORROWER OR
THE COMMITTEE (IF ANY), TO THE EXTENT SET FORTH IN THE

 

25

--------------------------------------------------------------------------------


 

APPROVED BUDGET AND SUBJECT TO SUCH EXCEPTIONS AND OTHER AGREEMENTS AS MAY BE
AGREED TO BY AGENT AND LENDERS, TO THE EXTENT SUCH PROFESSIONAL FEES AND
EXPENSES ARE APPROVED BY FINAL ORDER OF THE BANKRUPTCY COURT; PROVIDED, HOWEVER,
THAT BORROWER AND GUARANTORS SHALL CONSULT WITH AGENT AS TO THE FORM OF ANY
INTERIM COMPENSATION PROCEDURES ORDER THAT THEY SUBMIT TO THE BANKRUPTCY COURT
AND THAT, IN ANY EVENT, ANY SUCH ORDER SHALL PRESERVE AGENT’S RIGHT TO REVIEW
AND OBJECT TO ANY MONTHLY, INTERIM OR FINAL REQUEST FOR THE PAYMENT OF FEES OR
REIMBURSEMENT OF EXPENSES SUBMITTED TO THE BANKRUPTCY COURT; PROVIDED, HOWEVER,
THAT BORROWER AND GUARANTORS SHALL BE PROHIBITED FROM MAKING ANY PAYMENT UNDER
THE INTERIM ORDER OR THE FINAL ORDER (WHETHER ON ACCOUNT OF ADEQUATE PROTECTION,
REIMBURSEMENT OF PROFESSIONAL OR INDENTURE TRUSTEE FEES AND EXPENSES OR
OTHERWISE) UNTIL THE PRE-PETITION REVOLVING CREDIT ADVANCES HAVE BEEN REPAID IN
FULL IN CASH AND THE PRE-PETITION LETTER OF CREDIT OBLIGATIONS HAVE BEEN REPAID
OR CASH COLLATERALIZED IN FULL IN CASH.

 


(C)                                  NONE OF THE CREDIT PARTIES IS REQUIRED TO
REGISTER AS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


3.7.                              BROKERS. AS OF THE CLOSING DATE, NO BROKER OR
FINDER ACTING ON BEHALF OF ANY CREDIT PARTY OR ANY SUBSIDIARY THEREOF BROUGHT
ABOUT THE OBTAINING, MAKING OR CLOSING OF THE LOANS OR THE RELATED TRANSACTIONS,
AND NO CREDIT PARTY OR ANY SUBSIDIARY THEREOF HAS ANY OBLIGATION TO ANY PERSON
IN RESPECT OF ANY FINDER’S OR BROKERAGE FEES IN CONNECTION THEREWITH.


 


3.8.                              COMPLIANCE WITH LAWS. EACH CREDIT PARTY
REPRESENTS AND WARRANTS THAT IT (I) IS IN COMPLIANCE AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT
LIMITATION, EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE
SEPTEMBER 24, 2001, AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
PUBLIC LAW 107-56) AND THE OBLIGATIONS, COVENANTS AND CONDITIONS CONTAINED IN
ALL CONTRACTUAL OBLIGATIONS OTHER THAN THOSE LAWS, RULES, REGULATIONS, ORDERS
AND PROVISIONS OF SUCH CONTRACTUAL OBLIGATIONS THE NONCOMPLIANCE WITH WHICH
WOULD NOT BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND (II) MAINTAINS AND EACH OF ITS
SUBSIDIARIES MAINTAINS ALL LICENSES, QUALIFICATIONS AND PERMITS REFERRED TO
ABOVE.


 


3.9.                              INTELLECTUAL PROPERTY. AS OF THE CLOSING DATE,
EACH OF THE CREDIT PARTIES AND ITS SUBSIDIARIES OWNS, IS LICENSED TO USE OR
OTHERWISE HAS THE RIGHT TO USE, ALL MATERIAL INTELLECTUAL PROPERTY USED IN OR
NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED THAT IS
MATERIAL TO THE CONDITION (FINANCIAL OR OTHER), BUSINESS OR OPERATIONS OF SUCH
CREDIT PARTY AND ITS SUBSIDIARIES, IF ANY, AND ALL SUCH MATERIAL INTELLECTUAL
PROPERTY IS IDENTIFIED ON SCHEDULE 3.9. AS OF THE CLOSING DATE, EXCEPT AS
DISCLOSED IN SCHEDULE 3.9, THE USE OF SUCH INTELLECTUAL PROPERTY BY THE CREDIT
PARTIES AND THEIR SUBSIDIARIES AND THE CONDUCT OF THEIR BUSINESSES DOES NOT AND
HAS NOT BEEN ALLEGED BY ANY PERSON TO INFRINGE ON THE RIGHTS OF ANY PERSON.


 


3.10.                        INVESTIGATIONS, AUDITS, ETC. AS OF THE CLOSING
DATE, EXCEPT AS SET FORTH ON SCHEDULE 3.10, NO CREDIT PARTY OR ANY OF THEIR
SUBSIDIARIES IS THE SUBJECT OF ANY REVIEW OR AUDIT BY THE IRS OR ANY
GOVERNMENTAL INVESTIGATION CONCERNING THE VIOLATION OR POSSIBLE VIOLATION OF ANY
LAW THAT WOULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.

 

26

--------------------------------------------------------------------------------


 


3.11.                        EMPLOYEE MATTERS. AS OF THE CLOSING DATE, EXCEPT AS
SET FORTH ON SCHEDULE 3.11, (A) NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY
NOR ANY OF THEIR RESPECTIVE EMPLOYEES IS SUBJECT TO ANY COLLECTIVE BARGAINING
AGREEMENT, (B) NO PETITION FOR CERTIFICATION OR UNION ELECTION IS PENDING WITH
RESPECT TO THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND NO
UNION OR COLLECTIVE BARGAINING UNIT HAS SOUGHT SUCH CERTIFICATION OR RECOGNITION
WITH RESPECT TO THE EMPLOYEES OF ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES,
(C) THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR CONTROVERSIES PENDING OR,
TO THE BEST KNOWLEDGE OF ANY CREDIT PARTY AFTER DUE INQUIRY, THREATENED BETWEEN
ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES AND ITS RESPECTIVE EMPLOYEES,
OTHER THAN EMPLOYEE GRIEVANCES ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT AND (D) HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF EACH CREDIT PARTY AND EACH OF THEIR SUBSIDIARIES COMPLY WITH THE
FAIR LABOR STANDARDS ACT, TO THE EXTENT APPLICABLE, AND EACH OTHER FEDERAL,
STATE, PROVINCIAL, LOCAL OR FOREIGN LAW APPLICABLE TO SUCH MATTERS. EXCEPT AS
SET FORTH ON SCHEDULE 3.11, NO BORROWER NOR ANY OF THEIR SUBSIDIARIES ARE PARTY
TO AN EMPLOYMENT CONTRACT WITH ANY EXECUTIVE OFFICER.


 


3.12.                        LITIGATION; ADVERSE FACTS. EXCEPT AS SET FORTH ON
SCHEDULE 3.12, THERE ARE NO JUDGMENTS OUTSTANDING AGAINST ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES OR AFFECTING ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES AS OF THE CLOSING DATE, NOR IS THERE ANY LITIGATION PENDING, OR
TO THE BEST KNOWLEDGE OF ANY CREDIT PARTY THREATENED, AGAINST ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO RESULT IN ANY
MATERIAL ADVERSE EFFECT.


 


3.13.                        OWNERSHIP OF PROPERTY; LIENS. AS OF THE CLOSING
DATE, THE REAL ESTATE (“REAL ESTATE”) LISTED IN SCHEDULE 3.13 CONSTITUTES ALL OF
THE MATERIAL REAL PROPERTY OWNED, LEASED OR SUBLEASED BY ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES. AS OF THE CLOSING DATE, EACH OF THE CREDIT PARTIES AND EACH
OF ITS SUBSIDIARIES OWNS GOOD AND MARKETABLE FEE SIMPLE TITLE TO ALL OF ITS
OWNED REAL ESTATE, AND HAS A VALID LEASEHOLD INTEREST IN ALL OF ITS LEASED REAL
ESTATE, ALL AS DESCRIBED ON SCHEDULE 3.13, AND COPIES OF ALL SUCH LEASES OR A
SUMMARY OF TERMS THEREOF REASONABLY SATISFACTORY TO AGENT HAVE BEEN PROVIDED OR
MADE AVAILABLE TO AGENT EXCEPT, IN EACH CASE, FOR SUCH FAILURES AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT. SCHEDULE 3.13
FURTHER DESCRIBES ANY REAL ESTATE WITH RESPECT TO WHICH ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES IS A LESSOR, SUBLESSOR OR ASSIGNOR AS OF THE CLOSING DATE.
AS OF THE CLOSING DATE, EACH OF THE CREDIT PARTIES AND EACH OF ITS SUBSIDIARIES
HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF ITS PERSONAL PROPERTY
AND ASSETS EXCEPT, IN EACH CASE, FOR SUCH FAILURES AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT. AS OF THE CLOSING DATE, NONE
OF THE PROPERTIES AND ASSETS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES ARE
SUBJECT TO ANY LIENS OTHER THAN PERMITTED ENCUMBRANCES. AS OF THE CLOSING DATE,
SCHEDULE 3.13 ALSO DESCRIBES ANY PURCHASE OPTIONS, RIGHTS OF FIRST REFUSAL OR
OTHER SIMILAR MATERIAL CONTRACTUAL RIGHTS PERTAINING TO ANY REAL ESTATE. AS OF
THE CLOSING DATE, NO PORTION OF ANY CREDIT PARTY’S OR ANY OF ITS SUBSIDIARIES’
REAL ESTATE HAS SUFFERED ANY DAMAGE BY FIRE OR OTHER CASUALTY LOSS THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT OR THAT HAS NOT
HERETOFORE BEEN REPAIRED AND RESTORED IN ALL MATERIAL RESPECTS TO ITS ORIGINAL
CONDITION OR OTHERWISE REMEDIED. AS OF THE CLOSING DATE, ALL MATERIAL PERMITS
REQUIRED TO HAVE BEEN ISSUED OR APPROPRIATE TO ENABLE THE REAL ESTATE TO BE
LAWFULLY OCCUPIED AND USED FOR ALL OF THE PURPOSES FOR WHICH IT IS CURRENTLY
OCCUPIED AND USED HAVE BEEN LAWFULLY ISSUED AND ARE IN FULL FORCE AND EFFECT,
EXCEPT FOR PERMITS

 

27

--------------------------------------------------------------------------------


 


WHICH THE FAILURE TO POSSESS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN ANY
MATERIAL ADVERSE EFFECT.


 


3.14.                        ENVIRONMENTAL MATTERS.


 


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.14, AS OF
THE CLOSING DATE: (I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY
HAZARDOUS MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL
ESTATE AND THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL
LIABILITIES OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF $250,000 IN
THE AGGREGATE; (II) NO CREDIT PARTY AND NO SUBSIDIARY OF A CREDIT PARTY HAS
CAUSED OR SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN,
UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THEIR REAL ESTATE WHERE SUCH RELEASE
COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; (III) THE CREDIT PARTIES AND THEIR SUBSIDIARIES ARE AND
HAVE BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH
NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL
LIABILITIES OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF $250,000 IN
THE AGGREGATE; (IV) THE CREDIT PARTIES AND THEIR SUBSIDIARIES HAVE OBTAINED, AND
ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL PERMITS REQUIRED BY ENVIRONMENTAL LAWS
FOR THE OPERATIONS OF THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED OR AS
PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH
SUCH ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES IN EXCESS
OF $250,000 IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID,
UNCONTESTED AND IN GOOD STANDING; (V) NO CREDIT PARTY AND NO SUBSIDIARY OF A
CREDIT PARTY IS INVOLVED IN OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR
CONDITIONS, INCLUDING ANY RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO
RESULT IN ANY ENVIRONMENTAL LIABILITIES OF SUCH CREDIT PARTY OR SUBSIDIARY WHICH
COULD REASONABLY BE EXPECTED TO BE IN EXCESS OF $250,000 IN THE AGGREGATE, AND
NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY HAS PERMITTED ANY CURRENT OR
FORMER TENANT OR OCCUPANT OF THE REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS;
(VI) THERE IS NO LITIGATION ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS,
ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS DAMAGES, PENALTIES,
FINES, COSTS OR EXPENSES IN EXCESS OF $250,000 IN THE AGGREGATE OR INJUNCTIVE
RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT BY ANY CREDIT PARTY OR ANY
SUBSIDIARY OF A CREDIT PARTY; (VII) NO NOTICE HAS BEEN RECEIVED BY ANY CREDIT
PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY IDENTIFYING ANY OF THEM AS A
“POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING INFORMATION UNDER CERCLA OR
ANALOGOUS STATE OR FOREIGN LAW STATUTES OR REGULATIONS, AND TO THE KNOWLEDGE OF
THE CREDIT PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT MAY
RESULT IN ANY OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES BEING IDENTIFIED AS A
“POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS STATE OR FOREIGN LAW
STATUTES OR REGULATIONS THAT COULD REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES IN EXCESS OF $250,000; AND (VIII) THE CREDIT PARTIES
HAVE PROVIDED TO AGENT COPIES OF ALL EXISTING ENVIRONMENTAL REPORTS, REVIEWS AND
AUDITS AND ALL WRITTEN INFORMATION PERTAINING TO ACTUAL OR POTENTIAL
ENVIRONMENTAL LIABILITIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES IN EXCESS OF $250,000, IN EACH CASE IN POSSESSION OF
THE CREDIT PARTIES RELATING TO ANY OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES.


 


(B)                                 EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT AGENT (I) IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF
THE REAL ESTATE OR AFFAIRS OF SUCH CREDIT PARTY OR ITS SUBSIDIARIES, AND
(II) DOES NOT, THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE,

 

28

--------------------------------------------------------------------------------


 


INFLUENCE ANY CREDIT PARTY’S OR ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE
OWNERSHIP, OPERATION OR MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE
WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.


 


3.15.                        ERISA.


 


(A)                                  SCHEDULE 3.15 LISTS ALL PLANS AND
SEPARATELY IDENTIFIES ALL PENSION PLANS, INCLUDING TITLE IV PLANS, MULTIEMPLOYER
PLANS, ESOPS AND WELFARE PLANS, INCLUDING ALL RETIREE WELFARE PLANS. AS OF THE
CLOSING DATE, COPIES OF ALL SUCH LISTED PLANS OTHER THAN MULTIEMPLOYER PLANS AS
DEFINED IN ERISA SECTION 3(37)(A), TOGETHER WITH A COPY OF THE LATEST FORM
IRS/DOL 5500-SERIES FOR EACH SUCH PLAN (OTHER THAN SUCH MULTIEMPLOYER PLANS)
HAVE BEEN PROVIDED OR MADE AVAILABLE TO AGENT. EXCEPT WITH RESPECT TO
MULTIEMPLOYER PLANS, EACH QUALIFIED PLAN HAS BEEN DETERMINED BY THE IRS TO
QUALIFY UNDER SECTION 401 OF THE IRC, AND THE TRUSTS CREATED THEREUNDER HAVE
BEEN DETERMINED TO BE EXEMPT FROM TAX UNDER THE PROVISIONS OF SECTION 501 OF THE
IRC, AND NOTHING HAS OCCURRED THAT WOULD CAUSE THE LOSS OF SUCH QUALIFICATION OR
TAX-EXEMPT STATUS. EACH PLAN IS IN MATERIAL COMPLIANCE WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE IRC, INCLUDING THE TIMELY FILING OF ALL REPORTS
REQUIRED UNDER THE IRC OR ERISA. NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE
HAS FAILED TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE AS REQUIRED BY EITHER
SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS OF ANY SUCH PLAN.
NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS ENGAGED IN A “PROHIBITED
TRANSACTION,” AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE IRC, IN
CONNECTION WITH ANY PLAN, THAT WOULD SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX
ON PROHIBITED TRANSACTIONS IMPOSED BY SECTION 502(I) OF ERISA OR SECTION 4975 OF
THE IRC.


 


(B)                                 AS OF THE CLOSING DATE, EXCEPT AS SET FORTH
IN SCHEDULE 3.15: (I) NO TITLE IV PLAN HAS ANY UNFUNDED PENSION LIABILITY;
(II) NO ERISA EVENT OR EVENT DESCRIBED IN SECTION 4062(E) OF ERISA WITH RESPECT
TO ANY TITLE IV PLAN HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR;
(III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF BORROWER, THREATENED CLAIMS
(OTHER THAN CLAIMS FOR BENEFITS IN THE NORMAL COURSE), SANCTIONS, ACTIONS OR
LAWSUITS, ASSERTED OR INSTITUTED AGAINST ANY PLAN OR ANY PERSON AS FIDUCIARY OR
SPONSOR OF ANY PLAN THAT WOULD REASONABLY BE EXPECTED TO RESULT IN LIABILITIES
TO THE CREDIT PARTIES AND THEIR ERISA AFFILIATES IN EXCESS OF $500,000; (IV) NO
CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY
LIABILITY IN EXCESS OF $500,000 AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL
FROM A MULTIEMPLOYER PLAN; (V) WITHIN THE LAST FIVE YEARS NO TITLE IV PLAN OF
ANY CREDIT PARTY OR ERISA AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT IN A
“STANDARD TERMINATION” AS THAT TERM IS USED IN SECTION 404(B)(1) OF ERISA, NOR
HAS ANY TITLE IV PLAN OF ANY CREDIT PARTY OR ERISA AFFILIATE (DETERMINED AT ANY
TIME WITHIN THE PAST FIVE YEARS) WITH UNFUNDED PENSION LIABILITIES BEEN
TRANSFERRED OUTSIDE OF THE “CONTROLLED GROUP” (WITHIN THE MEANING OF
SECTION 4001(A)(14) OF ERISA) OF ANY CREDIT PARTY OR ERISA AFFILIATE;
(VI) EXCEPT IN THE CASE OF ANY ESOP, STOCK OF ALL CREDIT PARTIES AND THEIR ERISA
AFFILIATES MAKES UP, IN THE AGGREGATE, NO MORE THAN 10% OF FAIR MARKET VALUE OF
THE ASSETS OF ANY PLAN MEASURED ON THE BASIS OF FAIR MARKET VALUE AS OF THE
LATEST VALUATION DATE OF ANY PLAN; AND (VII) NO LIABILITY UNDER ANY TITLE IV
PLAN HAS BEEN SATISFIED WITH THE PURCHASE OF A CONTRACT FROM AN INSURANCE
COMPANY THAT IS NOT RATED AAA BY THE S&P OR AN EQUIVALENT RATING BY ANOTHER
NATIONALLY RECOGNIZED RATING AGENCY.


 


(C)                                  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, EACH FOREIGN PENSION PLAN IS IN COMPLIANCE
AND IN GOOD STANDING (TO THE EXTENT SUCH

 

29

--------------------------------------------------------------------------------


 


CONCEPT EXISTS IN THE RELEVANT JURISDICTION) IN ALL MATERIAL RESPECTS WITH ALL
LAWS, REGULATIONS AND RULES APPLICABLE THERETO, INCLUDING ALL FUNDING
REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR
SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH FOREIGN PENSION PLAN
MAINTAINED OR CONTRIBUTED TO BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT
PARTY, (A) THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER
FUNDING VEHICLE, SUCH FOREIGN PENSION PLAN IS IN COMPLIANCE WITH APPLICABLE LAW
REGARDING FUNDING REQUIREMENTS EXCEPT TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW AND (B) THAT IS NOT REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR
OTHER FUNDING VEHICLE, REASONABLE RESERVES HAVE BEEN ESTABLISHED WHERE REQUIRED
BY ORDINARY ACCOUNTING PRACTICES IN THE JURISDICTION IN WHICH SUCH FOREIGN
PENSION PLAN IS MAINTAINED; AND (III) NO ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN
OR INSTITUTED TO TERMINATE OR WIND-UP A FOREIGN PENSION PLAN WITH RESPECT TO
WHICH THE CREDIT PARTIES OR ANY SUBSIDIARY OF A CREDIT PARTY COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.16.                        DEPOSIT AND DISBURSEMENT ACCOUNTS. SCHEDULE 3.16
LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT WHICH ANY CREDIT PARTY
MAINTAINS DEPOSIT OR OTHER ACCOUNTS AS OF THE CLOSING DATE, INCLUDING ANY
DISBURSEMENT ACCOUNTS, OTHER THAN ACCOUNTS THAT HAVE AN AVERAGE DAILY BALANCE
FOR THE IMMEDIATELY PRECEDING 30-DAY PERIOD OF LESS THAN $500,000 IN THE
AGGREGATE FOR ALL SUCH ACCOUNTS AND SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME,
ADDRESS AND TELEPHONE NUMBER OF EACH DEPOSITORY, THE NAME IN WHICH THE ACCOUNT
IS HELD, A DESCRIPTION OF THE PURPOSE OF THE ACCOUNT, AND THE COMPLETE ACCOUNT
NUMBER THEREFOR.


 


3.17.                        AGREEMENTS AND OTHER DOCUMENTS. ON OR PRIOR TO THE
CLOSING DATE, EACH CREDIT PARTY HAS PROVIDED OR MADE AVAILABLE TO AGENT OR ITS
COUNSEL, ON BEHALF OF LENDERS, ACCURATE AND COMPLETE COPIES (OR SUMMARIES) OF
ALL OF THE FOLLOWING AGREEMENTS OR DOCUMENTS TO WHICH IT IS SUBJECT AND EACH OF
WHICH IS LISTED IN SCHEDULE 3.17:  SUPPLY AGREEMENTS AND PURCHASE AGREEMENTS NOT
TERMINABLE BY SUCH CREDIT PARTY WITHIN SIXTY (60) DAYS FOLLOWING WRITTEN NOTICE
ISSUED BY SUCH CREDIT PARTY AND INVOLVING TRANSACTIONS IN EXCESS OF $1,000,000
PER ANNUM; LEASES OF EQUIPMENT HAVING A REMAINING TERM OF ONE YEAR OR LONGER AND
REQUIRING AGGREGATE RENTAL AND OTHER PAYMENTS IN EXCESS OF $500,000 PER ANNUM;
LICENSES AND PERMITS HELD BY THE CREDIT PARTIES, THE ABSENCE OF WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; INSTRUMENTS AND
DOCUMENTS EVIDENCING ANY MATERIAL INDEBTEDNESS OR MATERIAL GUARANTEED
INDEBTEDNESS OF SUCH CREDIT PARTY AND ANY LIEN GRANTED BY SUCH CREDIT PARTY WITH
RESPECT THERETO; AND INSTRUMENTS AND AGREEMENTS EVIDENCING THE ISSUANCE OF ANY
EQUITY SECURITIES, WARRANTS, RIGHTS OR OPTIONS TO PURCHASE EQUITY SECURITIES OF
SUCH CREDIT PARTY.


 


3.18.                        INSURANCE. EACH CREDIT PARTY REPRESENTS AND
WARRANTS THAT IT AND EACH OF ITS SUBSIDIARIES CURRENTLY MAINTAINS IN GOOD
REPAIR, WORKING ORDER AND CONDITION ALL MATERIAL PROPERTIES, IF ANY, AS SET
FORTH IN SECTION 4.2 AND MAINTAINS ALL INSURANCE DESCRIBED IN SUCH SECTION.
SCHEDULE 3.18 LISTS ALL INSURANCE POLICIES MAINTAINED, AS OF THE CLOSING DATE,
FOR CURRENT OCCURRENCES BY EACH CREDIT PARTY.


 


3.19.                        TAXES AND TAX RETURNS.


 


(A)                                  AS OF THE CLOSING DATE, (I) ALL TAX RETURNS
REQUIRED TO BE FILED BY THE CREDIT PARTIES HAVE BEEN TIMELY AND PROPERLY FILED
AND (II) ALL TAXES THAT ARE DUE (OTHER THAN TAXES BEING OR ABOUT TO BE CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE
BEEN PROVIDED FOR IN ACCORDANCE WITH GAAP) HAVE BEEN PAID, EXCEPT WHERE THE

 

30

--------------------------------------------------------------------------------


 


FAILURE TO FILE TAX RETURNS OR PAY TAXES WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT. NO GOVERNMENTAL AUTHORITY HAS ASSERTED ANY CLAIM FOR TAXES, OR TO ANY
CREDIT PARTY’S KNOWLEDGE, HAS THREATENED TO ASSERT ANY CLAIM FOR TAXES THAT
WOULD, IF NOT PAID BY A CREDIT PARTY, HAVE A MATERIAL ADVERSE EFFECT. ALL TAXES
REQUIRED BY LAW TO BE WITHHELD OR COLLECTED AND REMITTED (INCLUDING, WITHOUT
LIMITATION, INCOME TAX, UNEMPLOYMENT INSURANCE AND WORKMEN’S COMPENSATION
PREMIUMS) WITH RESPECT TO THE CREDIT PARTIES HAVE BEEN WITHHELD OR COLLECTED AND
PAID TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES (OR ARE PROPERLY BEING HELD FOR
SUCH PAYMENT), EXCEPT FOR AMOUNTS THE NONPAYMENT OF WHICH WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 NONE OF THE CREDIT PARTIES HAS BEEN NOTIFIED
THAT EITHER THE IRS, OR ANY OTHER GOVERNMENTAL AUTHORITY, HAS RAISED, OR INTENDS
TO RAISE, ANY ADJUSTMENTS WITH RESPECT TO TAXES OF THE CREDIT PARTIES, WHICH
ADJUSTMENTS WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  IT IS NOT NECESSARY THAT THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BE FILED, REGISTERED, RECORDED OR ENROLLED IN CONNECTION
WITH ANY TAXES WITH ANY COURT, PUBLIC OFFICE OR OTHER AUTHORITY IN ANY
JURISDICTION OR THAT ANY AD VALOREM STAMP DUTY, STAMP DUTY, DOCUMENTARY,
REGISTRATION OR SIMILAR TAX OR DUTY BE PAID ON THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


3.20.                        SENIOR INDEBTEDNESS AND DESIGNATED SENIOR
INDEBTEDNESS. THIS AGREEMENT, THE CREDIT FACILITIES CREATED HEREUNDER AND ALL
PRESENT AND FUTURE OBLIGATIONS CONSTITUTE THE “SENIOR CREDIT FACILITY,” “SENIOR
INDEBTEDNESS,” “SECURED INDEBTEDNESS,” “SUBSIDIARY GUARANTOR SENIOR
INDEBTEDNESS” AND “DESIGNATED SENIOR INDEBTEDNESS,” AS APPLICABLE, UNDER AND AS
SUCH TERMS ARE DEFINED IN THE 2003 SENIOR SECURED DEBT DOCUMENTS, THE 2002
SENIOR DEBT DOCUMENTS, THE MEZZANINE DEBT DOCUMENTS, THE FEBRUARY 2003 SENIOR
SUBORDINATED DEBT DOCUMENTS, THE SENIOR SUBORDINATED DEBT DOCUMENTS AND ANY
OTHER SUBORDINATED DEBT DOCUMENTS. WITHOUT LIMITING THE FOREGOING, ALL PRESENT
AND FUTURE OBLIGATIONS ARE HEREBY DESIGNATED AS “SENIOR INDEBTEDNESS” AND
“DESIGNATED SENIOR INDEBTEDNESS” IN EACH CASE AS SUCH TERMS ARE USED IN THE 2003
SENIOR SECURED DEBT DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE MEZZANINE
DEBT DOCUMENTS, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE SENIOR
SUBORDINATED DEBT DOCUMENTS AND ANY OTHER SUBORDINATED DEBT DOCUMENTS.


 


3.21.                        REORGANIZATION MATTERS.


 


(A)                                  THE PREPACKAGED CHAPTER 11 CASES WERE
COMMENCED ON THE PETITION DATE IN ACCORDANCE WITH APPLICABLE LAW AND PROPER
NOTICE THEREOF AND THE PROPER NOTICE FOR (X) THE MOTION SEEKING APPROVAL OF THE
LOAN DOCUMENTS AND THE INTERIM ORDER AND FINAL ORDER, (Y) THE HEARING FOR THE
APPROVAL OF THE INTERIM ORDER, AND (Z) THE HEARING FOR THE APPROVAL OF THE FINAL
ORDER WILL BE GIVEN. BORROWER SHALL GIVE, ON A TIMELY BASIS AS SPECIFIED IN THE
INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE, ALL NOTICES REQUIRED TO BE
GIVEN TO ALL PARTIES SPECIFIED IN THE INTERIM ORDER OR FINAL ORDER, AS
APPLICABLE.


 


(B)                                 AFTER THE ENTRY OF THE INTERIM ORDER, AND
PURSUANT TO AND TO THE EXTENT PERMITTED IN THE INTERIM ORDER AND THE FINAL
ORDER, THE OBLIGATIONS WILL CONSTITUTE ALLOWED ADMINISTRATIVE EXPENSE CLAIMS IN
THE PREPACKAGED CHAPTER 11 CASES HAVING PRIORITY OVER ALL

 

31

--------------------------------------------------------------------------------


 


ADMINISTRATIVE EXPENSE CLAIMS AND UNSECURED CLAIMS AGAINST THE BORROWER NOW
EXISTING OR HEREAFTER ARISING, OF ANY KIND WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ALL ADMINISTRATIVE EXPENSE CLAIMS OF THE KIND SPECIFIED IN SECTIONS
105, 326, 330, 331, 503(B), 506(C), 507(A), 507(B), 546(C), 726, 1114 OR ANY
OTHER PROVISION OF THE BANKRUPTCY CODE OR OTHERWISE, AS PROVIDED UNDER SECTION
364(C)(L) OF THE BANKRUPTCY CODE, SUBJECT, AS TO PRIORITY ONLY, TO THE
CARVE-OUT.


 


(C)                                  AFTER THE ENTRY OF THE INTERIM ORDER AND
PURSUANT TO AND TO THE EXTENT PROVIDED IN THE INTERIM ORDER AND THE FINAL ORDER,
THE OBLIGATIONS WILL BE SECURED BY A VALID AND PERFECTED FIRST PRIORITY LIEN ON
ALL OF THE COLLATERAL, SUBJECT, AS TO PRIORITY ONLY, TO THE CARVE-OUT, THE PARI
PASSU REPLACEMENT LIENS AND THE NON-PRIMED LIENS.


 


(D)                                 THE INTERIM ORDER (WITH RESPECT TO THE
PERIOD PRIOR TO ENTRY OF THE FINAL ORDER) OR THE FINAL ORDER (WITH RESPECT TO
THE PERIOD ON AND AFTER ENTRY OF THE FINAL ORDER), AS THE CASE MAY BE, IS IN
FULL FORCE AND EFFECT HAS NOT BEEN REVERSED, STAYED, MODIFIED OR AMENDED WITHOUT
THE AGENT’S AND LENDERS’ CONSENT.


 


SECTION 4.
AFFIRMATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 


4.1.                              COMPLIANCE WITH LAWS AND CONTRACTUAL
OBLIGATIONS. EXCEPT FOR OBLIGATIONS WITH RESPECT TO WHICH THE BANKRUPTCY CODE
PROHIBITS ANY CREDIT PARTY FROM COMPLYING, EACH CREDIT PARTY WILL (A) COMPLY
WITH AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY WITH (I) THE
REQUIREMENTS OF ALL APPLICABLE MATERIAL LAWS, RULES, REGULATIONS AND ORDERS OF
ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, LAWS, RULES,
REGULATIONS AND ORDERS RELATING TO TAXES, EMPLOYER AND EMPLOYEE CONTRIBUTIONS,
SECURITIES, EMPLOYEE RETIREMENT AND WELFARE BENEFITS, ENVIRONMENTAL PROTECTION
MATTERS AND EMPLOYEE HEALTH AND SAFETY) AS NOW IN EFFECT AND WHICH MAY BE
IMPOSED IN THE FUTURE IN ALL JURISDICTIONS IN WHICH ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES IS NOW DOING BUSINESS OR MAY HEREAFTER BE DOING BUSINESS AND
(II) THE OBLIGATIONS, COVENANTS AND CONDITIONS CONTAINED IN ALL CONTRACTUAL
OBLIGATIONS OF SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OTHER THAN THOSE
LAWS, RULES, REGULATIONS, ORDERS AND PROVISIONS OF SUCH CONTRACTUAL OBLIGATIONS
THE NONCOMPLIANCE WITH WHICH WOULD NOT BE REASONABLY EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND (B) MAINTAIN OR
OBTAIN AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN OR OBTAIN ALL
LICENSES, QUALIFICATIONS AND PERMITS NOW HELD OR HEREAFTER REQUIRED TO BE HELD
BY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, FOR WHICH THE LOSS, SUSPENSION,
REVOCATION OR FAILURE TO OBTAIN OR RENEW, WOULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT. THIS
SECTION 4.1 SHALL NOT PRECLUDE ANY CREDIT PARTY OR ITS SUBSIDIARIES FROM
CONTESTING ANY TAXES OR OTHER PAYMENTS, IF THEY ARE BEING DILIGENTLY CONTESTED
IN GOOD FAITH IN A MANNER WHICH STAYS ENFORCEMENT THEREOF AND IF APPROPRIATE
EXPENSE PROVISIONS HAVE BEEN RECORDED IN CONFORMITY WITH GAAP, SUBJECT TO
SECTION 5.2 AND NO LIEN (OTHER THAN A PERMITTED ENCUMBRANCE) IN RESPECT THEREOF
HAS BEEN CREATED.

 

32

--------------------------------------------------------------------------------



 


4.2.                              INSURANCE. EACH CREDIT PARTY WILL MAINTAIN OR
CAUSE TO BE MAINTAINED, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, PUBLIC
LIABILITY AND PROPERTY DAMAGE INSURANCE WITH RESPECT TO ITS BUSINESS AND
PROPERTIES AND THE BUSINESS AND PROPERTIES OF ITS SUBSIDIARIES AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY CARRIED OR MAINTAINED BY CORPORATIONS OF
ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES AND IN AMOUNTS ACCEPTABLE
TO AGENT AND WILL DELIVER EVIDENCE THEREOF TO AGENT. EACH CREDIT PARTY WILL
MAINTAIN BUSINESS INTERRUPTION INSURANCE PROVIDING COVERAGE CONSISTENT WITH THAT
IN PLACE ON THE CLOSING DATE. EACH CREDIT PARTY SHALL, PURSUANT TO ENDORSEMENTS
AND/OR ASSIGNMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT,
(I) CAUSE AGENT TO BE NAMED AS LENDER’S LOSS PAYEE IN THE CASE OF CASUALTY
INSURANCE, AND ASSIGNEE IN THE CASE OF ALL BUSINESS INTERRUPTION INSURANCE, IN
EACH CASE FOR THE BENEFIT OF AGENT AND LENDERS PROVIDED, THAT, IN THE EVENT THAT
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT NO
MANDATORY PREPAYMENT IS REQUIRED UNDER THE TERMS OF THIS AGREEMENT, AGENT SHALL
WITH REASONABLE PROMPTNESS RETURN ANY PROCEEDS SO RECEIVED BY AGENT TO THE
BORROWER, AND (II) CAUSE AGENT AND EACH LENDER TO BE NAMED AS ADDITIONAL
INSUREDS IN THE CASE OF ALL LIABILITY INSURANCE. IN THE EVENT ANY CREDIT PARTY
FAILS TO PROVIDE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, AGENT MAY PURCHASE INSURANCE AT SUCH CREDIT PARTY’S EXPENSE TO
PROTECT AGENT’S INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT,
PROTECT SUCH CREDIT PARTY’S INTERESTS. THE COVERAGE PURCHASED BY AGENT MAY NOT
PAY ANY CLAIM MADE BY SUCH CREDIT PARTY OR ANY CLAIM THAT IS MADE AGAINST SUCH
CREDIT PARTY IN CONNECTION WITH THE COLLATERAL. SUCH CREDIT PARTY MAY LATER
CANCEL ANY INSURANCE PURCHASED BY AGENT, BUT ONLY AFTER PROVIDING AGENT WITH
EVIDENCE THAT SUCH CREDIT PARTY HAS OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT. IF AGENT PURCHASES INSURANCE FOR THE COLLATERAL, SUCH CREDIT PARTY
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND
OTHER CHARGES IMPOSED BY AGENT IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS. THE COSTS
OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE SUCH CREDIT PARTY IS
ABLE TO OBTAIN ON ITS OWN.


 


4.3.                              FIELD EXAMINATION; FIXED ASSET APPRAISAL;
LENDER MEETING. EACH CREDIT PARTY SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES OF
AGENT TO CONDUCT A FIELD EXAMINATION OF ANY OF THE PROPERTIES OF SUCH CREDIT
PARTY AND ITS SUBSIDIARIES, INCLUDING ITS AND THEIR FINANCIAL AND ACCOUNTING
RECORDS, AND TO MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS ITS AND
THEIR AFFAIRS, FINANCES AND BUSINESS WITH ITS AND THEIR OFFICERS AND CERTIFIED
PUBLIC ACCOUNTANTS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS
OFTEN AS MAY BE REASONABLY REQUESTED (A “FIELD EXAMINATION”).REPRESENTATIVES OF
EACH LENDER WILL BE PERMITTED TO ACCOMPANY REPRESENTATIVES OF AGENT DURING EACH
FIELD EXAMINATION AT SUCH LENDER’S EXPENSE. IN ADDITION TO THE FOREGOING, EACH
CREDIT PARTY SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES OF AGENT TO CONDUCT
FIXED ASSET APPRAISALS SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH IN
SECTION 6.2(G) HEREOF. IN ADDITION TO THE FOREGOING, EACH CREDIT PARTY WILL
PARTICIPATE AND WILL CAUSE KEY MANAGEMENT PERSONNEL OF EACH CREDIT PARTY AND ITS
SUBSIDIARIES TO PARTICIPATE IN A MEETING WITH AGENT AND LENDERS AT LEAST ONCE
DURING EACH YEAR, WHICH MEETING SHALL BE HELD AT A MUTUALLY AGREEABLE LOCATION
AND TIME. NOTWITHSTANDING THE FOREGOING, THE CREDIT PARTIES SHALL NOT BE
REQUIRED TO PERMIT AGENT TO CONDUCT ANY FIELD EXAMINATIONS OR FIXED ASSET
APPRAISALS WITHIN SIX (6) MONTHS FOLLOWING THE CLOSING DATE UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED.


 


4.4.                              ORGANIZATIONAL EXISTENCE. EXCEPT AS OCCASIONED
BY THE PREPACKAGED CHAPTER 11 CASES, AND AS OTHERWISE PERMITTED BY SECTION 5.6,
EACH CREDIT PARTY WILL AND WILL CAUSE ITS

 

33

--------------------------------------------------------------------------------


 


MATERIAL SUBSIDIARIES, IF ANY, TO AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE
AND EFFECT ITS ORGANIZATIONAL EXISTENCE AND ALL RIGHTS AND FRANCHISES MATERIAL
TO ITS BUSINESS; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 4.4 SHALL
PREVENT THE DISSOLUTION OF ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY HEREUNDER,
OR WITHDRAWAL BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF ANY SUBSIDIARY’S
QUALIFICATION TO DO BUSINESS IN ANY JURISDICTION (OTHER THAN ITS JURISDICTION OF
ORGANIZATION) WHERE SUCH DISSOLUTION OR WITHDRAWAL WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR THE WITHDRAWAL OF THE
QUALIFICATION TO DO BUSINESS IN ANY JURISDICTION OF ANY SUBSIDIARY THAT IS NOT A
CREDIT PARTY HEREUNDER.


 


4.5.                              ENVIRONMENTAL MATTERS. EACH CREDIT PARTY SHALL
AND SHALL CAUSE EACH PERSON WITHIN ITS CONTROL TO: (A) CONDUCT ITS OPERATIONS
AND KEEP AND MAINTAIN ITS REAL ESTATE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
AND ENVIRONMENTAL PERMITS OTHER THAN NONCOMPLIANCE THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) IMPLEMENT ANY AND ALL
INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE ACTIONS THAT ARE APPROPRIATE OR
NECESSARY TO MAINTAIN THE VALUE AND MARKETABILITY OF THE REAL ESTATE OR TO
OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS PERTAINING TO
THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL, TRANSPORTATION OR
RELEASE OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY OF ITS REAL ESTATE, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT; (C) NOTIFY AGENT PROMPTLY AFTER SUCH CREDIT PARTY OR ANY PERSON WITHIN
ITS CONTROL BECOMES AWARE OF ANY VIOLATION OF ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR ANY RELEASE ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY REAL ESTATE THAT IS REASONABLY LIKELY TO RESULT IN ENVIRONMENTAL LIABILITIES
TO A CREDIT PARTY OR ITS SUBSIDIARIES IN EXCESS OF $1,000,000; AND (D) PROMPTLY
FORWARD TO AGENT A COPY OF ANY ORDER, NOTICE OF ACTUAL OR ALLEGED VIOLATION OR
LIABILITY, REQUEST FOR INFORMATION OR ANY COMMUNICATION OR REPORT RECEIVED BY
SUCH CREDIT PARTY OR ANY PERSON WITHIN ITS CONTROL IN CONNECTION WITH ANY SUCH
VIOLATION OR RELEASE OR ANY OTHER MATTER RELATING TO ANY ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS THAT WOULD REASONABLY BE EXPECTED TO (X) HAVE A MATERIAL
ADVERSE EFFECT OR (Y) RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF
$1,000,000, IN EACH CASE WHETHER OR NOT THE ENVIRONMENTAL PROTECTION AGENCY OR
ANY GOVERNMENTAL AUTHORITY HAS TAKEN OR THREATENED ANY ACTION IN CONNECTION WITH
ANY SUCH VIOLATION, RELEASE OR OTHER MATTER. IF AGENT AT ANY TIME HAS A
REASONABLE BASIS TO BELIEVE THAT THERE MAY BE A VIOLATION OF ANY ENVIRONMENTAL
LAWS OR ENVIRONMENTAL PERMITS BY ANY CREDIT PARTY OR ANY PERSON UNDER ITS
CONTROL OR ANY ENVIRONMENTAL LIABILITY ARISING THEREUNDER, OR A RELEASE OF
HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF ITS REAL
ESTATE, THAT, IN EACH CASE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THEN SUCH CREDIT PARTY AND ITS SUBSIDIARIES, AS APPLICABLE,
SHALL, UPON AGENT’S WRITTEN REQUEST (I) CAUSE THE PERFORMANCE OF SUCH
ENVIRONMENTAL AUDITS INCLUDING SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER TO
ASSESS SUCH POTENTIAL VIOLATIONS, ENVIRONMENTAL LIABILITIES, OR RELEASES, AND
PREPARATION OF SUCH ENVIRONMENTAL REPORTS, AT BORROWER’S EXPENSE, AS AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST, WHICH SHALL BE CONDUCTED BY REPUTABLE
ENVIRONMENTAL CONSULTING FIRMS REASONABLY ACCEPTABLE TO AGENT AND SHALL BE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, AND (II) IF SUCH CREDIT PARTY
OR SUBSIDIARY, AS APPLICABLE, FAIL TO PERFORM (OR CAUSE PERFORMANCE OF) ANY
ENVIRONMENTAL AUDIT UNDER SECTION 4.5(D)(I) ABOVE WITHIN A REASONABLE TIME AFTER
RECEIVING A WRITTEN REQUEST FROM AGENT, THE CREDIT PARTIES SHALL PERMIT AGENT OR
ITS REPRESENTATIVES TO HAVE REASONABLE ACCESS TO ALL REAL ESTATE, TO THE EXTENT
THAT THE CREDIT PARTIES HAVE CONTROL AND AUTHORITY TO PERMIT ACCESS TO SUCH REAL
ESTATE, FOR THE PURPOSE OF CONDUCTING SUCH ENVIRONMENTAL AUDITS AND TESTING AS
AGENT DEEMS APPROPRIATE, INCLUDING SUBSURFACE

 

34

--------------------------------------------------------------------------------


 


SAMPLING OF SOIL AND GROUNDWATER. BORROWER SHALL REIMBURSE AGENT FOR THE COSTS
OF SUCH AUDITS AND TESTS AND THE SAME WILL CONSTITUTE A PART OF THE OBLIGATIONS.


 


4.6.                              LANDLORDS’ AGREEMENTS AND MORTGAGEE
AGREEMENTS. AS REASONABLY REQUESTED BY AGENT AND TO THE EXTENT NOT OTHERWISE
ADDRESSED TO AGENT’S REASONABLE SATISFACTION IN THE INTERIM ORDER OR THE FINAL
ORDER, AS APPLICABLE, OR IN EXISTING CONTRACTUAL ARRANGEMENTS, EACH CREDIT PARTY
SHALL USE REASONABLE EFFORTS TO OBTAIN A LANDLORD’S AGREEMENT, MORTGAGEE
AGREEMENT OR BAILEE LETTER, AS APPLICABLE, FROM THE LESSOR OF EACH LEASED
PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE WITH RESPECT TO ANY WAREHOUSE,
PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION WHERE COLLATERAL IS STORED OR
LOCATED (OTHER THAN LOCATIONS (I) OUTSIDE THE U.S. OR (II) CONTAINING COLLATERAL
IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,500,000 FOR EACH INDIVIDUAL LOCATION OR
FOR ALL SUCH LOCATIONS NOT TO EXCEED $2,500,000 IN THE AGGREGATE), WHICH
AGREEMENT OR LETTER SHALL CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS OR
CLAIMS THAT THE LANDLORD, MORTGAGEE OR BAILEE MAY ASSERT AGAINST THE COLLATERAL
AT THAT LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO AGENT. WITH RESPECT TO SUCH LOCATIONS OR WAREHOUSE SPACE LEASED,
OWNED OR WHERE COLLATERAL IS STORED OR LOCATED AS OF THE CLOSING DATE AND
THEREAFTER, IF AGENT HAS NOT RECEIVED A LANDLORD OR MORTGAGEE AGREEMENT OR
BAILEE LETTER OR (IF THERE IS NO EXISTING CONTRACTUAL ARRANGEMENT WITH RESPECT
TO PROVIDING COLLATERAL ACCESS) ENTRY OF THE FINAL ORDER PROVIDING FOR
COLLATERAL ACCESS AS OF THE CLOSING DATE (OR, IF LATER, AS OF THE DATE SUCH
LOCATION IS ACQUIRED, LEASED OR COLLATERAL STORED OR LOCATED), THE ELIGIBLE
INVENTORY AT THAT LOCATION SHALL, IN AGENT’S REASONABLE DISCRETION, BE SUBJECT
TO SUCH RESERVES AS MAY BE ESTABLISHED BY AGENT IN ITS REASONABLE CREDIT
JUDGMENT.


 


4.7.                              FURTHER ASSURANCES.


 


(A)                                  EACH CREDIT PARTY SHALL, FROM TIME TO TIME,
EXECUTE SUCH GUARANTIES, FINANCING STATEMENTS, DOCUMENTS, SECURITY AGREEMENTS
AND REPORTS AS AGENT OR REQUISITE LENDERS AT ANY TIME MAY REASONABLY REQUEST TO
EVIDENCE, PERFECT OR OTHERWISE IMPLEMENT THE GUARANTIES AND SECURITY FOR
REPAYMENT OF THE OBLIGATIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(B)                                 IN THE EVENT ANY CREDIT PARTY ACQUIRES A FEE
OWNERSHIP INTEREST IN REAL PROPERTY AFTER THE CLOSING DATE, SUCH CREDIT PARTY
SHALL, UPON REQUEST OF AGENT, DELIVER TO AGENT A FULLY EXECUTED MORTGAGE OR DEED
OF TRUST OVER SUCH REAL PROPERTY IN FORM AND SUBSTANCE SATISFACTORY TO AGENT,
TOGETHER WITH SUCH TITLE INSURANCE POLICIES, SURVEYS, APPRAISALS, EVIDENCE OF
INSURANCE, LEGAL OPINIONS, ENVIRONMENTAL ASSESSMENTS AND OTHER DOCUMENTS AND
CERTIFICATES AS SHALL BE REASONABLY REQUIRED BY AGENT.


 


(C)                                  AFTER THE DATE HEREOF, EACH CREDIT PARTY
SHALL (I) CAUSE EACH PERSON, UPON ITS BECOMING A SUBSIDIARY OF SUCH CREDIT PARTY
(PROVIDED THAT THIS SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE
LENDERS TO ANY TRANSACTION NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS
AGREEMENT), PROMPTLY TO GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE
BENEFIT OF AGENT AND LENDERS, A SECURITY INTEREST IN THE REAL, PERSONAL AND
MIXED PROPERTY OF SUCH SUBSIDIARY TO SECURE THE OBLIGATIONS AND (II) PLEDGE, OR
CAUSE TO BE PLEDGED, TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ALL OF THE
STOCK OF SUCH SUBSIDIARY, OTHER THAN EXCLUDED FOREIGN SUBSIDIARIES. THE
DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND PLEDGE SHALL BE SUBSTANTIALLY
SIMILAR TO THE LOAN DOCUMENTS EXECUTED CONCURRENTLY HEREWITH WITH SUCH
MODIFICATIONS AS ARE REASONABLY REQUESTED BY AGENT.

 

35

--------------------------------------------------------------------------------


 


4.8.                              PAYMENT OF TAXES. EACH CREDIT PARTY SHALL
TIMELY PAY AND DISCHARGE (OR CAUSE TO BE PAID AND DISCHARGED) ALL MATERIAL
TAXES, ASSESSMENTS AND GOVERNMENTAL AND OTHER CHARGES OR LEVIES IMPOSED UPON IT
OR UPON ITS INCOME OR PROFITS, OR UPON PROPERTY BELONGING TO IT; PROVIDED THAT
SUCH CREDIT PARTY SHALL NOT BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE
OR LEVY THAT IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS OR
OTHER APPROPRIATE ACTIONS DILIGENTLY CONDUCTED AND FOR WHICH THE AFFECTED CREDIT
PARTY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO
IN CONFORMANCE WITH GAAP AND DEEMED APPROPRIATE BY SUCH CREDIT PARTY AND ITS
INDEPENDENT PUBLIC ACCOUNTANTS.


 


4.9.                              CASH MANAGEMENT SYSTEMS. BORROWER SHALL, AND
SHALL CAUSE EACH OTHER CREDIT PARTY TO, ENTER INTO CONTROL AGREEMENTS PROVIDING
FOR FULL CASH DOMINION WITH RESPECT TO EACH U.S. DEPOSIT ACCOUNT MAINTAINED BY
BORROWER OR ANY SUBSIDIARY OF BORROWER AS OF OR AFTER THE CLOSING DATE (OTHER
THAN (A) ANY PAYROLL ACCOUNT SO LONG AS SUCH PAYROLL ACCOUNT EITHER (I) IS A
ZERO BALANCE ACCOUNT OR (II) DOES NOT CONTAIN ANY AMOUNTS IN EXCESS OF PAYROLL
DUE AND PAYABLE WITHIN FOUR (4) BUSINESS DAYS, (B) ACCOUNTS FUNDED SOLELY TO PAY
SALES AND USE TAX, AND ANY SUCH FUNDS ARE SO USED WITHIN TWO (2) BUSINESS DAYS,
(C) ACCOUNTS WHICH INDIVIDUALLY AND IN THE AGGREGATE AT ALL TIMES HAVE A BALANCE
OF LESS THAN $150,000 AND (D) ACCOUNTS IN THE NAME OF BORROWER OR ANY OTHER
CREDIT PARTY THAT HOLD CASH OF ITS CUSTOMERS IN A FIDUCIARY CAPACITY). EACH SUCH
DEPOSIT ACCOUNT CONTROL AGREEMENT SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT.


 


4.10.                        COVENANTS REGARDING ACCOUNTS. IN THE ORDINARY
COURSE OF ITS BUSINESS, EACH CREDIT PARTY PROCESSES ITS ACCOUNTS IN A MANNER
SUCH THAT EACH PAYMENT RECEIVED BY SUCH CREDIT PARTY IN RESPECT OF AN ACCOUNT IS
ALLOCATED TO A SPECIFICALLY IDENTIFIED INVOICE, WHICH INVOICE CORRESPONDS TO A
PARTICULAR ACCOUNT OWING TO SUCH CREDIT PARTY.


 


SECTION 5.
NEGATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 


5.1.                              INDEBTEDNESS. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CREATE,
INCUR, ASSUME, OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH
RESPECT TO ANY INDEBTEDNESS (OTHER THAN PURSUANT TO A CONTINGENT OBLIGATION
PERMITTED UNDER SECTION 5.4) EXCEPT:


 


(A)                                  INDEBTEDNESS DESCRIBED ON SCHEDULE 5.1;


 


(B)                                 THE OBLIGATIONS, THE SURVIVING A/R
OBLIGATIONS, THE ADEQUATE PROTECTION OBLIGATIONS, THE PRE-PETITION TERM LOANS
AND THE 2003 SENIOR SECURED NOTES ADEQUATE PROTECTION OBLIGATIONS;


 


(C)                                  INTERCOMPANY INDEBTEDNESS ARISING FROM
LOANS MADE IN THE ORDINARY COURSE OF BUSINESS BY ANY CREDIT PARTY (OTHER THAN
HOLDINGS) (I) TO ANY OTHER CREDIT PARTY (OTHER THAN HOLDINGS) OR (II) TO ANY
OTHER SUBSIDIARY IN AN AMOUNT NOT TO EXCEED $500,000 IN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING; PROVIDED, THAT, UPON THE REQUEST OF AGENT AT ANY
TIME, SUCH INDEBTEDNESS SHALL BE EVIDENCED BY UNSECURED PROMISSORY NOTES (EACH,
AN “INTERCOMPANY

 

36

--------------------------------------------------------------------------------


 


NOTE”), THE SOLE ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND
DELIVERED TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, AS SECURITY FOR THE
OBLIGATIONS;


 


(D)                                 SUBORDINATED DEBT OF HOLDINGS AND BORROWER
ISSUED PURSUANT TO THE FEBRUARY 2003 SENIOR SUBORDINATED NOTES AS IN EXISTENCE
AS OF THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED $293,500,000 IN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING;


 


(E)                                  THE 2002 SENIOR DEBT OF BORROWER ISSUED
PURSUANT TO THE 2002 SENIOR DEBT DOCUMENTS AS IN EXISTENCE ON THE CLOSING DATE
IN AN AMOUNT NOT TO EXCEED $350,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING;


 


(F)                                    THE 2003 SENIOR SECURED DEBT OF BORROWER
ISSUED PURSUANT TO THE 2003 SENIOR SECURED DEBT DOCUMENTS AS IN EXISTENCE AS OF
THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED $350,000,000 IN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING;


 


(G)                                 THE MEZZANINE DEBT OF HOLDINGS ISSUED
PURSUANT TO THE MEZZANINE DEBT DOCUMENTS OR OTHER MEZZANINE DEBT OF HOLDINGS
ISSUED ON TERMS AND CONDITIONS SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN THE
MEZZANINE DEBT DOCUMENTS IN AN AMOUNT NOT TO EXCEED $147,500,000 IN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING (AS (X) INCREASED AS A RESULT OF THE
ISSUANCE OF ANY ADDITIONAL MEZZANINE DEBT TO PAY-IN-KIND ANY REGULARLY ACCRUING
INTEREST ON THEN OUTSTANDING MEZZANINE DEBT IN ACCORDANCE WITH THE TERMS OF THE
MEZZANINE DEBT DOCUMENTS (INCLUDING INTEREST, WHICH, BUT FOR THE OCCURRENCE OF A
DEFAULT OR EVENT OF DEFAULT, WOULD BE PAYABLE IN CASH) AND (Y) REDUCED BY ANY
REPAYMENTS OF PRINCIPAL THEREOF);


 


(H)                                 INDEBTEDNESS NOT TO EXCEED $10,000,000 IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING SECURED BY PURCHASE MONEY
LIENS OR INCURRED WITH RESPECT TO CAPITAL LEASES;


 


(I)                                     ACCRUED EXPENSES AND CURRENT TRADE
ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     INDEBTEDNESS UNDER INTEREST RATE
PROTECTION AGREEMENTS REASONABLY RELATED TO OUTSTANDING FLOATING OR FIXED RATE
DEBT PERMITTED UNDER THIS AGREEMENT ENTERED INTO FOR NON-SPECULATIVE PURPOSES;


 


(K)                                  GUARANTIES OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES AS A GUARANTOR OF THE LESSEE UNDER ANY LEASE PURSUANT TO WHICH
HOLDINGS OR ANY OF ITS SUBSIDIARIES IS THE LESSEE, SO LONG AS SUCH LEASE IS
OTHERWISE PERMITTED HEREUNDER;


 


(L)                                     INTERCOMPANY INDEBTEDNESS THAT MAY BE
DEEMED TO EXIST BY AND AMONG THE CREDIT PARTIES (AND SOLELY BY AND AMONG THE
CREDIT PARTIES) PURSUANT TO THE TAX SHARING AGREEMENT;


 


(M)                               OBLIGATIONS OF ANY SUBSIDIARY OF HOLDINGS
INCURRED WITH RESPECT TO PERFORMANCE BONDS AND/OR FIDELITY BONDS REQUIRED TO BE
FURNISHED BY SUCH SUBSIDIARY IN CONNECTION WITH CONTRACTS ENTERED INTO BY SUCH
SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS, SO LONG AS THE AGGREGATE
AMOUNT OF OUTSTANDING OBLIGATIONS AT ANY TIME PURSUANT TO THIS CLAUSE (M) DOES
NOT EXCEED $1,000,000;

 

37

--------------------------------------------------------------------------------


 


(N)                                 INDEBTEDNESS OF BORROWER AND/OR ITS
SUBSIDIARIES UNDER CURRENCY AGREEMENTS, IN EACH CASE SO LONG AS THE RESPECTIVE
CURRENCY AGREEMENT IS REASONABLY RELATED TO REVENUES OR PAYMENTS OF BORROWER
AND/OR ITS SUBSIDIARIES IN THE RESPECTIVE CURRENCY SUBJECT TO THE CURRENCY
AGREEMENT AND IS ENTERED INTO FOR NON-SPECULATIVE PURPOSES; AND


 


(O)                                 ANY OTHER UNSECURED INDEBTEDNESS OF THE
CREDIT PARTIES NOT TO EXCEED $1,000,000 IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING.


 

Notwithstanding the foregoing, no Indebtedness (other than the Pre-Petition
Lender Expense Claims and Indebtedness permitted under Section 5.1(h)) permitted
under Section 5.1 shall be permitted to have an administrative expense claim
status under the Bankruptcy Code senior to or pari passu with the superpriority
administrative expense claims of Agent and the Lenders as set forth herein and
in the Interim Order and Final Order.

 


5.2.                              LIENS AND RELATED MATTERS.


 


(A)                                  NO LIENS. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR
ASSET OF SUCH CREDIT PARTY OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED
ENCUMBRANCES (INCLUDING, WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED
ENCUMBRANCES EXISTING ON THE DATE HEREOF AND RENEWALS AND EXTENSIONS THEREOF, AS
SET FORTH ON SCHEDULE 5.2); PROVIDED, THAT, THE PROVISIONS OF THIS
SECTION 5.2(A) SHALL NOT PREVENT THE CREATION, INCURRENCE, FILING, ASSUMPTION OR
EXISTENCE OF THE FOLLOWING SUBJECT TO THE PRIORITIES PROVIDED IN THE INTERIM
ORDER OR THE FINAL ORDER, AS APPLICABLE:


 

(I)                                     LIENS PLACED AFTER THE PETITION DATE AND
IN ACCORDANCE WITH THE BANKRUPTCY CODE UPON ASSETS USED IN THE ORDINARY COURSE
OF BUSINESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES AT THE TIME OF ACQUISITION
THEREOF BY HOLDINGS OR ANY SUCH SUBSIDIARY OR WITHIN 90 DAYS THEREAFTER TO
SECURE INDEBTEDNESS INCURRED TO PAY ALL OR A PORTION OF THE PURCHASE PRICE
THEREOF, PROVIDED THAT (X) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS SECURED BY LIENS PERMITTED BY THIS CLAUSE (I) SHALL NOT AT ANY TIME
EXCEED THE AMOUNT PERMITTED BY SECTION 5.1(H), AND (Y) IN ALL EVENTS, THE LIEN
ENCUMBERING THE ASSETS SO ACQUIRED DOES NOT ENCUMBER ANY OTHER ASSET OF HOLDINGS
OR SUCH SUBSIDIARY;

 

(II)                                  LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AFTER THE PETITION DATE AS A MATTER OF LAW OR REGULATION AND
IN ACCORDANCE WITH THE BANKRUPTCY CODE TO SECURE THE PAYMENT OF CUSTOMS DUTIES
IN CONNECTION WITH THE IMPORTATION OF GOODS AND DEPOSITS MADE TO SECURE
STATUTORY OBLIGATIONS IN THE FORM OF EXCISE TAXES; AND

 

(III)                               THE PRE-PETITION LENDER REPLACEMENT LIENS,
THE SECURITIZATION PROVIDER REPLACEMENT LIEN, THE 2003 SENIOR SECURED NOTES
REPLACEMENT LIEN AND THE NON-PRIMED LIENS.

 

The prohibition provided for in this Section 5.2 specifically includes, without
limitation, any effort by Borrower, any Committee, or any other
party-in-interest in any Prepackaged Chapter 11 Case to prime or create pari
passu to any claims, Liens or interests of Agent and Lenders any

 

38

--------------------------------------------------------------------------------


 

Lien (other than for the Carve-Out, the Non-Primed Liens and the Pari Passu
Replacement Liens) irrespective of whether such claims, Liens or interests may
be “adequately protected”.

 


(B)                                 NO NEGATIVE PLEDGES. THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY ENTER INTO OR ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS)
PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR
ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED AND OTHER THAN (I) PROVISIONS
RESTRICTING SUBLETTING OR ASSIGNMENT UNDER ANY LEASE GOVERNING A LEASEHOLD
INTEREST OR LEASE OF PERSONAL PROPERTY; (II) RESTRICTIONS WITH RESPECT TO A
SUBSIDIARY IMPOSED PURSUANT TO ANY AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE
SALE OF DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR
ASSETS OF SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR ASSETS OF SUCH SUBSIDIARY IS
PERMITTED UNDER THIS AGREEMENT; AND (III) RESTRICTIONS ON ASSIGNMENTS OR
SUBLICENSING OF LICENSED INTELLECTUAL PROPERTY.


 


(C)                                  NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS
TO BORROWER. EXCEPT AS PROVIDED HEREIN, THE CREDIT PARTIES SHALL NOT AND SHALL
NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO:
(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S
STOCK OWNED BY BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED
TO BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR
ANY OTHER SUBSIDIARY; OR (4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER
OR ANY OTHER SUBSIDIARY OTHER THAN THE ASSETS SET FORTH ON SCHEDULE 5.8 AND
OTHER THAN ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF (I) THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; (II) CUSTOMARY PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING A LEASEHOLD INTEREST OF HOLDINGS
OR ANY OF ITS SUBSIDIARIES; AND (III) RESTRICTIONS IMPOSED BY ANY HOLDER OF A
LIEN PERMITTED UNDER SECTION 5.2(A) ON THE TRANSFERABILITY OF ANY ASSET SUBJECT
TO SUCH LIEN.


 


5.3.                              INVESTMENTS. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY MAKE OR
OWN ANY INVESTMENT IN ANY PERSON EXCEPT:


 


(A)                                  BORROWER AND ITS SUBSIDIARIES MAY MAKE AND
OWN INVESTMENTS IN CASH EQUIVALENTS SUBJECT TO CONTROL AGREEMENTS IN FAVOR OF
AGENT; PROVIDED THAT SUCH CASH EQUIVALENTS ARE NOT SUBJECT TO SETOFF RIGHTS;


 


(B)                                 EACH CREDIT PARTY MAY MAKE INTERCOMPANY
LOANS TO OTHER CREDIT PARTIES (OTHER THAN HOLDINGS) TO THE EXTENT PERMITTED
UNDER SECTION 5.1;


 


(C)                                  EACH CREDIT PARTY MAY MAKE EQUITY
CONTRIBUTIONS TO OTHER CREDIT PARTIES (OTHER THAN HOLDINGS);


 


(D)                                 BORROWER AND ITS SUBSIDIARIES MAY EACH MAKE
NON-CASH INVESTMENTS IN ANY OTHER SUBSIDIARIES OF THE BORROWER FOR THE PURPOSE
OF THE EXTINGUISHMENT OF INTERCOMPANY INDEBTEDNESS SOLELY THROUGH THE OFFSET OF
AN INTERCOMPANY RECEIVABLE TO AN INTERCOMPANY PAYABLE (I.E., NO TRANSFER OR
PAYMENT OF CASH CONSIDERATION IS PERMITTED);


 


(E)                                  CREDIT PARTIES AND THEIR SUBSIDIARIES MAY
MAKE LOANS AND ADVANCES TO EMPLOYEES, OFFICERS AND DIRECTORS, TO THE EXTENT
PERMISSIBLE BY LAW, FOR MOVING, ENTERTAINMENT,

 

39

--------------------------------------------------------------------------------


 


TRAVEL AND OTHER SIMILAR EXPENSES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES;


 


(F)                                    INVESTMENTS EXISTING ON THE CLOSING DATE,
AS SET FORTH ON SCHEDULE 5.3 AND ANY RENEWALS, AMENDMENTS AND REPLACEMENTS
THEREOF THAT DO NOT INCREASE THE AMOUNT THEREOF;


 


(G)                                 EACH CREDIT PARTY MAY HOLD INVESTMENTS
COMPRISED OF NOTES PAYABLE, OR STOCK OR OTHER SECURITIES ISSUED BY FINANCIALLY
TROUBLED ACCOUNT DEBTORS (EXCLUDING AFFILIATES) TO SUCH CREDIT PARTY PURSUANT TO
AGREEMENTS WITH RESPECT TO SETTLEMENT OF SUCH ACCOUNT DEBTOR’S ACCOUNTS WITH
SUCH CREDIT PARTY NEGOTIATED IN THE ORDINARY COURSE OF BUSINESS;


 


(H)                                 BORROWER AND ITS SUBSIDIARIES MAY MAKE
ADVANCES IN THE FORM OF A PREPAYMENT OF EXPENSES, SO LONG AS SUCH EXPENSES WERE
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ARE BEING PAID IN ACCORDANCE
WITH CUSTOMARY TRADE TERMS OF SUCH BORROWER OR SUCH SUBSIDIARY;


 


(I)                                     EACH OF THE SUBSIDIARIES OF HOLDINGS MAY
ACQUIRE AND HOLD ACCOUNTS RECEIVABLES OWING TO ANY OF THEM, IF CREATED OR
ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN
ACCORDANCE WITH CUSTOMARY TERMS OF SUCH SUBSIDIARY;


 


(J)                                     BORROWER MAY ENTER INTO INTEREST RATE
PROTECTION AGREEMENTS TO THE EXTENT PERMITTED IN SECTION 5.1(J);


 


(K)                                  ANY OF THE CREDIT PARTIES AND/OR THEIR
SUBSIDIARIES MAY ENTER INTO CURRENCY AGREEMENTS IN ACCORDANCE WITH THE
REQUIREMENTS CONTAINED IN SECTION 5.1(N); AND


 


(L)                                     INVESTMENTS REPRESENTING NON-CASH
CONSIDERATION RECEIVED IN ACCORDANCE WITH SECTION 5.7.


 


5.4.                              CONTINGENT OBLIGATIONS. THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY CREATE OR BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT
OBLIGATION EXCEPT:


 


(A)                                  LETTER OF CREDIT OBLIGATIONS AND THE
PRE-PETITION LENDER EXPENSE CLAIMS;


 


(B)                                 THOSE RESULTING FROM ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  THOSE EXISTING ON THE CLOSING DATE AND
DESCRIBED IN SCHEDULE 5.4;


 


(D)                                 THOSE ARISING UNDER INDEMNITY AGREEMENTS TO
TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE
INSURANCE POLICIES;


 


(E)                                  THOSE ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION WITH TRANSACTIONS PERMITTED
HEREUNDER;

 

40

--------------------------------------------------------------------------------


 


(F)                                    THOSE INCURRED IN THE ORDINARY COURSE OF
BUSINESS WITH RESPECT TO SURETY BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND
OTHER SIMILAR OBLIGATIONS NOT EXCEEDING AT ANY TIME OUTSTANDING $1,000,000 IN
AGGREGATE LIABILITY;


 


(G)                                 THOSE INCURRED WITH RESPECT TO INDEBTEDNESS
PERMITTED BY SECTION 5.1 PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS
SUBORDINATED TO THE OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH
IT RELATES IS SUBORDINATED TO THE OBLIGATIONS AND (II) NO CREDIT PARTY MAY INCUR
CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS INCURRED BY ANY PERSON THAT IS
NOT A CREDIT PARTY UNDER THIS PARAGRAPH (G); AND


 


(H)                                 ANY OTHER CONTINGENT OBLIGATION NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (G) ABOVE, SO LONG AS ANY SUCH OTHER
CONTINGENT OBLIGATIONS, IN THE AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED
$500,000 AND NO CREDIT PARTY MAY INCUR CONTINGENT OBLIGATIONS IN RESPECT OF
INDEBTEDNESS INCURRED BY ANY PERSON THAT IS NOT A CREDIT PARTY UNDER THIS
PARAGRAPH (H).


 


5.5.                              RESTRICTED PAYMENTS. THE CREDIT PARTIES SHALL
NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
DECLARE, ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED PAYMENT,
EXCEPT THAT:


 


(A)                                  EACH CREDIT PARTY OTHER THAN HOLDINGS MAY
MAKE PAYMENTS AND DISTRIBUTIONS TO HOLDINGS (WHETHER DIRECTLY OR THROUGH
SEQUENTIAL UPSTREAM RESTRICTED PAYMENTS) THAT ARE USED BY HOLDINGS TO PAY
FEDERAL AND STATE INCOME TAXES THEN DUE AND OWING, FRANCHISE TAXES AND OTHER
SIMILAR LICENSING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS,
OPERATING EXPENSES AND PAYABLES OWING BY HOLDINGS IN THE ORDINARY COURSE OF ITS
BUSINESS, AND OTHER SIMILAR CORPORATE OVERHEAD COSTS AND EXPENSES; AND


 


(B)                                 SUBSIDIARIES OF BORROWER OR ANY GUARANTOR
MAY MAKE RESTRICTED PAYMENTS TO THE ENTITY THAT IS THE DIRECT OWNER OF THE
EQUITY OF SUCH WHOLLY-OWNED SUBSIDIARY.


 

In addition, and as otherwise approved by the Agent and provided in the Approved
Budget, Borrower shall not make any payment on account of, purchase, defease,
redeem, prepay, decrease or otherwise acquire or retire for value any
Pre-Petition Indebtedness other than, prior to the occurrence and during the
continuance of an Event of Default, payment of (a) Pre-Petition employee wages,
benefits and related employee taxes, (b) Pre-Petition sales, use and real
property taxes, (c) Pre-Petition amounts due in respect of insurance financings,
(d) amounts approved in accordance with other “first day” orders satisfactory to
Agent, and (e) cure amounts satisfactory to agent under assumed leases and
executory contracts).

 


5.6.                              RESTRICTION ON FUNDAMENTAL CHANGES. EXCEPT AS
OTHERWISE PERMITTED BY SECTION 4.4, THE CREDIT PARTIES SHALL NOT AND SHALL NOT
CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY:  (A) AMEND, MODIFY
OR WAIVE ANY TERM OR PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, INCLUDING ITS
ARTICLES OF INCORPORATION, CERTIFICATES OF DESIGNATIONS PERTAINING TO PREFERRED
STOCK, BY-LAWS, PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT IN ANY MANNER
ADVERSE TO THE AGENT OR LENDERS UNLESS REQUIRED BY LAW; (B) ENTER INTO ANY
TRANSACTION OF MERGER OR CONSOLIDATION EXCEPT, UPON NOT LESS THAN FIVE
(5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO AGENT (X) ANY WHOLLY-OWNED SUBSIDIARY
OF BORROWER MAY BE MERGED WITH OR INTO BORROWER (PROVIDED THAT BORROWER IS THE

 

41

--------------------------------------------------------------------------------


 


SURVIVING ENTITY) OR (Y) WITH THE WRITTEN CONSENT OF AGENT (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED), ANY WHOLLY-OWNED SUBSIDIARY OF BORROWER
MAY BE MERGED WITH OR INTO ANY OTHER WHOLLY-OWNED SUBSIDIARY OF BORROWER
(PROVIDED, THAT IN THE CASE OF ANY SUCH MERGER OF A DOMESTIC SUBSIDIARY WITH A
FOREIGN SUBSIDIARY, THE DOMESTIC SUBSIDIARY IS THE SURVIVING ENTITY);
(C) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION); OR (D) ACQUIRE BY PURCHASE OR OTHERWISE ALL OR ANY SUBSTANTIAL
PART OF THE STOCK, BUSINESS OR ASSETS OF ANY OTHER PERSON.


 


5.7.                              DISPOSAL OF ASSETS OR SUBSIDIARY STOCK. THE
CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO
DIRECTLY OR INDIRECTLY CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR OTHERWISE
DISPOSE OF, OR GRANT ANY PERSON AN OPTION TO ACQUIRE, IN ONE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR ASSETS, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR (A) SALES OF INVENTORY IN GOOD FAITH
TO CUSTOMERS FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS; AND DISPOSITIONS
OF OBSOLETE EQUIPMENT NOT USED OR USEFUL IN THE BUSINESS; (B) SALES, LEASES OR
OTHER DISPOSALS OF ANY ASSETS IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
REASONABLE JUDGMENT OF MANAGEMENT, ARE (I) OBSOLETE OR WORN OUT OR (II) ARE
OTHERWISE NO LONGER USED OR USEFUL IN THE CONDUCT OF SUCH CREDIT PARTY’S
BUSINESS; (C) BORROWER AND ITS SUBSIDIARIES MAY, IN THE ORDINARY COURSE OF
BUSINESS, LICENSE, AS LICENSOR OR LICENSEE, PATENTS, TRADEMARKS, COPYRIGHTS AND
KNOW-HOW TO OR FROM THIRD PERSONS OR ONE ANOTHER, SO LONG AS ANY SUCH LICENSE BY
BORROWER OR ANY OF ITS SUBSIDIARIES IN ITS CAPACITY AS LICENSOR IS PERMITTED TO
BE ASSIGNED PURSUANT TO THE RELEVANT SECURITY AGREEMENT AND DOES NOT OTHERWISE
PROHIBIT THE GRANTING OF A LIEN BY BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES PURSUANT TO SUCH SECURITY AGREEMENT IN THE INTELLECTUAL PROPERTY
COVERED BY SUCH LICENSE; (D) ASSET DISPOSITIONS BY BORROWER AND ITS SUBSIDIARIES
(EXCLUDING SALES OF ACCOUNTS AND STOCK OF ANY OF HOLDINGS’ SUBSIDIARIES) IF ALL
OF THE FOLLOWING CONDITIONS ARE MET:  (I) THE AGGREGATE FAIR MARKET VALUE OF
ASSETS SOLD OR OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED
$5,000,000 IN THE AGGREGATE; (II) THE CONSIDERATION RECEIVED IS AT LEAST EQUAL
TO THE FAIR MARKET VALUE OF SUCH ASSETS; (III) 90% OF THE CONSIDERATION RECEIVED
IS CASH; (IV) THE NON-CASH PORTION OF THE CONSIDERATION RECEIVED SHALL BE
EVIDENCED BY A PROMISSORY NOTE, WHICH PROMISSORY NOTE SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND SHALL BE PLEDGED AND DELIVERED TO
AGENT AS ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS; (V) THE NET
PROCEEDS OF SUCH ASSET DISPOSITION ARE APPLIED AS REQUIRED BY SECTION 1.5(B)(I);
PROVIDED, THAT THE NET PROCEEDS OF ANY ASSET DISPOSITION MAY BE USED TO ACQUIRE
ASSETS IN COMPLIANCE WITH SECTION 1.5(B); (VI) AFTER GIVING EFFECT TO THE ASSET
DISPOSITION AND THE REPAYMENT OF INDEBTEDNESS WITH THE PROCEEDS THEREOF,
BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN
SECTION 6 RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER FOR WHICH INFORMATION
IS AVAILABLE; AND (VII) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT FROM SUCH ASSET DISPOSITION; AND (E) THE SALE, TRANSFER OR OTHER
DISPOSITION OF ANY ASSETS OF (I) ANY EXCLUDED FOREIGN SUBSIDIARY TO ANY OTHER
EXCLUDED FOREIGN SUBSIDIARY; AND (II) ANY CREDIT PARTY (OTHER THAN THE BORROWER)
TO ANY OTHER CREDIT PARTY.


 


5.8.                              TRANSACTIONS WITH AFFILIATES. THE CREDIT
PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY
OR INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
MANAGEMENT, CONSULTING, INVESTMENT BANKING, ADVISORY OR OTHER SIMILAR SERVICES)
WITH ANY AFFILIATE OR WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY CREDIT
PARTY, EXCEPT (A) AS SET FORTH ON SCHEDULE 5.8, (B) TRANSACTIONS IN THE ORDINARY
COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BUSINESS OF ANY
SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND UPON FAIR AND

 

42

--------------------------------------------------------------------------------


 


REASONABLE TERMS WHICH ARE FULLY DISCLOSED TO AGENT AND ARE NO LESS FAVORABLE TO
ANY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES THAN WOULD BE OBTAINED IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE,
(C) PAYMENT OF REASONABLE COMPENSATION TO OFFICERS AND EMPLOYEES FOR SERVICES
ACTUALLY RENDERED TO ANY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES; (D) LOANS
TO EMPLOYEES PERMITTED IN SECTION 5.3, (E) RESTRICTED PAYMENTS PERMITTED IN
SECTION 5.5 AND THE AGREEMENTS PURSUANT TO WHICH SUCH RESTRICTED PAYMENTS ARE
REQUIRED TO BE MADE, (F) REIMBURSEMENT OF EMPLOYEE TRAVEL AND LODGING COSTS
INCURRED IN THE ORDINARY COURSE OF BUSINESS, (G) THE GUARANTY OF THE OBLIGATIONS
BY CREDIT PARTIES, (H) EMPLOYMENT AGREEMENTS, EQUITY INCENTIVE AGREEMENTS AND
OTHER EMPLOYEE AND MANAGEMENT ARRANGEMENTS IN THE ORDINARY COURSE OF BUSINESS
WHICH ARE FULLY DISCLOSED TO THE AGENT, (I) DIVIDENDS MAY BE PAID TO THE EXTENT
PROVIDED IN SECTION 5.5, (J) INVESTMENTS MAY BE MADE TO THE EXTENT PERMITTED BY
SECTION 5.3, (K) THE TRANSACTIONS ENTERED INTO BETWEEN HOLDINGS AND ITS
SUBSIDIARIES, OR BETWEEN SUCH SUBSIDIARIES, SHALL BE PERMITTED TO THE EXTENT
EXPRESSLY PERMITTED BY SECTION 5.6 AND 5.7, (L) BORROWER AND ANY OF ITS
SUBSIDIARIES MAY PAY FEES (INCLUDING MANAGEMENT, ACQUISITION AND OTHER
CONSULTING FEES) TO VERTIS OR ANY DOMESTIC SUBSIDIARY THAT IS A GUARANTOR,
(M) ANY COMPENSATION PAID TO THIRD-PARTY INDEPENDENT OUTSIDE DIRECTORS,
(M) INTERCOMPANY INDEBTEDNESS PERMITTED (AND ONLY TO THE EXTENT PERMITTED)
PURSUANT TO SECTION 5.1(C) AND (L); (N) THE MEZZANINE DEBT PERMITTED (AND ONLY
TO THE EXTENT PERMITTED) PURSUANT TO SECTION 5.1(G); AND (O) INVESTMENTS
PERMITTED (AND ONLY TO THE EXTENT PERMITTED) PURSUANT TO SECTION 5.3(B), (C),
(D), (F), AND (I).


 


5.9.                              CONDUCT OF BUSINESS. HOLDINGS SHALL NOT ENGAGE
IN ANY BUSINESS ACTIVITY OTHER THAN ITS OWNERSHIP OF THE STOCK OF ITS
SUBSIDIARIES AND ITS PERFORMANCE OF THE RELATED TRANSACTION DOCUMENTS; PROVIDED,
THAT HOLDINGS MAY ENGAGE IN THOSE ACTIVITIES THAT (I) ARE INCIDENTAL TO (X) THE
MAINTENANCE OF ITS CORPORATE EXISTENCE IN COMPLIANCE WITH APPLICABLE LAW,
(Y) LEGAL, TAX AND ACCOUNTING MATTERS IN CONNECTION WITH ANY OF THE FOREGOING
ACTIVITIES AND (Z) THE ENTERING INTO, AND PERFORMANCE OF ITS OBLIGATIONS UNDER,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (II) ARE
OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO
DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
DESCRIBED ON SCHEDULE 5.9.


 


5.10.                        CHANGES RELATING TO INDEBTEDNESS. THE CREDIT
PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY
OR INDIRECTLY CHANGE OR AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS PERMITTED BY
SECTION 5.1(D), (E), (F), (G) OR (H), INCLUDING, WITHOUT LIMITATION, THE
MEZZANINE DEBT, THE SENIOR SUBORDINATED DEBT, THE FEBRUARY 2003 SENIOR
SUBORDINATED DEBT, THE 2002 SENIOR DEBT AND THE 2003 SENIOR SECURED DEBT (OR ANY
INDENTURE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT IN CONNECTION THEREWITH),
INCLUDING, WITHOUT LIMITATION, ANY OF THE SUBORDINATED NOTES, IF THE EFFECT OF
SUCH AMENDMENT IS TO: (A) INCREASE THE INTEREST RATE ON SUCH INDEBTEDNESS;
(B) ACCELERATE THE DATES UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE;
(C) INCREASE THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS; (D) CHANGE ANY EVENT OF
DEFAULT OR ADD OR MAKE MORE RESTRICTIVE ANY COVENANT WITH RESPECT TO SUCH
INDEBTEDNESS; (E) CHANGE THE REDEMPTION OR PREPAYMENT PROVISIONS OF SUCH
INDEBTEDNESS; (F) CHANGE THE SUBORDINATION PROVISIONS THEREOF, IF ANY (OR THE
SUBORDINATION TERMS OF ANY GUARANTY THEREOF); (G) CHANGE OR AMEND ANY OTHER TERM
IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE
OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH INDEBTEDNESS
IN A MANNER ADVERSE TO ANY CREDIT PARTY OR LENDERS; OR (H) INCREASE THE PORTION
OF INTEREST PAYABLE IN CASH WITH RESPECT TO ANY

 

43

--------------------------------------------------------------------------------


 


INDEBTEDNESS FOR WHICH INTEREST IS PAYABLE BY THE ISSUANCE OF PAYMENT-IN-KIND
NOTES OR IS PERMITTED TO ACCRUE WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


5.11.                        FISCAL YEAR. NO CREDIT PARTY SHALL CHANGE ITS
FISCAL YEAR OR PERMIT ANY OF ITS SUBSIDIARIES TO CHANGE THEIR RESPECTIVE FISCAL
YEARS.


 


5.12.                        PRESS RELEASE; PUBLIC OFFERING MATERIALS. EACH
CREDIT PARTY EXECUTING THIS AGREEMENT AGREES THAT NEITHER IT NOR ITS AFFILIATES
WILL IN THE FUTURE ISSUE ANY PRESS RELEASES OR OTHER PUBLIC DISCLOSURE,
INCLUDING ANY PROSPECTUS, PROXY STATEMENT OR OTHER MATERIALS FILED WITH ANY
GOVERNMENTAL AUTHORITY RELATING TO A PUBLIC OFFERING OF THE STOCK OF ANY CREDIT
PARTY, USING THE NAME OF GE CAPITAL OR ITS AFFILIATES OR REFERRING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS DOCUMENTS, OTHER
THAN THE FILING OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED
TRANSACTIONS DOCUMENTS AS EXHIBITS TO ANY PUBLIC DISCLOSURE DOCUMENTS FILED BY
HOLDINGS OR ITS SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION (AS
REQUIRED TO DO SO UNDER LAW) OR THE BANKRUPTCY COURT, WITHOUT AT LEAST TWO
(2) BUSINESS DAYS’ PRIOR NOTICE TO GE CAPITAL AND WITHOUT THE PRIOR WRITTEN
CONSENT OF GE CAPITAL UNLESS (AND ONLY TO THE EXTENT THAT) SUCH CREDIT PARTY OR
AFFILIATE IS REQUIRED TO DO SO UNDER LAW AND THEN, IN ANY EVENT, SUCH CREDIT
PARTY OR AFFILIATE WILL CONSULT WITH GE CAPITAL BEFORE ISSUING SUCH PRESS
RELEASE OR OTHER PUBLIC DISCLOSURE.


 


5.13.                        SUBSIDIARIES. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
ESTABLISH, CREATE OR ACQUIRE ANY NEW SUBSIDIARY.


 


5.14.                        DEPOSIT ACCOUNTS. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO ESTABLISH ANY NEW DEPOSIT
ACCOUNTS, UNLESS, SUBJECT TO THE PROVISIONS OF SECTION 4.9, AGENT AND THE BANK
AT WHICH THE ACCOUNT IS TO BE OPENED ENTER INTO A CONTROL AGREEMENT REGARDING
SUCH DEPOSIT ACCOUNT PURSUANT TO WHICH SUCH BANK ACKNOWLEDGES THE SECURITY
INTEREST OF AGENT IN SUCH DEPOSIT ACCOUNT, AGREES TO COMPLY WITH INSTRUCTIONS
ORIGINATED BY AGENT DIRECTING DISPOSITION OF THE FUNDS IN THE DEPOSIT ACCOUNT
WITHOUT FURTHER CONSENT FROM SUCH CREDIT PARTY OR SUBSIDIARY, AND AGREES TO
SUBORDINATE AND LIMIT ANY SECURITY INTEREST THE BANK MAY HAVE IN THE DEPOSIT
ACCOUNT AND WAIVE ALL RIGHTS OF SET-OFF WITH RESPECT THERETO (OTHER THAN FOR
CUSTOMARY FEES AND EXPENSES) ON TERMS SATISFACTORY TO AGENT.


 


5.15.                        HAZARDOUS MATERIALS. THE CREDIT PARTIES SHALL NOT
AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES TO CAUSE OR PERMIT A RELEASE OF
ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THE
REAL ESTATE WHERE SUCH RELEASE WOULD (A) VIOLATE IN ANY RESPECT, OR FORM THE
BASIS FOR ANY ENVIRONMENTAL LIABILITIES BY THE CREDIT PARTIES OR ANY OF THEIR
SUBSIDIARIES UNDER, ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR
(B) OTHERWISE ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF ANY OF THE REAL
ESTATE OR ANY OF THE COLLATERAL, OTHER THAN SUCH VIOLATIONS OR ENVIRONMENTAL
LIABILITIES THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.16.                        ERISA. THE CREDIT PARTIES SHALL NOT AND SHALL NOT
CAUSE OR PERMIT ANY ERISA AFFILIATE TO, CAUSE OR PERMIT TO OCCUR AN ERISA EVENT
TO THE EXTENT SUCH ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

44

--------------------------------------------------------------------------------


 


5.17.                        SALE-LEASEBACKS. THE CREDIT PARTIES SHALL NOT AND
SHALL NOT CAUSE OR PERMIT ANY OF THEIR SUBSIDIARIES TO ENGAGE IN ANY
SALE-LEASEBACK, SYNTHETIC LEASE OR SIMILAR TRANSACTION INVOLVING ANY OF ITS
ASSETS.


 


5.18.                        NO SPECULATIVE TRANSACTIONS. NO CREDIT PARTY SHALL
ENGAGE IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS, FUTURES CONTRACTS OR
SIMILAR TRANSACTIONS, EXCEPT SOLELY TO HEDGE AGAINST FLUCTUATIONS IN THE PRICES
OF COMMODITIES OWNED OR PURCHASED BY IT PROVIDED ANY SUCH TRANSACTION IS
CONSISTENT WITH CREDIT PARTIES’ HEDGING POLICIES EXISTING AS OF THE CLOSING
DATE, AND PROVIDED, FURTHER, NO CREDIT PARTY SHALL CHANGE ANY OF ITS HEDGING
POLICIES EXISTING AS OF THE CLOSING DATE.


 


5.19.                        REAL ESTATE PURCHASES. NO CREDIT PARTY SHALL
PURCHASE ANY FEE SIMPLE OWNERSHIP INTERESTS IN REAL ESTATE WITH AN AGGREGATE
PURCHASE PRICE IN EXCESS OF $1,000,000 FOR ALL SUCH INTERESTS.


 


5.20.                        PREPAYMENTS OF OTHER INDEBTEDNESS. EXCEPT PURSUANT
TO A CONFIRMED REORGANIZATION PLAN AND EXCEPT AS SPECIFICALLY PERMITTED
HEREUNDER, BORROWER SHALL NOT, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF
AGENT AND REQUISITE LENDERS OR PURSUANT TO AN ORDER OF THE BANKRUPTCY COURT
AFTER NOTICE AND HEARING, MAKE ANY PAYMENT OR TRANSFER WITH RESPECT TO ANY LIEN
OR INDEBTEDNESS INCURRED OR ARISING PRIOR TO THE FILING OF THE PREPACKAGED
CHAPTER 11 CASE THAT IS SUBJECT TO THE AUTOMATIC STAY PROVISIONS OF THE
BANKRUPTCY CODE WHETHER BY WAY OF “ADEQUATE PROTECTION” UNDER THE BANKRUPTCY
CODE OR OTHERWISE.


 


5.21.                        RECLAMATION CLAIMS. NO CREDIT PARTY SHALL ENTER
INTO ANY AGREEMENT TO RETURN ANY OF ITS INVENTORY TO ANY OF ITS CREDITORS FOR
APPLICATION AGAINST ANY PRE-PETITION INDEBTEDNESS, PRE-PETITION TRADE PAYABLES
OR OTHER PRE-PETITION CLAIMS UNDER SECTION 546(G) OF THE BANKRUPTCY CODE OR
ALLOW ANY CREDITOR TO TAKE ANY SETOFF OR RECOUPMENT AGAINST ANY OF ITS
PRE-PETITION INDEBTEDNESS, PRE-PETITION TRADE PAYABLES OR OTHER PRE-PETITION
CLAIMS BASED UPON ANY SUCH RETURN PURSUANT TO SECTION 553(B)(L) OF THE
BANKRUPTCY CODE OR OTHERWISE IF, AFTER GIVING EFFECT TO ANY SUCH AGREEMENT,
SETOFF OR RECOUPMENT, THE AGGREGATE AMOUNT OF PRE-PETITION INDEBTEDNESS,
PRE-PETITION TRADE PAYABLES AND OTHER PRE-PETITION CLAIMS SUBJECT TO ALL SUCH
AGREEMENTS, SETOFFS AND RECOUPMENTS SINCE THE PETITION DATE WOULD EXCEED
$1,000,000.


 


5.22.                        CHAPTER 11 CLAIMS. NO CREDIT PARTY SHALL INCUR,
CREATE, ASSUME, SUFFER TO EXIST OR PERMIT ANY OTHER SUPERPRIORITY ADMINISTRATIVE
CLAIM WHICH IS PARI PASSU WITH OR SENIOR TO THE CLAIMS OF AGENT AND LENDERS
AGAINST BORROWER, EXCEPT AS SET FORTH IN THE INTERIM ORDER OR FINAL ORDER, AS
APPLICABLE.


 


5.23.                        VDSL. THE CREDIT PARTIES SHALL NOT CAUSE OR PERMIT
VDSL TO OWN ANY ASSETS OTHER THAN IMMATERIAL ASSETS, IF ANY, HAVING A VALUE NOT
IN EXCESS OF $10,000.


 


5.24.                        VERTIS RECEIVABLES. THE CREDIT PARTIES SHALL NOT,
AFTER GIVING EFFECT TO THE A/R PURCHASE AND THE APPLICATION OF THE PROCEEDS
THEREOF BY VERTIS RECEIVABLES TO REPAY ALL OF ITS OBLIGATIONS (OTHER THAN THE
SURVIVING A/R OBLIGATIONS) UNDER THE A/R SECURITIZATION FACILITY, CAUSE OR
PERMIT VERTIS RECEIVABLES TO OWN ANY ASSETS. IN THE EVENT THAT VERTIS
RECEIVABLES COMES TO OWN ANY ASSETS IN VIOLATION OF THE PRECEDING SENTENCE, THE
CREDIT PARTIES SHALL IMMEDIATELY CAUSE ALL SUCH ASSETS TO BE TRANSFERRED AND
CONVEYED TO BORROWER.

 

45

--------------------------------------------------------------------------------



 


SECTION 6.
FINANCIAL COVENANTS/REPORTING


 

Borrower covenants and agree that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 6 applicable to such Person.

 


6.1.                              FINANCIAL COVENANTS.


 


(A)                                  MINIMUM FIXED CHARGE COVERAGE RATIO. 
BORROWER AND ITS SUBSIDIARIES SHALL HAVE ON A CONSOLIDATED BASIS AT THE END OF
EACH FISCAL MONTH SET FORTH BELOW, A FIXED CHARGE COVERAGE RATIO FOR THE
12-MONTH PERIOD THEN ENDED OF NOT LESS THAN THE FOLLOWING:


 

Fiscal Month Ending

 

Fixed Charge Coverage Ratio

 

 

 

July 31, 2008

 

0.33 to 1.0

August 31, 2008

 

0.26 to 1.0

September 30, 2008

 

0.24 to 1.0

October 31, 2008

 

0.23 to 1.0


 


(B)                                 MAXIMUM REVOLVING LOAN AMOUNT.  BORROWER
SHALL NOT, AT ANY TIME, PERMIT THE OUTSTANDING AMOUNT OF THE REVOLVING LOAN TO
BE MORE THAN 135% OF THE AMOUNT OF THE OUTSTANDING REVOLVING LOAN SET FORTH IN
THE APPROVED BUDGET FOR SUCH TIME.


 


(C)                                  BUDGET COMPLIANCE.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH BELOW, THE PROCEEDS OF LOANS MADE UNDER THIS AGREEMENT SHALL BE USED BY
THE BORROWER SOLELY FOR THE PURPOSES AND UP TO THE AMOUNTS SET FORTH IN THE
APPROVED BUDGET FOR THE APPLICABLE LINE ITEM DURING THE APPLICABLE SEVEN-DAY
PERIOD.

 

(II)                                  FOR EACH PERIOD BEGINNING ON JULY 18, 2008
AND ENDING ON THE LAST DAY OF EACH SEVEN-DAY PERIOD SET FORTH IN THE APPROVED
BUDGET, THE (A) AGGREGATE CUMULATIVE CASH INFLOWS OF THE BORROWER SHALL BE AT
LEAST 67% OF THE AGGREGATE CUMULATIVE AMOUNT AND (B) AGGREGATE CUMULATIVE
EXPENDITURES BY THE BORROWER SHALL NOT EXCEED 126.5% OF THE AGGREGATE CUMULATIVE
AMOUNT; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO
RESTRUCTURING PROFESSIONAL FEES AND EXPENSES, THE AGGREGATE CUMULATIVE
EXPENDITURES BY THE BORROWER FOR RESTRUCTURING PROFESSIONAL FEES AND EXPENSES
SHALL NOT EXCEED 100% OF THE AGGREGATE CUMULATIVE AMOUNT, IN EACH CASE, BUDGETED
FOR SUCH CUMULATIVE TIME PERIOD PURSUANT TO THE APPROVED BUDGET.

 

(III)                               IN ADDITION, THE BORROWER’S EXPENDITURES
UNDER ANY LINE ITEM FOR ANY SEVEN-DAY PERIOD MAY INCLUDE THE SUM OF THE BUDGETED
AMOUNT FOR SUCH LINE ITEM FOR SUCH SEVEN-DAY PERIOD PLUS ANY EXCESS OF THE
CUMULATIVE AMOUNTS BUDGETED FOR SUCH LINE ITEM FOR THE

 

46

--------------------------------------------------------------------------------


 

IMMEDIATELY PRECEDING THREE SEVEN-DAY PERIODS (OR IF SHORTER, THE POST-PETITION
PERIOD ENDING ON THE LAST DAY OF THE IMMEDIATELY PRECEDING SEVEN-DAY PERIOD)
OVER THE CUMULATIVE AMOUNT OF BORROWER’S ACTUAL EXPENDITURES UNDER SUCH LINE
ITEM FOR SUCH PRIOR TIME PERIOD.

 

(IV)                              TO THE EXTENT ANY ADDITIONAL LINE ITEM IS
ADDED TO THE APPROVED BUDGET IN ACCORDANCE WITH THE PROVISIONS OF THE INTERIM
ORDER OR THE FINAL ORDER, SUCH LINE ITEMS SHALL BE SUBJECT TO SUCH VARIANCE
PROVISIONS AS AGENT MAY DETERMINE IN AGENT’S SOLE DISCRETION.

 

(V)                                 EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO
UNUSED PORTION OF ANY LINE ITEM IN THE APPROVED BUDGET MAY BE CARRIED FORWARD OR
CARRIED BACKWARD TO THE SAME OR ANY OTHER LINE ITEM FOR ANY PRIOR OR SUBSEQUENT
SEVEN-DAY PERIOD IN THE APPROVED BUDGET.

 

(VI)                              AGENT AND LENDERS (A) MAY ASSUME THAT THE
BORROWER WILL COMPLY WITH THE APPROVED BUDGET, (B) SHALL HAVE NO DUTY TO MONITOR
SUCH COMPLIANCE AND (C) OTHER THAN WITH RESPECT TO THE CARVE-OUT, SHALL NOT BE
OBLIGATED TO PAY (DIRECTLY OR INDIRECTLY FROM THE COLLATERAL) ANY UNPAID
EXPENSES INCURRED OR AUTHORIZED TO BE INCURRED PURSUANT TO ANY APPROVED BUDGET. 
THE LINE ITEMS IN THE APPROVED BUDGET FOR PAYMENT OF INTEREST, EXPENSES AND
OTHER AMOUNTS TO AGENT AND LENDERS ARE ESTIMATES ONLY, AND THE BORROWER REMAINS
OBLIGATED TO PAY ANY AND ALL OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS, THE INTERIM ORDER AND THE FINAL ORDER.  NOTHING IN ANY APPROVED
BUDGET (INCLUDING ANY ESTIMATES OF A LOAN BALANCE IN EXCESS OF BORROWING BASE
RESTRICTIONS) SHALL CONSTITUTE AN AMENDMENT OR OTHER MODIFICATION OF THIS
AGREEMENT OR ANY OF THE BORROWING BASE RESTRICTIONS OR OTHER LENDING LIMITS SET
FORTH THEREIN.

 


6.2.                              FINANCIAL STATEMENTS AND OTHER REPORTS. 
HOLDINGS AND BORROWER WILL MAINTAIN, AND CAUSE EACH OF THEIR SUBSIDIARIES TO
MAINTAIN, A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP (IT BEING UNDERSTOOD THAT MONTHLY FINANCIAL STATEMENTS ARE
NOT REQUIRED TO HAVE FOOTNOTE DISCLOSURES).  BORROWER WILL DELIVER OR MAKE
AVAILABLE EACH OF THE FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED BELOW TO
AGENT (AND EACH LENDER IN THE CASE OF THE FINANCIAL STATEMENTS AND OTHER REPORTS
DESCRIBED IN SECTIONS 6.2(A), (B), (C), (D), (E), (F), (H), (I), (J) AND (N)).


 


(A)                                  MONTHLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN THIRTY-FIVE (35) DAYS AFTER THE END OF EACH FISCAL MONTH
(OR FORTY-FIVE (45) DAYS FOR THE LAST FISCAL MONTH OF BORROWER’S FISCAL YEAR),
BORROWER WILL DELIVER OR MAKE AVAILABLE (1) THE CONSOLIDATED (ACCOMPANIED BY
MUTUALLY ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY
PREPARED BY MANAGEMENT) BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES, AS AT
THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED (ACCOMPANIED BY MUTUALLY
ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY
MANAGEMENT) STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH
FISCAL MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL
YEAR OF HOLDINGS TO THE END OF SUCH FISCAL MONTH, AND (2) A REPORT SETTING FORTH
IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF
THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE BUSINESS PLAN
AND THE MOST RECENT APPROVED BUDGET DELIVERED PURSUANT TO SECTION 6.2(H).


 


47

--------------------------------------------------------------------------------



 


(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN FIFTY (50) DAYS AFTER THE END OF EACH FISCAL QUARTER
(INCLUDING THE LAST FISCAL MONTH OF EACH FISCAL QUARTER), BORROWER WILL DELIVER
OR MAKE AVAILABLE (1) THE CONSOLIDATED (ACCOMPANIED BY MUTUALLY ACCEPTABLE
SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT)
BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL
QUARTER, AND THE RELATED CONSOLIDATED (ACCOMPANIED BY MUTUALLY ACCEPTABLE
SUPPLEMENTAL NON-CONSOLIDATED INFORMATION CUSTOMARILY PREPARED BY MANAGEMENT)
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL QUARTER
AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF
HOLDINGS TO THE END OF SUCH FISCAL QUARTER AND (2) A REPORT SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE BUSINESS PLAN AND
THE MOST RECENT APPROVED BUDGET DELIVERED PURSUANT TO SECTION 6.2(H).


 


(C)                                  YEAR-END FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN NINETY-FIVE (95) DAYS AFTER THE END OF EACH FISCAL YEAR
OF BORROWER, BORROWER WILL DELIVER OR MAKE AVAILABLE (1) THE CONSOLIDATED
(ACCOMPANIED BY MUTUALLY ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION
CUSTOMARILY PREPARED BY MANAGEMENT) BALANCE SHEET OF HOLDINGS AND ITS
SUBSIDIARIES, AS AT THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED
(ACCOMPANIED BY MUTUALLY ACCEPTABLE SUPPLEMENTAL NON-CONSOLIDATED INFORMATION
CUSTOMARILY PREPARED BY MANAGEMENT) STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOW FOR SUCH FISCAL YEAR, AND (2) A REPORT WITH RESPECT TO THE
CONSOLIDATED (TOGETHER WITH DIVISION-BY-DIVISION ANALYSIS) FINANCIAL STATEMENTS
FROM A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY BORROWER AND REASONABLY
ACCEPTABLE TO AGENT, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT
OF AUDITING STANDARDS NO. 58 (THE “STATEMENT”) “REPORTS ON AUDITED FINANCIAL
STATEMENTS” AND SUCH REPORT SHALL BE “UNQUALIFIED” (AS SUCH TERM IS DEFINED IN
SUCH STATEMENT).


 


(D)                                 ACCOUNTANTS’ REPORTS.  PROMPTLY UPON RECEIPT
THEREOF, BORROWER WILL DELIVER COPIES OF ALL SIGNIFICANT REPORTS SUBMITTED BY
BORROWER’S FIRM OF CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL,
INTERIM OR SPECIAL AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL STATEMENTS OR
RELATED INTERNAL CONTROL SYSTEMS OF HOLDINGS OR ITS SUBSIDIARIES MADE BY SUCH
ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO
MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(E)                                  BORROWING BASE CERTIFICATE.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS AFTER THE END OF EACH
FISCAL MONTH, AND FROM TIME TO TIME UPON THE REQUEST OF AGENT, BORROWER WILL
DELIVER A BORROWING BASE CERTIFICATE (IN SUBSTANTIALLY THE SAME FORM AS
EXHIBIT 6.2(E), THE “BORROWING BASE CERTIFICATE”) AS AT THE LAST DAY OF SUCH
PERIOD.


 


(F)                                    MANAGEMENT REPORT.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF BORROWER PURSUANT TO SECTIONS 6.2(A) AND
(B), BORROWER WILL DELIVER A MANAGEMENT REPORT (1) DESCRIBING THE OPERATIONS AND
FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FISCAL MONTH THEN
ENDED AND THE PORTION OF THE CURRENT FISCAL YEAR THEN ELAPSED (OR FOR THE FISCAL
YEAR THEN ENDED IN THE CASE OF YEAR-END FINANCIALS) AND (2) DISCUSSING THE
REASONS FOR ANY SIGNIFICANT VARIATIONS.  THE INFORMATION ABOVE SHALL BE
PRESENTED IN REASONABLE DETAIL AND SHALL BE CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF BORROWER TO THE EFFECT THAT SUCH INFORMATION FAIRLY PRESENTS THE
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES
AS AT THE DATES AND FOR THE PERIODS INDICATED.


 


48

--------------------------------------------------------------------------------



 


(G)                                 NON-REAL ESTATE FIXED ASSET APPRAISAL AND
REAL ESTATE APPRAISAL.  UPON THE ELECTION OF AGENT, AGENT MAY CONDUCT APPRAISALS
AND AUDITS AND OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM
APPRAISERS REASONABLY SATISFACTORY TO AGENT (WHICH MAY BE, OR BE AFFILIATED
WITH, A LENDER) WITH RESPECT TO THE FIXED ASSETS (EXCLUDING REAL ESTATE) OF THE
BORROWER AND THE OTHER CREDIT PARTIES (THE “NON-REAL ESTATE FIXED ASSET
APPRAISAL”).  UPON THE ELECTION OF AGENT, AGENT MAY CONDUCT APPRAISALS AND
OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS REASONABLY
SATISFACTORY TO AGENT (WHICH MAY BE, OR BE AFFILIATED WITH, A LENDER) WITH
RESPECT TO THE OWNED REAL ESTATE OF THE BORROWER AND THE OTHER CREDIT PARTIES
(THE “REAL ESTATE APPRAISAL”).  NOTWITHSTANDING THE FOREGOING, AGENT MAY NOT
CONDUCT ANY NON-REAL ESTATE FIXED ASSET APPRAISALS OR REAL ESTATE APPRAISALS
WITHIN SIX (6) MONTHS FOLLOWING THE CLOSING DATE UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED.


 


(H)                                 BUDGET; BUDGET VARIANCE REPORT.  AS SOON AS
AVAILABLE AND IN ANY EVENT NO LATER THAN SEVEN (7) DAYS FOLLOWING THE LAST DAY
OF EACH MONTH, BORROWER WILL DELIVER AN UPDATED APPROVED BUDGET FOR THE
SUCCEEDING 13-WEEK PERIOD.  WITHIN FOUR (4) DAYS FOLLOWING THE END OF EACH WEEK,
BORROWER SHALL ALSO DELIVER A VARIANCE REPORT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, FOR THE PRECEDING WEEK AND ON A CUMULATIVE BASIS FROM THE
PETITION DATE TO THE REPORT DATE COMPARING ACTUAL CASH RECEIPTS AND
DISBURSEMENTS TO AMOUNTS PROJECTED IN THE APPROVED BUDGET.


 


(I)                                     SEC FILINGS AND PRESS RELEASES. 
PROMPTLY UPON THEIR BECOMING AVAILABLE, BORROWER WILL DELIVER COPIES OF (1) ALL
FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE
AVAILABLE BY HOLDINGS, BORROWER OR ANY OF THEIR SUBSIDIARIES TO THEIR
STOCKHOLDERS, (2) ALL REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION
STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY HOLDINGS, BORROWER OR ANY OF THEIR
SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE SECURITIES AND EXCHANGE
COMMISSION, ANY GOVERNMENTAL AUTHORITY OR ANY PRIVATE REGULATORY AUTHORITY, AND
(3) ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE BY HOLDINGS, BORROWER
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO THE PUBLIC CONCERNING DEVELOPMENTS IN
THE BUSINESS OF ANY SUCH PERSON.


 


(J)                                     EVENTS OF DEFAULT, ETC.  PROMPTLY UPON
ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING
EVENTS OR CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR
RECEIVED BY SUCH BORROWER OR HOLDINGS OR ANY OF THEIR SUBSIDIARIES WITH RESPECT
TO ANY SUCH EVENT OR CONDITION AND A CERTIFICATE OF BORROWER’S CHIEF FINANCIAL
OFFICER SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION
AND WHAT ACTION HOLDINGS, BORROWER OR ANY OF THEIR SUBSIDIARIES HAS TAKEN, IS
TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO:  (1) ANY CONDITION OR EVENT
THAT CONSTITUTES, OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
OCCURRENCE OF, AN EVENT OF DEFAULT OR DEFAULT; (2) ANY NOTICE THAT ANY PERSON
HAS GIVEN TO BORROWER OR ANY OF THEIR SUBSIDIARIES OR ANY OTHER ACTION TAKEN
WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO
IN SECTION 7.1(B); OR (3) ANY EVENT OR CONDITION THAT COULD REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.


 


(K)                                  LITIGATION.  PROMPTLY UPON ANY OFFICER OF
ANY CREDIT PARTY OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION,
CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION,
TAX AUDIT OR ARBITRATION NOW PENDING OR, TO THE BEST KNOWLEDGE OF SUCH CREDIT
PARTY AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES, OTHER THAN FILINGS IN


 


49

--------------------------------------------------------------------------------



 


THE PREPACKAGED CHAPTER 11 CASES (“LITIGATION”) NOT PREVIOUSLY DISCLOSED BY
BORROWER TO AGENT OR (2) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AT ANY TIME PENDING
AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY PROPERTY OF ANY CREDIT PARTY WHICH,
IN EACH CASE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
BORROWER WILL PROMPTLY GIVE NOTICE THEREOF TO AGENT AND PROVIDE SUCH OTHER
INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM TO ENABLE AGENT AND ITS
COUNSEL TO EVALUATE SUCH MATTER.


 


(L)                                     NOTICE OF CORPORATE AND OTHER CHANGES. 
BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE CLOSING
DATE IN THE AUTHORIZED AND ISSUED STOCK OF ANY CREDIT PARTY (OTHER THAN THE
ISSUANCE OF STOCK BY HOLDINGS TO ANY OFFICERS, DIRECTORS OR EMPLOYEES OF ANY
CREDIT PARTY) OR ANY AMENDMENT TO THEIR ARTICLES OR CERTIFICATE OF
INCORPORATION, BY-LAWS, PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS,
(2) ANY SUBSIDIARY CREATED OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE
APPLICABLE JURISDICTIONS, CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, AND
(3) ANY OTHER EVENT THAT OCCURS AFTER THE CLOSING DATE WHICH WOULD CAUSE ANY OF
THE REPRESENTATIONS AND WARRANTIES IN SECTION 3 OF THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT.  THE
FOREGOING NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY
OF THE LENDERS TO ANY TRANSACTION REFERRED TO ABOVE THAT IS NOT EXPRESSLY
PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


(M)                               OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, BORROWER WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY AS FROM TIME TO TIME
MAY BE REASONABLY REQUESTED BY AGENT.


 


(N)                                 COMPLIANCE CERTIFICATE.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO SECTION 6.2(A) FOR THE LAST MONTH
OF EACH FISCAL QUARTER AND SECTION 6.2(B), BORROWER WILL DELIVER A FULLY AND
PROPERLY COMPLETED COMPLIANCE CERTIFICATE (IN SUBSTANTIALLY THE SAME FORM AS
ANNEX E (THE “COMPLIANCE CERTIFICATE”) SIGNED BY BORROWER’S CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER.


 


(O)                                 TAXES.  BORROWER SHALL PROVIDE PROMPT
WRITTEN NOTICE OF (I) THE EXECUTION OR FILING WITH THE IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY OF ANY AGREEMENT OR OTHER DOCUMENT EXTENDING, OR HAVING
THE EFFECT OF EXTENDING, THE PERIOD FOR ASSESSMENT OR COLLECTION OF ANY CHARGES
BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND (II) ANY AGREEMENT BY ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR REQUEST DIRECTED TO ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES TO MAKE ANY ADJUSTMENT UNDER IRC SECTION 481(A), BY
REASON OF A CHANGE IN ACCOUNTING METHOD OR OTHERWISE, WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(P)                                 BANK ACCOUNT BALANCES.  TO AGENT, WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH, A REPORT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT WITH RESPECT TO THE BANK ACCOUNT
BALANCES OF BORROWER AND EACH OTHER CREDIT PARTY.


 


6.3.                              ACCOUNTING TERMS; UTILIZATION OF GAAP FOR
PURPOSES OF CALCULATIONS UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO SUCH TERMS IN CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER
INFORMATION FURNISHED TO AGENT PURSUANT TO SECTION 6.2 OR ANY OTHER SECTION
(UNLESS SPECIFICALLY INDICATED OTHERWISE) SHALL BE PREPARED IN ACCORDANCE WITH
GAAP AS IN EFFECT AT THE


 


50

--------------------------------------------------------------------------------



 


TIME OF SUCH PREPARATION; PROVIDED THAT NO ACCOUNTING CHANGE SHALL AFFECT
FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT UNLESS APPROVED BY
BORROWER, AGENT AND LENDERS; PROVIDED FURTHER THAT BORROWER SHALL PREPARE A
RECONCILIATION TO THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER
THAT SHOW THE DIFFERENCES BETWEEN THE FINANCIAL STATEMENTS DELIVERED (WHICH
REFLECT SUCH ACCOUNTING CHANGES) AND THE BASIS FOR CALCULATING FINANCIAL
COVENANT COMPLIANCE (WITHOUT REFLECTING SUCH ACCOUNTING CHANGES).


 


SECTION 7.
DEFAULT, RIGHTS AND REMEDIES


 


7.1.                              EVENT OF DEFAULT.  EXCEPT FOR DEFAULTS
OCCASIONED BY THE FILING OF THE PREPACKAGED CHAPTER 11 CASES AND DEFAULTS
RESULTING FROM OBLIGATIONS WITH RESPECT TO WHICH THE BANKRUPTCY CODE PROHIBITS
ANY CREDIT PARTY FROM COMPLYING OR PERMITS ANY CREDIT PARTY NOT TO COMPLY, THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS (REGARDLESS OF THE REASON
THEREFOR) SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


 


(A)                                  PAYMENT.  (1) FAILURE TO PAY ANY
INSTALLMENT OR OTHER PAYMENT OF PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY
REVOLVING LOANS TO REDUCE THEIR BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS
THEN PERMITTED TO BE OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT
MADE BY SUCH L/C ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR
(2) FAILURE TO PAY, WITHIN THREE (3) BUSINESS DAYS AFTER THE DUE DATE, ANY
INTEREST ON ANY LOAN OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS; OR


 


(B)                                 DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE
GRACE PERIOD ANY PRINCIPAL OR INTEREST ON POST-PETITION INDEBTEDNESS (OTHER THAN
THE LOANS) OR ANY POST-PETITION CONTINGENT OBLIGATIONS, (2) BREACH OR DEFAULT OF
ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION
OR EVENT, WITH RESPECT TO ANY POST-PETITION INDEBTEDNESS (OTHER THAN THE LOANS)
OR ANY POST-PETITION CONTINGENT OBLIGATIONS, IN EACH CASE IF THE EFFECT OF SUCH
BREACH, DEFAULT OR OCCURRENCE IS TO CAUSE OR TO PERMIT THE HOLDER OR HOLDERS
THEN TO CAUSE, POST-PETITION INDEBTEDNESS AND/OR POST-PETITION CONTINGENT
OBLIGATIONS HAVING AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $1,000,000 TO
BECOME OR BE DECLARED DUE PRIOR TO THEIR STATED MATURITY, OR (3) THE
(I) TERMINATION (WHETHER IN ACCORDANCE WITH ITS TERMS OR OTHERWISE) OF, OR ANY
DEFAULT OR MATERIAL BREACH (WHICH DEFAULT OR MATERIAL BREACH IS NOT CURED BY THE
DEADLINE (IF ANY) UNDER, AS APPLICABLE, THE RESTRUCTURING AGREEMENT, THE MERGER
AGREEMENT AND/OR ANY ANCILLARY NOTEHOLDER AGREEMENTS OR (II) MODIFICATION OR
AMENDMENT OF THE RESTRUCTURING AGREEMENT, THE MERGER AGREEMENT AND/OR ANY
ANCILLARY NOTEHOLDER AGREEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
REQUISITE LENDERS; OR


 


(C)                                  BREACH OF CERTAIN PROVISIONS.  FAILURE OF
ANY CREDIT PARTY TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN
(1) THE GE CAPITAL FEE LETTER, (2) SECTION 6.2 WHICH FAILURE CONTINUES FOR MORE
THAN FIVE (5) BUSINESS DAYS AFTER THE DATE SPECIFIED FOR PERFORMANCE OR
COMPLIANCE WITH SUCH TERM OR CONDITION, (3) THAT PORTION OF SECTION 4.2 RELATING
TO THE CREDIT PARTIES’ OBLIGATION TO MAINTAIN INSURANCE, OR (4) SECTION 4.3,
SECTION 5 OR SECTION 6.1; OR


 


51

--------------------------------------------------------------------------------



 


(D)                                 BREACH OF WARRANTY.  ANY REPRESENTATION,
WARRANTY, CERTIFICATION OR OTHER STATEMENT MADE BY ANY CREDIT PARTY IN ANY LOAN
DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN
WRITING PURSUANT OR IN CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY
MATERIAL RESPECT (WITHOUT DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED
THEREIN) ON THE DATE MADE; OR


 


(E)                                  OTHER DEFAULTS UNDER LOAN DOCUMENTS. ANY
CREDIT PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM
CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES
DESCRIBED IN OTHER PROVISIONS OF THIS SECTION 7.1 FOR WHICH A DIFFERENT GRACE OR
CURE PERIOD IS SPECIFIED, OR FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH
CONSTITUTE IMMEDIATE EVENTS OF DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR
WAIVED WITHIN THIRTY (30) DAYS AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF
NOTICE FROM AGENT OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE
OF BORROWER OR ANY OTHER CREDIT PARTY OF SUCH DEFAULT; OR


 


(F)                                    JUDGMENT AND ATTACHMENTS.  ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE
DESCRIBED ELSEWHERE IN THIS SECTION 7.1) INVOLVING AN AMOUNT IN THE AGGREGATE AT
ANY TIME IN EXCESS OF $2,500,000 (TO THE EXTENT NOT ADEQUATELY COVERED BY
INSURANCE PROVIDED BY A REPUTABLE AND SOLVENT INSURANCE COMPANY) IS ENTERED OR
FILED AGAINST ONE OR MORE OF THE CREDIT PARTIES OR ANY OF THEIR RESPECTIVE
ASSETS AND REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF
THIRTY (30) DAYS OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE
DATE OF ANY PROPOSED SALE THEREUNDER; OR


 


(G)                                 INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE
LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN
ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT IT HAS ANY FURTHER
LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH
EFFECT; OR


 


(H)                                 CHANGE OF CONTROL.  A CHANGE OF CONTROL
OCCURS; OR


 


(I)                                     SUBORDINATION/ INTERCREDITOR PROVISIONS.
THE FAILURE OF ANY CREDIT PARTY TO COMPLY WITH THE TERMS OF ANY SUBORDINATION OR
INTERCREDITOR AGREEMENT OR ANY SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER
DOCUMENT RUNNING TO THE BENEFIT OF AGENT OR LENDERS, INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH THE SUBORDINATED DEBT, THE MEZZANINE DEBT, THE
2002 SENIOR DEBT OR THE 2003 SENIOR SECURED DEBT; OR


 


(J)                                     CONSULTANT AND FINANCIAL ADVISOR.  THE
FAILURE OF THE CREDIT PARTIES TO CONTINUE TO ENGAGE (I) A CONSULTANT ACCEPTABLE
TO AGENT (IT BEING UNDERSTOOD THAT ALVAREZ & MARSAL AND FTI CONSULTING ARE
ACCEPTABLE TO AGENT) TO PROVIDE OPERATIONAL ADVICE, PERFORM CASH FLOW MODELING
AND OTHERWISE PROVIDE ADVISORY SERVICES PURSUANT TO SUCH TERMS OF ENGAGEMENT
(INCLUDING SUCH OTHER DUTIES AND RESPONSIBILITIES) AS ARE ACCEPTABLE TO AGENT)
AND (II) A FINANCIAL ADVISOR ACCEPTABLE TO AGENT (IT BEING UNDERSTOOD THAT
LAZARD FRERES & CO. LLC AND/OR THEIR AFFILIATES ARE ACCEPTABLE TO AGENT) ON
TERMS AND CONDITIONS AND WITH RESPECT TO DUTIES AND RESPONSIBILITIES ACCEPTABLE
TO AGENT); OR


 


(K)                                  PREPACKAGED CHAPTER 11 CASE.  THE
OCCURRENCE OF ANY OF THE FOLLOWING IN ANY PREPACKAGED CHAPTER 11 CASE:

 

52

--------------------------------------------------------------------------------


 

(I)                                     THE BRINGING OF A MOTION, TAKING OF ANY
ACTION OR THE FILING OF ANY PLAN OF REORGANIZATION OR DISCLOSURE STATEMENT
ATTENDANT THERETO, IN EACH CASE, BY BORROWER OR ANY GUARANTOR IN ANY PREPACKAGED
CHAPTER 11 CASE, OR THE ENTRY OF ANY ORDER BY THE BANKRUPTCY COURT IN ANY
PREPACKAGED CHAPTER 11 CASE: (W) TO OBTAIN ADDITIONAL FINANCING UNDER
SECTION 364(C) OR (D) OF THE BANKRUPTCY CODE NOT OTHERWISE PERMITTED PURSUANT TO
THIS AGREEMENT; (X) TO GRANT ANY LIEN OTHER THAN PERMITTED ENCUMBRANCES UPON OR
AFFECTING ANY COLLATERAL; (Y) EXCEPT AS PROVIDED IN THE INTERIM OR FINAL ORDER,
AS THE CASE MAY BE, TO USE CASH COLLATERAL OF AGENT UNDER SECTION 363(C) OF THE
BANKRUPTCY CODE WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT AND THE REQUISITE
LENDERS; OR (Z) THAT (IN THE CASE OF BORROWER OR ANY GUARANTOR) REQUESTS OR
SEEKS AUTHORITY FOR OR THAT (IN THE CASE OF AN ORDER ENTERED BY THE BANKRUPTCY
COURT ON ACCOUNT OF A REQUEST BY BORROWER OR ANY GUARANTOR) APPROVES OR PROVIDES
AUTHORITY TO TAKE ANY OTHER ACTION OR ACTIONS ADVERSE TO THE AGENT AND THE
LENDERS OR THEIR RIGHTS AND REMEDIES HEREUNDER OR THEIR INTEREST IN THE
COLLATERAL;

 

(II)                                  THE FILING OF ANY PLAN OF REORGANIZATION
OR DISCLOSURE STATEMENT ATTENDANT THERETO, OR ANY DIRECT OR INDIRECT AMENDMENT
TO SUCH PLAN OR DISCLOSURE STATEMENT, BY BORROWER OR ANY GUARANTOR TO WHICH THE
AGENT AND THE REQUISITE LENDERS DO NOT CONSENT OR OTHERWISE AGREE TO THE
TREATMENT OF THEIR CLAIMS OR THE LOSS BY BORROWER OR ANY GUARANTOR OF THE
EXCLUSIVE RIGHT TO FILE AND SOLICIT ACCEPTANCES OF A PLAN OF REORGANIZATION;

 

(III)                               THE ENTRY OF AN ORDER IN ANY OF THE
PREPACKAGED CHAPTER 11 CASES CONFIRMING A PLAN OR PLANS OF REORGANIZATION THAT
DOES NOT CONTAIN A PROVISION FOR TERMINATION OF THE COMMITMENTS AND REPAYMENT IN
FULL IN CASH OF ALL OF THE OBLIGATIONS UNDER THIS AGREEMENT ON OR BEFORE THE
EFFECTIVE DATE OF SUCH PLAN OR PLANS;

 

(IV)                              THE ENTRY OF AN ORDER AMENDING, SUPPLEMENTING,
STAYING, VACATING OR OTHERWISE MODIFYING THE LOAN DOCUMENTS OR THE INTERIM ORDER
OR THE FINAL ORDER WITHOUT THE WRITTEN CONSENT OF AGENT;

 

(V)                                 THE FINAL ORDER IS NOT ENTERED WITHIN THIRTY
(30) DAYS (OR SUCH OTHER PERIOD AS AGENT AND LENDERS MAY AGREE TO IN WRITING)
FOLLOWING THE ENTRY OF THE INTERIM ORDER;

 

(VI)                              THE PAYMENT OF, OR APPLICATION BY BORROWER OR
ANY GUARANTOR FOR AUTHORITY TO PAY, ANY PRE-PETITION CLAIM WITHOUT THE AGENT’S
AND REQUISITE LENDERS’ PRIOR WRITTEN CONSENT OTHER THAN AS PROVIDED IN ANY
“FIRST DAY ORDER” IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT AND AS SET FORTH IN
THE APPROVED BUDGET OR UNLESS OTHERWISE PERMITTED UNDER THIS AGREEMENT;

 

(VII)                           THE APPOINTMENT OF AN INTERIM OR PERMANENT
TRUSTEE IN ANY PREPACKAGED CHAPTER 11 CASE OR THE APPOINTMENT OF A RECEIVER OR
AN EXAMINER UNDER SECTION 1104 OF THE BANKRUPTCY CODE IN ANY PREPACKAGED
CHAPTER 11 CASE WITH EXPANDED POWERS (BEYOND THOSE SET FORTH IN SECTIONS
1106(A)(3) AND 1106(A)(4) OF THE BANKRUPTCY CODE) TO OPERATE OR MANAGE THE
FINANCIAL AFFAIRS, THE BUSINESS, OR REORGANIZATION OF BORROWER OR WITH THE POWER
TO CONDUCT AN INVESTIGATION OF (OR COMPEL DISCOVERY FROM) AGENT OR LENDERS OR
AGAINST AGENT OR LENDERS UNDER THE PRE-PETITION CREDIT AGREEMENT; OR THE SALE
WITHOUT THE AGENT’S AND REQUISITE LENDERS’ CONSENT, OF ALL OR SUBSTANTIALLY ALL
OF BORROWER’S ASSETS EITHER THROUGH A SALE UNDER SECTION 363 OF THE BANKRUPTCY
CODE, THROUGH A CONFIRMED PLAN OF REORGANIZATION IN THE

 

53

--------------------------------------------------------------------------------


 

PREPACKAGED CHAPTER 11 CASES, OR OTHERWISE THAT DOES NOT PROVIDE FOR PAYMENT IN
FULL IN CASH OF THE OBLIGATIONS AND TERMINATION OF THE COMMITMENTS;

 

(VIII)                        THE DISMISSAL OF ANY PREPACKAGED CHAPTER 11 CASE,
OR THE CONVERSION OF ANY PREPACKAGED CHAPTER 11 CASE FROM ONE UNDER CHAPTER 11
TO ONE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE OR BORROWER OR ANY GUARANTOR SHALL
FILE A MOTION OR OTHER PLEADING SEEKING THE DISMISSAL OF ANY PREPACKAGED
CHAPTER 11 CASE UNDER SECTION 1112 OF THE BANKRUPTCY CODE OR OTHERWISE;

 

(IX)                                THE ENTRY OF AN ORDER BY THE COURT GRANTING
RELIEF FROM OR MODIFYING THE AUTOMATIC STAY OF SECTION 362 OF THE BANKRUPTCY
CODE (X) TO ALLOW ANY CREDITOR TO EXECUTE UPON OR ENFORCE A LIEN ON ANY
COLLATERAL, OR (Y) WITH RESPECT TO ANY LIEN OF OR THE GRANTING OF ANY LIEN ON
ANY COLLATERAL TO ANY STATE OR LOCAL ENVIRONMENTAL OR REGULATORY AGENCY OR
AUTHORITY, WHICH IN EITHER CASE WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(X)                                   THE ENTRY OF AN ORDER IN ANY PREPACKAGED
CHAPTER 11 CASE AVOIDING OR REQUIRING REPAYMENT OF ANY PORTION OF THE PAYMENTS
MADE ON ACCOUNT OF THE OBLIGATIONS OWING UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS;

 

(XI)                                THE FAILURE OF BORROWER TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THE INTERIM ORDER OR THE FINAL ORDER OR ANY VIOLATION OF
ANY OF THE TERMS OF THE INTERIM ORDER OR THE FINAL ORDER;

 

(XII)                             THE CHALLENGE BY BORROWER OR ANY GUARANTOR TO
THE VALIDITY, EXTENT, PERFECTION OR PRIORITY OF ANY LIENS GRANTED UNDER THE
PRE-PETITION CREDIT AGREEMENT;

 

(XIII)                          THE REMITTANCE, USE OR APPLICATION OF THE
PROCEEDS OF COLLATERAL OTHER THAN IN ACCORDANCE WITH CASH MANAGEMENT PROCEDURES
AND AGREEMENTS ACCEPTABLE TO AGENT;

 

(XIV)                         THE USE OF CASH COLLATERAL OF THE PRIOR AGENT AND
PRIOR LENDERS OR THE A/R SECURITIZATION PROVIDER FOR ANY PURPOSE OTHER THAN TO
PAY EXPENDITURES SET FORTH IN THE APPROVED BUDGET; OR

 

(XV)                            THE ENTRY OF AN ORDER IN ANY OF THE PREPACKAGED
CHAPTER 11 CASES GRANTING ANY OTHER SUPER PRIORITY ADMINISTRATIVE CLAIM OR LIEN
(OTHER THAN THE PARI PASSU REPLACEMENT LIENS) EQUAL OR SUPERIOR TO THAT GRANTED
TO AGENT, ON BEHALF OF ITSELF AND LENDERS WITHOUT THE CONSENT IN WRITING OF
AGENT AND REQUISITE LENDERS; OR

 

(XVI)                         THE FAILURE OF BORROWER AND GUARANTORS, NO LATER
THAN AUGUST 19, 2008, TO HAVE OBTAINED AN ORDER (THE “EXIT FACILITY ORDER”), IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, (I) AUTHORIZING BORROWER’S
AND GUARANTORS’ PERFORMANCE OF THEIR PRE-CLOSING OBLIGATIONS AND UNDERTAKINGS
UNDER THE COMMITMENT LETTER AND THE FEE LETTER, EACH DATED AS OF THE DATE OF THE
COMMITMENT LETTER, PERTAINING TO THE EXIT FINANCING FACILITY (THE “EXIT
FINANCING FACILITY”) TO BE PROVIDED BY GE CAPITAL AND ARRANGED BY GECM
(RESPECTIVELY, THE “EXIT COMMITMENT LETTER” AND THE “EXIT FEE LETTER”, AND,
COLLECTIVELY, THE “EXIT COMMITMENT DOCUMENTATION”); AND (II) PROVIDING THAT THE
RIGHTS OF THE COMMITMENT PARTIES UNDER THE EXIT COMMITMENT DOCUMENTATION TO
PAYMENT OF ALL COSTS, FEES AND EXPENSES AND TO INDEMNIFICATION UNDER THE EXIT
COMMITMENT DOCUMENTATION SHALL BE ENTITLED TO PRIORITY AS ADMINISTRATIVE EXPENSE

 

54

--------------------------------------------------------------------------------


 

CLAIMS UNDER SECTION 503(B)(1) OF THE BANKRUPTCY CODE WHETHER OR NOT THE EXIT
CREDIT FACILITY CLOSES; OR

 

(XVII)                      THE FAILURE OF THE BORROWER AND GUARANTORS, NO LATER
THAN THE DEADLINE SET FORTH IN THE RESTRUCTURING AGREEMENT (AS SUCH DEADLINE MAY
BE AND ACTUALLY IS EXTENDED PURSUANT TO THE TERMS AND CONDITIONS THEREOF), TO
HAVE OBTAINED FROM THE BANKRUPTCY COURT AN ORDER (THE “CONFIRMATION ORDER”), IN
FORM AND SUBSTANCE ACCEPTABLE TO AGENT, CONFIRMING THE PLAN OF REORGANIZATION
AND APPROVING THE CONSUMMATION OF THE TRANSACTIONS ON THE EFFECTIVE DATE OF THE
PLAN (THE “EFFECTIVE DATE”).  AS OF THE EFFECTIVE DATE, THE CONFIRMATION ORDER
SHALL NOT BE SUBJECT TO A STAY OR INJUNCTION (OR SIMILAR PROHIBITION) IN EFFECT
WITH RESPECT THERETO.  THE EFFECTIVE DATE SHALL OCCUR NO LATER THAN THE DEADLINE
FOR THE EFFECTIVE DATE OF THE PLAN OF REORGANIZATION SET FORTH IN THE
SECTION 8.04(E) OF THE RESTRUCTURING AGREEMENT (AS SUCH DEADLINE MAY BE AND
ACTUALLY IS EXTENDED PURSUANT TO THE TERMS AND CONDITIONS THEREOF) AND SHALL BE
CONDITIONED, IN ANY EVENT, UPON, INTER ALIA, PAYMENT IN FULL IN CASH OF ALL
OBLIGATIONS HEREUNDER.

 


7.2.                              SUSPENSION OR TERMINATION OF COMMITMENTS. 
UPON THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AGENT MAY, AND AT THE
REQUEST OF REQUISITE LENDERS AGENT SHALL, NOTWITHSTANDING THE PROVISIONS OF
SECTION 362 OF THE BANKRUPTCY CODE, WITHOUT ANY APPLICATION, MOTION OR NOTICE
TO, HEARING BEFORE, OR ORDER FROM, THE BANKRUPTCY COURT, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY SUSPEND OR TERMINATE ALL OR ANY PORTION OF LENDERS’
OBLIGATIONS TO MAKE ADDITIONAL ADVANCES OR ISSUE OR CAUSE TO BE ISSUED LETTERS
OF CREDIT UNDER THE REVOLVING LOAN COMMITMENT; PROVIDED THAT, IN THE CASE OF A
DEFAULT, IF THE SUBJECT CONDITION OR EVENT IS WAIVED BY REQUISITE LENDERS OR
CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD, THE REVOLVING LOAN COMMITMENT
SHALL BE REINSTATED.


 


7.3.                              ACCELERATION AND OTHER REMEDIES.  IF ANY EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AGENT MAY (AND AT THE WRITTEN REQUEST
OF THE REQUISITE LENDERS SHALL), SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF
THE INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE, THE TERMS AND CONDITIONS OF
THE INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THE INTERIM ORDER OR THE FINAL ORDER: (I) TERMINATE THE COMMITMENTS
WITH RESPECT TO FURTHER ADVANCES OR THE INCURRENCE OF FURTHER LETTER OF CREDIT
OBLIGATIONS; (II) REDUCE THE REVOLVING LOAN COMMITMENT FROM TIME TO TIME;
(III) DECLARE ALL OR ANY PORTION OF THE OBLIGATIONS, INCLUDING ALL OR ANY
PORTION OF ANY LOAN TO BE FORTHWITH DUE AND PAYABLE, AND REQUIRE THAT THE LETTER
OF CREDIT OBLIGATIONS BE CASH COLLATERALIZED IN THE MANNER SET FORTH IN
SECTION 1.5(E), IN ACCORDANCE WITH THE TERMS OF THE INTERIM ORDER OR THE FINAL
ORDER; OR (IV) EXERCISE ANY RIGHTS AND REMEDIES PROVIDED TO AGENT UNDER THE LOAN
DOCUMENTS, THE INTERIM ORDER OR THE FINAL ORDER OR AT LAW OR EQUITY.


 


7.4.                              PERFORMANCE BY AGENT.  IF ANY CREDIT PARTY
SHALL FAIL TO PERFORM ANY COVENANT, DUTY OR AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, AGENT MAY PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT, DUTY OR
AGREEMENT ON BEHALF OF SUCH CREDIT PARTY AFTER THE EXPIRATION OF ANY CURE OR
GRACE PERIODS SET FORTH HEREIN.  IN SUCH EVENT, SUCH CREDIT PARTY SHALL, AT THE
REQUEST OF AGENT, PROMPTLY PAY ANY AMOUNT REASONABLY EXPENDED BY AGENT IN SUCH
PERFORMANCE OR ATTEMPTED PERFORMANCE TO AGENT, TOGETHER WITH INTEREST THEREON AT
THE HIGHEST RATE OF INTEREST IN EFFECT UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AS SPECIFIED IN SECTION 1.2(D) FROM THE DATE OF SUCH EXPENDITURE UNTIL
PAID.  NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY AGREED THAT AGENT


 


55

--------------------------------------------------------------------------------



 


SHALL NOT HAVE ANY LIABILITY OR RESPONSIBILITY FOR THE PERFORMANCE OF ANY
OBLIGATION OF ANY CREDIT PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


7.5.                              APPLICATION OF PROCEEDS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER IRREVOCABLY WAIVES THE
RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
THEREAFTER RECEIVED BY AGENT FROM OR ON BEHALF OF BORROWER, AND AGENT SHALL HAVE
THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS
RECEIVED AT ANY TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 1.1 AND SECTION 1.5 HEREOF),
ALL PAYMENTS (INCLUDING THE PROCEEDS OF ANY ASSET DISPOSITION OR OTHER SALE OF,
OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL) RECEIVED AFTER
ACCELERATION OF THE OBLIGATIONS SHALL BE APPLIED (IN EACH CASE, ON A PARI PASSU
BASIS, TO ANY LIQUIDATED, NON-CONTINGENT OUTSTANDING BALANCE OF THE PRE-PETITION
LENDER EXPENSE CLAIMS) AS FOLLOWS: FIRST, TO ALL COSTS AND EXPENSES INCURRED BY
OR OWING TO AGENT AND ANY LENDER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE COLLATERAL; SECOND, TO ACCRUED AND UNPAID FEES WITH RESPECT TO
THE LOANS; THIRD, TO THE OUTSTANDING BALANCE (INCLUDING PRINCIPAL AND INTEREST)
OF THE REVOLVING LOAN, WHICH SHALL EFFECT A PERMANENT REDUCTION TO THE REVOLVING
LOAN COMMITMENT; FOURTH, TO CASH COLLATERALIZE LETTERS OF CREDIT AS PROVIDED IN
SECTION 1.5(E); FIFTH, RATABLY TO THE OUTSTANDING BALANCE (INCLUDING PRINCIPAL
AND INTEREST) OF THE TERM LOANS; AND SIXTH, TO ANY OTHER OBLIGATIONS OWING TO
AGENT OR ANY LENDER UNDER THE LOAN DOCUMENTS OR ANY INTEREST RATE AGREEMENT. 
ANY BALANCE REMAINING SHALL BE DELIVERED TO BORROWER SUBJECT TO THE INTERIM
ORDER OR THE FINAL ORDER, AS APPLICABLE.


 


SECTION 8.
ASSIGNMENT AND PARTICIPATION


 


8.1.                              ASSIGNMENT AND PARTICIPATIONS.


 


(A)                                  SUBJECT TO THE TERMS OF THIS SECTION 8.1,
ANY LENDER MAY MAKE AN ASSIGNMENT TO A QUALIFIED ASSIGNEE OF, OR SALE OF
PARTICIPATIONS IN, AT ANY TIME OR TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF
CREDIT OBLIGATIONS AND ANY COMMITMENT OR ANY PORTION THEREOF OR INTEREST
THEREIN, INCLUDING ANY LENDER’S RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR
DUTIES THEREUNDER.  ANY ASSIGNMENT BY A LENDER SHALL:  (I) REQUIRE THE CONSENT
OF AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED WITH RESPECT TO A QUALIFIED ASSIGNEE) AND THE EXECUTION OF AN ASSIGNMENT
AGREEMENT (AN “ASSIGNMENT AGREEMENT” SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT 8.1 AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO,
AND ACKNOWLEDGED BY, AGENT); (II) BE CONDITIONED ON SUCH ASSIGNEE LENDER
REPRESENTING TO THE ASSIGNING LENDER AND AGENT THAT IT IS PURCHASING THE
APPLICABLE LOANS TO BE ASSIGNED TO IT FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF; (III) EXCEPT WITH
RESPECT TO ANY ASSIGNMENT BY A LENDER TO AN AFFILIATE OF SUCH LENDER, AFTER
GIVING EFFECT TO ANY SUCH PARTIAL ASSIGNMENT, THE ASSIGNEE LENDER SHALL HAVE
COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $5,000,000 AND THE ASSIGNING LENDER
SHALL HAVE RETAINED COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $5,000,000;
(IV) REQUIRE A PAYMENT TO AGENT OF AN ASSIGNMENT FEE OF $3,500 (FOR WHICH
BORROWER SHALL HAVE NO LIABILITY), (V) WITH RESPECT TO ANY PARTIAL ASSIGNMENT,
BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR
COMMITMENT ASSIGNED AND (VI) SO LONG AS NO EVENT OF

 

56

--------------------------------------------------------------------------------


 


DEFAULT HAS OCCURRED AND IS CONTINUING, REQUIRE THE CONSENT OF BORROWER, WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  NOTWITHSTANDING THE ABOVE, AGENT
MAY IN ITS SOLE AND ABSOLUTE DISCRETION PERMIT ANY ASSIGNMENT BY A LENDER TO A
PERSON OR PERSONS THAT ARE NOT QUALIFIED ASSIGNEES, SUBJECT TO BORROWER’S
CONSENT RIGHTS AS SET FORTH ABOVE.  IN THE CASE OF AN ASSIGNMENT BY A LENDER
THAT HAS BECOME EFFECTIVE UNDER THIS SECTION 8.1, (I) THE ASSIGNEE SHALL HAVE,
TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS
ALL OTHER LENDERS HEREUNDER AND (II) THE ASSIGNING LENDER SHALL BE RELIEVED OF
ITS OBLIGATIONS HEREUNDER WITH RESPECT TO ITS COMMITMENTS OR ASSIGNED PORTION
THEREOF AND THE LOANS, LETTER OF CREDIT OBLIGATIONS AND OTHER INTERESTS ASSIGNED
BY IT FROM AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT.  BORROWER HEREBY
ACKNOWLEDGES AND AGREE THAT ANY ASSIGNMENT SHALL GIVE RISE TO A DIRECT
OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE SHALL BE CONSIDERED
TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S LIABILITY TO MAKE LOANS
HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO SUCH LENDER’S
PRO RATA SHARE OF THE APPLICABLE COMMITMENT.  IN THE EVENT AGENT OR ANY LENDER
ASSIGNS OR OTHERWISE TRANSFERS ALL OR ANY PART OF THE OBLIGATIONS, AGENT OR ANY
SUCH LENDER SHALL SO NOTIFY BORROWER AND BORROWER SHALL, UPON THE REQUEST OF
AGENT OR SUCH LENDER, EXECUTE NEW NOTES IN EXCHANGE FOR THE NOTES, IF ANY, BEING
ASSIGNED.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8.1(A),
(I) ANY LENDER MAY AT ANY TIME PLEDGE THE OBLIGATIONS HELD BY IT AND SUCH
LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO A FEDERAL
RESERVE BANK, (II) ANY LENDER THAT IS AN INVESTMENT FUND MAY ASSIGN THE
OBLIGATIONS HELD BY IT AND SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO ANOTHER INVESTMENT FUND MANAGED BY THE SAME INVESTMENT
ADVISOR OR PLEDGE SUCH OBLIGATIONS AND RIGHTS TO A TRUSTEE FOR THE BENEFIT OF
ITS INVESTORS AND (III) ANY LENDER MAY ASSIGN THE OBLIGATIONS TO AN AFFILIATE OF
SUCH LENDER OR TO A PERSON THAT IS A LENDER PRIOR TO THE DATE OF SUCH
ASSIGNMENT.


 


(B)                                 (I) ANY PARTICIPATION BY A LENDER OF ALL OR
ANY PART OF ITS COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL
AMOUNTS PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD
NOT SOLD SUCH PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL
NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION
HEREUNDER EXCEPT ACTIONS DIRECTLY AFFECTING (X) ANY REDUCTION IN THE PRINCIPAL
AMOUNT OF, OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH
SUCH HOLDER PARTICIPATES, (Y) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE
PRINCIPAL AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL
MATURITY DATE THEREOF, AND (Z) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL (OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
COLLATERAL DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR PURPOSES OF
SECTIONS 1.8, 1.9, 8.3 AND 9.1, BORROWER ACKNOWLEDGES AND AGREE THAT A
PARTICIPATION SHALL GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE
PARTICIPANT AND THE PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER.”  EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE NO BORROWER OR ANY OTHER CREDIT PARTY SHALL
HAVE ANY OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY LENDER
(OTHER THAN THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO ANY
PARTICIPANT AND MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A
PARTICIPATION AS IF NO SUCH SALE HAD OCCURRED.


 


(II)                                  A LENDER MAY NOT GRANT A PARTICIPATION TO
A PERSON WHO IS (X) NOT A “UNITED STATES PERSON” (WITHIN THE MEANING OF IRC
SECTION 7701(A)(30) UNLESS SUCH PERSON IS EXEMPT FROM UNITED STATES WITHHOLDING
TAX AS OF THE DATE OF SUCH PARTICIPATION AND PROVIDES A FORM W-8BEN, W-8ECI OR
W-8IMY, OR (Y) NOT A QUALIFYING LENDER.

 

57

--------------------------------------------------------------------------------


 

(III) WHERE A LENDER PROPOSES TO GRANT A PARTICIPATION TO A PERSON WHO IS A
QUALIFYING LENDER, THAT PERSON MUST PROVIDE EVIDENCE OF ITS STATUS AS A
QUALIFYING LENDER TO THE REASONABLE SATISFACTION OF THE LENDER AND THE AGENT.

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 8.1, NO LENDER SHALL, AS BETWEEN
BORROWER AND THAT LENDER, OR AGENT AND THAT LENDER, BE RELIEVED OF ANY OF ITS
OBLIGATIONS HEREUNDER AS A RESULT OF ANY SALE, ASSIGNMENT, TRANSFER OR
NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN, ALL OR ANY PART OF THE LOANS,
THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH LENDER.

 


(C)                                  EACH CREDIT PARTY SHALL ASSIST EACH LENDER
PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 8.1 AS
REQUIRED TO ENABLE THE ASSIGNING OR SELLING LENDER TO EFFECT ANY SUCH ASSIGNMENT
OR PARTICIPATION, INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL
AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND
THE PROMPT PREPARATION OF INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF
MANAGEMENT IN MEETINGS WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A
TIMETABLE REASONABLY ESTABLISHED BY AGENT IN ITS SOLE DISCRETION.  EACH CREDIT
PARTY EXECUTING THIS AGREEMENT SHALL CERTIFY THE CORRECTNESS, COMPLETENESS AND
ACCURACY OF ALL DESCRIPTIONS OF THE CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS
CONTAINED IN ANY SELLING MATERIALS PROVIDED BY IT AND ALL OTHER INFORMATION
PROVIDED BY IT AND INCLUDED IN SUCH MATERIALS, EXCEPT THAT ANY FINANCIAL
PROJECTIONS DELIVERED BY BORROWER SHALL ONLY BE CERTIFIED BY BORROWER AS HAVING
BEEN PREPARED BY BORROWER IN COMPLIANCE WITH THE REPRESENTATIONS CONTAINED IN
SECTION 3.5.  AGENT SHALL MAINTAIN, ON BEHALF OF BORROWER, IN ITS OFFICES
LOCATED AT NEW YORK, NEW YORK A “REGISTER” FOR RECORDING THE NAME, ADDRESS,
COMMITMENT AND LOANS OWING TO EACH LENDER.  THE ENTRIES IN SUCH REGISTER SHALL
BE CONCLUSIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO EACH LENDER IN THE
ABSENCE OF MANIFEST ERROR.  BORROWER, AGENT AND EACH LENDER MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN SUCH REGISTER PURSUANT TO THE TERMS HEREOF AS A
LENDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER DESCRIBED HEREIN SHALL
BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY REASONABLE TIME
UPON REASONABLE PRIOR NOTICE.


 


(D)                                 A LENDER MAY FURNISH ANY INFORMATION
CONCERNING CREDIT PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS);
PROVIDED THAT SUCH LENDER SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS
CONFIDENTIALITY COVENANTS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN
SECTION 9.13.


 


8.2.                              AGENT.


 


(A)                                  APPOINTMENT.  EACH LENDER HEREBY DESIGNATES
AND APPOINTS GE CAPITAL AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND
DELIVER THE COLLATERAL DOCUMENTS AND TO TAKE SUCH ACTION OR TO REFRAIN FROM
TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
AGENT IS AUTHORIZED AND EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE
REQUIREMENT THAT CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS
PROVIDED IN THIS SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS
SECTION 8.2 ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS AND NEITHER BORROWER
NOR ANY OTHER CREDIT PARTY SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF THE PROVISIONS

 

58

--------------------------------------------------------------------------------


 


HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT, AGENT
SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED
TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR
FOR BORROWER OR ANY OTHER CREDIT PARTY.  AGENT MAY PERFORM ANY OF ITS DUTIES
HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH ITS AGENTS OR EMPLOYEES.


 


(B)                                 NATURE OF DUTIES.  THE DUTIES OF AGENT SHALL
BE MECHANICAL AND ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF
THIS AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO
OR SHALL BE CONSTRUED TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE
FINANCIAL CONDITION AND AFFAIRS OF EACH CREDIT PARTY IN CONNECTION WITH THE
EXTENSION OF CREDIT HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF THE
CREDITWORTHINESS OF EACH CREDIT PARTY, AND AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO (OTHER THAN AS
EXPRESSLY REQUIRED HEREIN).  IF AGENT SEEKS THE CONSENT OR APPROVAL OF ANY
LENDERS TO THE TAKING OR REFRAINING FROM TAKING ANY ACTION HEREUNDER, THEN AGENT
SHALL SEND NOTICE THEREOF TO EACH LENDER.  AGENT SHALL PROMPTLY NOTIFY EACH
LENDER ANY TIME THAT THE REQUISITE LENDERS OR SUPERMAJORITY LENDERS HAVE
INSTRUCTED AGENT TO ACT OR REFRAIN FROM ACTING PURSUANT HERETO.


 


(C)                                  RIGHTS, EXCULPATION, ETC.  NEITHER AGENT
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL
BE LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION
OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR
DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE
RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER
FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE
DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH
LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN NO EVENT SHALL AGENT
BE LIABLE FOR PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER
SIMILAR DAMAGES. IN PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT,
BUT NEITHER AGENT NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY LENDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN
OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
COLLECTIBILITY, OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY
CREDIT PARTY.  AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY
CREDIT PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM REQUISITE LENDERS,
SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS WITH RESPECT TO ANY ACTIONS OR
APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS
AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT.  IF SUCH INSTRUCTIONS ARE
PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING
ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY
WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY

 

59

--------------------------------------------------------------------------------


 


APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH
INSTRUCTIONS FROM THE REQUISITE LENDERS, SUPERMAJORITY LENDERS OR SUCH OTHER
PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER
AGAINST AGENT AS A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS
OF REQUISITE LENDERS, SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE; AND, NOTWITHSTANDING THE INSTRUCTIONS OF REQUISITE LENDERS,
SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE, AGENT SHALL HAVE
NO OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN GOOD FAITH, THAT SUCH ACTION
IS DEEMED TO BE ILLEGAL BY AGENT OR EXPOSES AGENT TO ANY LIABILITY FOR WHICH IT
HAS NOT RECEIVED SATISFACTORY INDEMNIFICATION IN ACCORDANCE WITH SECTION 8.2(E).


 


(D)                                 RELIANCE.  AGENT SHALL BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN OR ORAL NOTICES,
STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE MESSAGE OR
OTHER COMMUNICATION (INCLUDING ANY WRITING, TELEX, FAX OR TELEGRAM) BELIEVED BY
IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER. 
AGENT SHALL BE ENTITLED TO RELY UPON THE ADVICE OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY AGENT IN ITS SOLE DISCRETION.


 


(E)                                  INDEMNIFICATION.  LENDERS WILL REIMBURSE
AND INDEMNIFY AGENT FOR AND AGAINST, WITHOUT DUPLICATION, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES),
ADVANCES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST AGENT IN ITS CAPACITY AS SUCH IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY AGENT IN ITS CAPACITY AS SUCH IN UNDER THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE, BUT
ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT REIMBURSED BY BORROWER;
PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS TO THE EXTENT RESULTING FROM AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE
ORDER BY A COURT OF COMPETENT JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT
FOR ANY PURPOSE SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME
IMPAIRED, AGENT MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO
DO THE ACTS INDEMNIFIED AGAINST EVEN IF SO DIRECTED BY THE REQUISITE LENDERS,
SUPERMAJORITY LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE
PRESCRIBED BY THIS AGREEMENT UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE
OBLIGATIONS OF LENDERS UNDER THIS SECTION 8.2(E) SHALL SURVIVE THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(F)                                    GE CAPITAL (OR ANY SUCCESSOR AGENT)
INDIVIDUALLY.  WITH RESPECT TO ITS COMMITMENTS HEREUNDER, GE CAPITAL (OR ANY
SUCCESSOR AGENT) SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS
HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE
EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE TERMS “LENDERS,” “REQUISITE
LENDERS”, “SUPERMAJORITY LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT
CLEARLY OTHERWISE INDICATES, INCLUDE GE CAPITAL (OR ANY SUCCESSOR AGENT) IN ITS
INDIVIDUAL CAPACITY AS A LENDER OR ONE OF THE REQUISITE LENDERS OR SUPERMAJORITY
LENDERS.  GE CAPITAL (OR ANY SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH
STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR OTHER

 

60

--------------------------------------------------------------------------------


 


OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE IN ANY
KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY CREDIT PARTY AS IF IT WERE NOT
ACTING AS AGENT PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO
LENDERS.  GE CAPITAL (OR ANY SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH
STRATEGIC AFFILIATIONS, MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY CREDIT
PARTY FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING
TO ACCOUNT FOR THE SAME TO LENDERS.


 


(G)                                 SUCCESSOR AGENT.


 

(I)                                     RESIGNATION.  AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY
GIVING AT LEAST THIRTY (30) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND
LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR AS OTHERWISE PROVIDED IN
CLAUSE (II) BELOW.

 

(II)                                  APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION PURSUANT TO CLAUSE (I) ABOVE, REQUISITE LENDERS SHALL
APPOINT A SUCCESSOR AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT
SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE THIRTY (30) BUSINESS DAY PERIOD
REFERRED TO IN CLAUSE (I) ABOVE, THE RETIRING AGENT, UPON NOTICE TO BORROWER,
SHALL THEN APPOINT A SUCCESSOR AGENT WHO SHALL SERVE AS AGENT UNTIL SUCH TIME,
IF ANY, AS REQUISITE LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(III)                               SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  AFTER ANY RETIRING AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF
THIS SECTION 8.2 SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT IN ITS CAPACITY AS AGENT.

 


(H)                                 COLLATERAL MATTERS.


 

(I)                                     RELEASE OF COLLATERAL.  LENDERS HEREBY
IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
LIEN GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL (X) ON THE TERMINATION
DATE, (Y) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IF BORROWER (OR ANY OF
THEM) CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH
THE PROVISIONS OF THIS AGREEMENT (AND AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY
ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY) OR (Z) IN ACCORDANCE WITH THE
PROVISIONS OF THE NEXT SENTENCE.  IN ADDITION, WITH THE CONSENT OF SUPERMAJORITY
LENDERS, DURING ANY FISCAL YEAR AGENT MAY RELEASE ANY LIEN GRANTED TO OR HELD BY
AGENT UPON ANY COLLATERAL HAVING A BOOK VALUE NOT GREATER THAN TEN PERCENT (10%)
OF THE TOTAL BOOK VALUE OF ALL COLLATERAL AS OF THE FIRST DAY OF SUCH FISCAL
YEAR.

 

(II)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES.  WITHOUT IN ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SECTION 8.2(H)(I)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON

 

61

--------------------------------------------------------------------------------


 

REQUEST BY AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED
UPON AGENT UNDER CLAUSES (X) AND (Y) OF SECTION 8.2(H)(I).  UPON RECEIPT BY
AGENT OF ANY REQUIRED CONFIRMATION FROM THE REQUISITE LENDERS OF ITS AUTHORITY
TO RELEASE ANY PARTICULAR ITEM OR TYPES OF COLLATERAL, AND UPON AT LEAST TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN REQUEST BY BORROWER, AGENT SHALL (AND IS
HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO AGENT UPON SUCH
COLLATERAL; PROVIDED, HOWEVER, THAT (X) AGENT SHALL NOT BE REQUIRED TO EXECUTE
ANY SUCH DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO
LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (Y) SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON
(OR OBLIGATIONS OF ANY CREDIT PARTY, IN RESPECT OF), ALL INTERESTS RETAINED BY
ANY CREDIT PARTY, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.

 

(III)                               ABSENCE OF DUTY.  AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE
PROPERTY COVERED BY THE COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWER OR
ANY OTHER CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN
ENCUMBERED OR THAT THE LIENS GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY
OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS
SECTION 8.2(H) OR IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED
THAT IN RESPECT OF THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED
BY THE COLLATERAL DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS, PROVIDED THAT AGENT
SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN
ACCOUNT.

 


(I)                                     AGENCY FOR PERFECTION.  AGENT AND EACH
LENDER HEREBY APPOINT EACH OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING
AGENT’S SECURITY INTEREST IN ASSETS WHICH, IN ACCORDANCE WITH THE CODE IN ANY
APPLICABLE JURISDICTION, CAN BE PERFECTED BY POSSESSION OR CONTROL.  SHOULD ANY
LENDER (OTHER THAN AGENT) OBTAIN POSSESSION OR CONTROL OF ANY SUCH ASSETS, SUCH
LENDER SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR,
SHALL DELIVER SUCH ASSETS TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS OR
TRANSFER CONTROL TO AGENT IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.  EACH LENDER
AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO
ENFORCE ANY COLLATERAL DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR
THE LOANS UNLESS INSTRUCTED TO DO SO BY AGENT IN WRITING, IT BEING UNDERSTOOD
AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY AGENT.


 


(J)                                     NOTICE OF DEFAULT.  AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST
AND FEES REQUIRED TO BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT”.  AGENT WILL USE REASONABLE EFFORTS TO NOTIFY
EACH LENDER OF ITS RECEIPT OF ANY SUCH NOTICE, UNLESS SUCH NOTICE IS WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES, IN WHICH
CASE AGENT WILL NOTIFY EACH LENDER OF ITS RECEIPT OF SUCH NOTICE.  AGENT SHALL
TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS MAY BE
REQUESTED BY REQUISITE

 

62

--------------------------------------------------------------------------------


 


LENDERS IN ACCORDANCE WITH SECTION 7.  UNLESS AND UNTIL AGENT HAS RECEIVED ANY
SUCH REQUEST, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTERESTS OF LENDERS.


 


(K)                                  LENDER ACTIONS AGAINST COLLATERAL.  EACH
LENDER AGREES THAT IT WILL NOT TAKE ANY ENFORCEMENT ACTION, NOR INSTITUTE ANY
ACTIONS OR PROCEEDINGS, WITH RESPECT TO THE LOANS, AGAINST BORROWER OR ANY
CREDIT PARTY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR AGAINST ANY
COLLATERAL (INCLUDING THE EXERCISE OF ANY RIGHT OF SET-OFF) WITHOUT THE CONSENT
OF THE AGENT OR REQUISITE LENDERS.  ALL SUCH ENFORCEMENT ACTIONS AND PROCEEDINGS
SHALL BE (I) TAKEN IN CONCERT AND (II) AT THE DIRECTION OF OR WITH THE CONSENT
OF AGENT OR REQUISITE LENDERS.  AGENT IS AUTHORIZED TO ISSUE ALL NOTICES TO BE
ISSUED BY OR ON BEHALF OF LENDERS WITH RESPECT TO ANY SUBORDINATED DEBT, THE
2002 SENIOR DEBT, THE 2003 SENIOR SECURED DEBT OR THE MEZZANINE DEBT.  WITH
RESPECT TO ANY ACTION BY AGENT TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT AND
THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH LENDER
HEREBY CONSENTS TO THE JURISDICTION OF THE COURT IN WHICH SUCH ACTION IS
MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO AGENT TO THE EXTENT NECESSARY TO
ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR THE BENEFIT OF THE LENDERS UNDER
THE MORTGAGES IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(L)                                     AGENT REPORTS.  EACH LENDER MAY FROM
TIME TO TIME RECEIVE ONE OR MORE REPORTS OR OTHER INFORMATION (EACH, A “REPORT”)
PREPARED BY OR ON BEHALF OF AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES).  WITH
RESPECT TO EACH REPORT, EACH LENDER HEREBY AGREES THAT:


 

(I)                                     AGENT (AND AGENT’S AFFILIATES) SHALL
HAVE NO DUTIES OR OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF A LENDER
RECEIVING A COPY OF A REPORT, WHICH WILL BE PROVIDED SOLELY AS A COURTESY,
WITHOUT CONSIDERATION.  EACH LENDER WILL PERFORM ITS OWN DILIGENCE AND WILL MAKE
ITS OWN INDEPENDENT INVESTIGATION OF THE OPERATIONS, FINANCIAL CONDITIONS AND
AFFAIRS OF THE CREDIT PARTIES AND WILL NOT RELY ON ANY REPORT OR MAKE ANY CLAIM
THAT IT HAS DONE SO.  IN ADDITION, EACH LENDER RELEASES, AND AGREES THAT IT WILL
NOT ASSERT, ANY CLAIM AGAINST AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) THAT
IN ANY WAY RELATES TO ANY REPORT OR ARISES OUT OF A LENDER HAVING ACCESS TO ANY
REPORT OR ANY DISCUSSION OF ITS CONTENTS, AND EACH LENDER AGREES TO INDEMNIFY
AND HOLD HARMLESS AGENT (AND AGENT’S AFFILIATES) AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS FROM ALL CLAIMS, LIABILITIES AND
EXPENSES RELATING TO A BREACH BY A LENDER OR ANY OF ITS PERSONNEL OF THIS
SECTION OR OTHERWISE ARISING OUT OF A LENDER’S ACCESS TO ANY REPORT OR ANY
DISCUSSION OF ITS CONTENTS;

 

(II)                                  EACH REPORT MAY NOT BE COMPLETE AND
CERTAIN INFORMATION AND FINDINGS OBTAINED BY AGENT (OR ONE OR MORE OF AGENT’S
AFFILIATES) REGARDING THE OPERATIONS AND CONDITION OF THE CREDIT PARTIES MAY NOT
BE REFLECTED IN EACH REPORT.  AGENT (AND AGENT’S AFFILIATES) MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO (I) ANY EXISTING OR
PROPOSED FINANCING; (II) THE ACCURACY OR COMPLETENESS OF THE INFORMATION
CONTAINED IN ANY REPORT OR IN ANY OTHER RELATED DOCUMENTATION; (III) THE SCOPE
OR ADEQUACY OF AGENT’S (AND AGENT’S AFFILIATES’) DUE DILIGENCE, OR THE PRESENCE
OR ABSENCE OF ANY ERRORS OR OMISSIONS CONTAINED IN ANY REPORT OR IN ANY OTHER
RELATED DOCUMENTATION; AND (IV) ANY WORK PERFORMED BY AGENT (OR ONE OR MORE OF
AGENT’S AFFILIATES) IN CONNECTION WITH OR USING ANY REPORT OR ANY RELATED
DOCUMENTATION; AND

 

63

--------------------------------------------------------------------------------


 

(III)                               EACH LENDER AGREES TO SAFEGUARD EACH REPORT
AND ANY RELATED DOCUMENTATION WITH THE SAME CARE WHICH IT USES WITH RESPECT TO
INFORMATION OF ITS OWN WHICH IT DOES NOT DESIRE TO DISSEMINATE OR PUBLISH, AND
AGREES NOT TO REPRODUCE OR DISTRIBUTE OR PROVIDE COPIES OF OR DISCLOSE ANY
REPORT OR ANY OTHER RELATED DOCUMENTATION OR ANY RELATED DISCUSSIONS TO ANYONE.

 


8.3.                              SET OFF AND SHARING OF PAYMENTS.  SUBJECT TO
SECTION 8.2(K) AND THE TERMS OF THE INTERIM ORDER OR THE FINAL ORDER, AS
APPLICABLE, IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE
LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY BORROWER AT ANY TIME
OR FROM TIME TO TIME, TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY AND ALL
(A) BALANCES HELD BY SUCH LENDER AT ANY OF ITS OFFICES FOR THE ACCOUNT OF
BORROWER OR ANY OF ITS SUBSIDIARIES (REGARDLESS OF WHETHER SUCH BALANCES ARE
THEN DUE TO BORROWER OR ITS SUBSIDIARIES), AND (B) OTHER PROPERTY AT ANY TIME
HELD OR OWING BY SUCH LENDER TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF BORROWER
OR ANY OF ITS SUBSIDIARIES, AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS;
EXCEPT THAT NO LENDER SHALL EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT.  ANY LENDER EXERCISING A RIGHT TO SET OFF SHALL PURCHASE FOR
CASH (AND THE OTHER LENDERS SHALL SELL) INTERESTS IN EACH OF SUCH OTHER LENDER’S
PRO RATA SHARE OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE ALL LENDERS TO
SHARE THE AMOUNT SO SET OFF WITH EACH OTHER LENDER ENTITLED TO SHARE IN THE
AMOUNT SO SET OFF IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  SUBJECT
TO THE TERMS OF THE INTERIM ORDER OR THE FINAL ORDER, AS APPLICABLE, BORROWER
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT ANY LENDER MAY EXERCISE ITS
RIGHT TO SET OFF WITH RESPECT TO AMOUNTS IN EXCESS OF ITS PRO RATA SHARE OF THE
OBLIGATIONS AND UPON DOING SO SHALL DELIVER SUCH AMOUNT SO SET OFF TO THE AGENT
FOR THE BENEFIT OF ALL LENDERS ENTITLED TO SHARE IN THE AMOUNT SO SET OFF IN
ACCORDANCE WITH THEIR PRO RATA SHARES.


 


8.4.                              DISBURSEMENT OF FUNDS.  AGENT MAY, ON BEHALF
OF LENDERS, DISBURSE FUNDS TO BORROWER FOR LOANS REQUESTED.  EACH LENDER SHALL
REIMBURSE AGENT ON DEMAND FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT, OR IF
AGENT SO REQUESTS, EACH LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY
LOAN BEFORE AGENT DISBURSES SAME TO BORROWER.  IF AGENT ELECTS TO REQUIRE THAT
EACH LENDER MAKE FUNDS AVAILABLE TO AGENT PRIOR TO A DISBURSEMENT BY AGENT TO
BORROWER, AGENT SHALL ADVISE EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED BY BORROWER NO LATER THAN
1:00 P.M. (NEW YORK TIME) ON THE FUNDING DATE APPLICABLE THERETO, AND EACH SUCH
LENDER SHALL PAY AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED LOAN, IN
SAME DAY FUNDS, BY WIRE TRANSFER TO AGENT’S ACCOUNT ON SUCH FUNDING DATE.  IF
ANY LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE WITHIN ONE (1) BUSINESS
DAY AFTER AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER, AND BORROWER
SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT.  ANY REPAYMENT REQUIRED PURSUANT
TO THIS SECTION 8.4 SHALL BE WITHOUT PREMIUM OR PENALTY.  NOTHING IN THIS
SECTION 8.4 OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
INCLUDING THE PROVISIONS OF SECTION 8.5, SHALL BE DEEMED TO REQUIRE AGENT TO
ADVANCE FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT
AGENT OR BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH
LENDER HEREUNDER.


 


64

--------------------------------------------------------------------------------



 


8.5.                              DISBURSEMENTS OF ADVANCES; PAYMENT.


 


(A)                                  ADVANCES; PAYMENTS.


 

(I)                                     REVOLVING LENDERS SHALL REFUND OR
PARTICIPATE IN THE SWING LINE LOAN IN ACCORDANCE WITH CLAUSE (III) OF
SECTION 1.1(B).  IF THE SWING LINE LENDER DECLINES TO MAKE A SWING LINE ADVANCE
OR IF SWING LINE AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING LENDERS,
PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY EVENT
PRIOR TO 2:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF A REVOLVING CREDIT
ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF TRANSMISSION. 
EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS BY WIRE
TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(E) NOT LATER THAN
4:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN INDEX
RATE LOANS AND NOT LATER THAN 12:00 NOON (NEW YORK TIME) ON THE REQUESTED
FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS
(OR, IN THE AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS),
SUBJECT TO THE TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT
ADVANCE TO BORROWER AS DESIGNATED BY BORROWER IN THE NOTICE OF REVOLVING CREDIT
ADVANCE.  ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  AT LEAST ONCE EACH CALENDAR WEEK OR MORE
FREQUENTLY AT AGENT’S ELECTION (EACH, A “SETTLEMENT DATE”), AGENT SHALL ADVISE
EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO
EACH APPLICABLE LOAN.  PROVIDED THAT EACH LENDER HAS FUNDED ALL PAYMENTS AND
ADVANCES REQUIRED TO BE MADE BY IT AND FUNDED ALL PURCHASES OF PARTICIPATIONS
REQUIRED TO BE FUNDED BY IT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS
OF SUCH SETTLEMENT DATE, AGENT SHALL PAY TO EACH LENDER SUCH LENDER’S PRO RATA
SHARE OF PRINCIPAL, INTEREST AND FEES PAID BY BORROWER SINCE THE PREVIOUS
SETTLEMENT DATE FOR THE BENEFIT OF SUCH LENDER ON THE LOANS HELD BY IT. SUCH
PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS SPECIFIED
BY SUCH LENDER IN ANNEX D OR THE APPLICABLE ASSIGNMENT AGREEMENT) NOT LATER THAN
2:00 P.M. (NEW YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH SETTLEMENT
DATE. TO THE EXTENT THAT ANY LENDER (A “NON-FUNDING LENDER”) HAS FAILED TO FUND
ALL SUCH PAYMENTS AND ADVANCES OR FAILED TO FUND THE PURCHASE OF ALL SUCH
PARTICIPATIONS REQUIRED TO BE FUNDED BY SUCH LENDER PURSUANT TO THIS AGREEMENT,
AGENT SHALL BE ENTITLED TO SET OFF THE FUNDING SHORTFALL AGAINST THAT
NON-FUNDING LENDER’S PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER.

 


(B)                                 AVAILABILITY OF LENDER’S PRO RATA SHARE. 
AGENT MAY ASSUME THAT EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH
REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO
RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE,
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING
LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON AGENT’S
DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER AND BORROWER SHALL IMMEDIATELY
REPAY SUCH AMOUNT TO AGENT.  NOTHING IN THIS SECTION 8.5(B) OR ELSEWHERE IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO
ADVANCE FUNDS ON BEHALF OF ANY REVOLVING LENDER OR TO RELIEVE ANY REVOLVING
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE
ANY RIGHTS THAT BORROWER MAY HAVE AGAINST ANY REVOLVING LENDER AS A RESULT OF
ANY DEFAULT BY SUCH REVOLVING LENDER HEREUNDER.  TO THE EXTENT THAT AGENT
ADVANCES FUNDS TO BORROWER ON BEHALF OF ANY REVOLVING LENDER AND IS NOT
REIMBURSED THEREFOR ON THE SAME BUSINESS DAY AS SUCH ADVANCE IS MADE, AGENT
SHALL BE ENTITLED TO RETAIN FOR ITS ACCOUNT ALL INTEREST ACCRUED ON SUCH ADVANCE
UNTIL REIMBURSED BY THE APPLICABLE REVOLVING LENDER.

 

65

--------------------------------------------------------------------------------


 


(C)                                  RETURN OF PAYMENTS.


 

(I)                                     IF AGENT PAYS AN AMOUNT TO A LENDER
UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS
BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT
RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  IF AGENT DETERMINES AT ANY TIME THAT ANY
AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT
PARTY OR PAID TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE,
THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO
ANY LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION
OF SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST
AT SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER
PERSON, WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)                                 NON-FUNDING LENDERS.  THE FAILURE OF ANY
NON-FUNDING LENDER TO MAKE ANY REVOLVING CREDIT ADVANCE OR ANY PAYMENT REQUIRED
BY IT HEREUNDER, OR TO FUND ANY PURCHASE OF ANY PARTICIPATION IN ANY SWING LINE
LOAN TO BE MADE OR FUNDED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE
ANY OTHER LENDER (EACH SUCH OTHER REVOLVING LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH ADVANCE OR FUND THE PURCHASE OF ANY SUCH PARTICIPATION
ON SUCH DATE, BUT NEITHER ANY OTHER LENDER NOR AGENT SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY NON-FUNDING LENDER TO MAKE AN ADVANCE, FUND THE PURCHASE OF A
PARTICIPATION OR MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING
ANYTHING SET FORTH HEREIN TO THE CONTRARY, A NON-FUNDING LENDER SHALL NOT HAVE
ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT OR
CONSTITUTE A “LENDER” OR A “REVOLVING LENDER” OR A “SUPERMAJORITY LENDER” (OR BE
INCLUDED IN THE CALCULATION OF “REQUISITE LENDERS” OR “SUPERMAJORITY LENDERS”
HEREUNDER) FOR ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN
DOCUMENT.


 


SECTION 9.
MISCELLANEOUS


 


9.1.                              INDEMNITIES.  BORROWER AGREES, JOINTLY AND
SEVERALLY, TO INDEMNIFY, PAY, AND HOLD AGENT, EACH LENDER, EACH L/C ISSUER AND
THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
ATTORNEYS (THE “INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO
SUCH INDEMNITEES) OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST THE INDEMNITEE AS A RESULT OF SUCH INDEMNITEES
BEING A PARTY TO THIS AGREEMENT OR THE TRANSACTIONS CONSUMMATED PURSUANT TO THIS
AGREEMENT OR OTHERWISE RELATING TO ANY OF THE RELATED TRANSACTIONS; PROVIDED,
THAT BORROWER SHALL HAVE NO OBLIGATION TO AN INDEMNITEE HEREUNDER WITH RESPECT
TO LIABILITIES TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT INDEMNITEE AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, BORROWER AGREES TO MAKE THE MAXIMUM CONTRIBUTION
TO THE PAYMENT AND SATISFACTION THEREOF WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW.

 

66

--------------------------------------------------------------------------------


 


9.2.                              AMENDMENTS AND WAIVERS.


 


(A)                                  EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO
BE TAKEN BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY BORROWER, AND BY REQUISITE LENDERS,
SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE.  EXCEPT AS SET
FORTH IN CLAUSE (B) BELOW, ALL SUCH AMENDMENTS, MODIFICATIONS, TERMINATIONS OR
WAIVERS REQUIRING THE CONSENT OF ANY LENDERS SHALL REQUIRE THE WRITTEN CONSENT
OF REQUISITE LENDERS.


 


(B)                                 NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER SHALL, UNLESS IN WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY
AFFECTED THEREBY:  (I) INCREASE THE PRINCIPAL AMOUNT, OR POSTPONE OR EXTEND THE
SCHEDULED DATE OF EXPIRATION, OF ANY LENDER’S COMMITMENT (WHICH ACTION SHALL BE
DEEMED ONLY TO AFFECT THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR THE
SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED AND
MAY BE APPROVED BY REQUISITE LENDERS, INCLUDING THOSE LENDERS WHOSE COMMITMENTS
ARE INCREASED OR THE SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE
POSTPONED OR EXTENDED PROVIDED, THAT, IN NO EVENT SHALL THE COMMITMENT OF ANY
LENDER BE EXTENDED WITHOUT THE CONSENT OF SUCH LENDER); (II) REDUCE THE
PRINCIPAL OF, RATE OF INTEREST ON (OTHER THAN ANY DETERMINATION OR WAIVER TO
CHARGE OR NOT CHARGE INTEREST AT THE DEFAULT RATE) OR FEES PAYABLE WITH RESPECT
TO ANY LOAN OR LETTER OF CREDIT OBLIGATIONS OF ANY AFFECTED LENDER; (III) EXTEND
ANY SCHEDULED PAYMENT DATE OR FINAL MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY
LOAN OF ANY AFFECTED LENDER OR POSTPONE OR EXTEND THE SCHEDULED DATE OF
EXPIRATION OF ANY LETTER OF CREDIT BEYOND THE DATE SET FORTH IN CLAUSE (B) OF
THE INITIAL SENTENCE OF SECTION 1.1(C)(IV); (IV) WAIVE, FORGIVE, DEFER, EXTEND
OR POSTPONE ANY PAYMENT OF INTEREST OR FEES AS TO ANY AFFECTED LENDER (WHICH
ACTION SHALL BE DEEMED ONLY TO AFFECT THOSE LENDERS TO WHOM SUCH PAYMENTS ARE
MADE); (V) RELEASE ANY GUARANTY OR, EXCEPT AS OTHERWISE PERMITTED IN SECTION 5.7
OR SECTION 8.2(H), RELEASE COLLATERAL (WHICH ACTION SHALL BE DEEMED TO DIRECTLY
AFFECT ALL LENDERS); (VI) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THAT SHALL BE REQUIRED FOR
LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER (WHICH ACTION SHALL BE
DEEMED TO DIRECTLY AFFECT ALL LENDERS); AND (VII) AMEND OR WAIVE THIS
SECTION 9.2 OR THE DEFINITION OF THE TERMS “REQUISITE LENDERS” OR “SUPERMAJORITY
LENDERS” INSOFAR AS EACH SUCH DEFINITION AFFECTS THE SUBSTANCE OF THIS
SECTION 9.2 OR THE TERM “PRO RATA SHARE” (WHICH ACTION SHALL BE DEEMED TO
DIRECTLY AFFECT ALL LENDERS).  FURTHERMORE, NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF AGENT OR L/C ISSUERS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE EFFECTIVE UNLESS IN
WRITING AND SIGNED BY AGENT OR L/C ISSUERS, AS THE CASE MAY BE, IN ADDITION TO
LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE REQUIRED FOR AGENT TO TAKE ADDITIONAL COLLATERAL
PURSUANT TO ANY LOAN DOCUMENT.  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF ANY PROVISION OF ANY NOTE SHALL BE EFFECTIVE WITHOUT THE WRITTEN
CONCURRENCE OF THE HOLDER OF THAT NOTE.  NO NOTICE TO OR DEMAND ON ANY CREDIT
PARTY IN ANY CASE SHALL ENTITLE SUCH CREDIT PARTY OR ANY OTHER CREDIT PARTY TO
ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT EFFECTED IN ACCORDANCE
WITH THIS SECTION 9.2 SHALL BE BINDING UPON EACH HOLDER OF THE NOTES AT THE TIME
OUTSTANDING AND EACH FUTURE HOLDER OF THE NOTES.

 

67

--------------------------------------------------------------------------------


 


9.3.                              NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH
BELOW AND MAY BE PERSONALLY SERVED, TELECOPIED, SENT BY OVERNIGHT COURIER
SERVICE OR U.S. MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN:  (A) IF DELIVERED
IN PERSON, WHEN DELIVERED; (B) IF DELIVERED BY FAX, ON THE DATE OF TRANSMISSION
IF TRANSMITTED ON A BUSINESS DAY BEFORE 4:00 P.M. NEW YORK TIME; (C) IF
DELIVERED BY OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER DELIVERY TO THE
COURIER PROPERLY ADDRESSED; OR (D) IF DELIVERED BY U.S. MAIL, FOUR (4) BUSINESS
DAYS AFTER DEPOSIT WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.


 

Notices shall be addressed as follows:

 

If to Borrower:

 

Vertis, Inc.

 

 

250 West Pratt Street

 

 

Baltimore, MD 21201

 

 

ATTN: Treasurer

 

 

Fax: (410) 454-0887

 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP

 

 

767 Fifth Avenue

 

 

New York, NY 10153

 

 

Attn: Warren T. Buhle, Esq.

 

 

Fax: (212) 310-8007

 

 

 

 

 

and

 

 

 

 

 

Vertis, Inc.

 

 

9775 Walnut Street

 

 

Suite D1

 

 

Boulder, CO 80301

 

 

Attn: John Howard, Jr., Esq.

 

 

Chief Legal Officer and Secretary

 

 

Fax: (410) 454-8460

 

 

 

If to Agent or GE Capital:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

125 Summer Street

 

 

Suite 1230

 

 

Boston, Massachusetts 02110

 

 

ATTN: Vertis, Inc., Account Officer

 

 

Fax: (617) 607-9174

 

68

--------------------------------------------------------------------------------


 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut 06851

 

 

ATTN: General Counsel

 

 

Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe Street

 

 

Chicago, Illinois 60661

 

 

ATTN: Corporate Counsel

 

 

Global Sponsor Finance

 

 

Fax: (312) 441-6876

 

 

 

 

 

and

 

 

 

 

 

Winston & Strawn LLP

 

 

200 Park Avenue

 

 

New York, NY 10166

 

 

Attn: William D. Brewer, Esq.

 

 

Fax: (212) 294-4700

 

 

 

 

 

and

 

 

 

 

 

Winston & Strawn LLP

 

 

35 West Wacker Drive

 

 

Chicago, IL 60601

 

 

Attn: Brian I. Swett, Esq.

 

 

Fax: (312) 558-5700

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement.


 


9.4.                              FAILURE OR INDULGENCE NOT WAIVER; REMEDIES
CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF AGENT OR ANY LENDER TO EXERCISE,
NOR ANY PARTIAL EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENTS SHALL IMPAIR SUCH POWER, RIGHT, OR PRIVILEGE OR BE
CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT.  ALL RIGHTS AND
REMEDIES EXISTING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE CUMULATIVE TO
AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.

 

69

--------------------------------------------------------------------------------


 


9.5.                             MARSHALING; PAYMENTS SET ASIDE.  NEITHER AGENT
NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN PAYMENT OF
ANY OR ALL OF THE OBLIGATIONS.  TO THE EXTENT THAT BORROWER MAKES PAYMENT(S) OR
AGENT ENFORCES ITS LIENS OR AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SET-OFF,
AND SUCH PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR SET-OFF IS
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE,
OR REQUIRED TO BE REPAID BY ANYONE (WHETHER AS A RESULT OF ANY DEMAND,
LITIGATION, SETTLEMENT OR OTHERWISE), THEN TO THE EXTENT OF SUCH RECOVERY, THE
OBLIGATIONS OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS,
RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF HAD
NOT OCCURRED.


 


9.6.                             SEVERABILITY.  THE INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY IN ANY JURISDICTION OF ANY PROVISION UNDER THE LOAN DOCUMENTS
SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS IN THE LOAN DOCUMENTS.


 


9.7.                             LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT
NATURE OF LENDERS’ RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL
AND NOT JOINT AND NO LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR
COMMITMENT OF ANY OTHER LENDER HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY
TIME SHOULD FAIL TO MAKE A LOAN AS HEREIN PROVIDED, THE LENDERS, OR ANY OF THEM,
AT THEIR SOLE OPTION, MAY MAKE THE LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER
SO FAILING TO MAKE SUCH LOAN.  NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO
ACTION TAKEN BY AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE DEEMED
TO CONSTITUTE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY.  THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT.


 


9.8.                             HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


9.9.                             APPLICABLE LAW.  THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


9.10.                       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS EXCEPT THAT BORROWER MAY NOT ASSIGN ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS AND ANY SUCH
PURPORTED ASSIGNMENT WITHOUT SUCH WRITTEN CONSENT SHALL BE VOID.


 


9.11.                       NO FIDUCIARY RELATIONSHIP; LIMITED LIABILITY.  NO
PROVISION IN THE LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES
SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY OWING TO ANY CREDIT PARTY BY AGENT
OR ANY LENDER.  BORROWER AND EACH OTHER CREDIT PARTY AGREE THAT NEITHER AGENT
NOR ANY LENDER SHALL HAVE LIABILITY TO BORROWER OR ANY OTHER CREDIT PARTY
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY
BORROWER OR ANY OTHER CREDIT PARTY IN CONNECTION WITH, ARISING OUT OF, OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED BY
THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, UNLESS AND TO THE EXTENT THAT IT IS DETERMINED THAT SUCH


 


70

--------------------------------------------------------------------------------



 


LOSSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY
FROM WHICH RECOVERY IS SOUGHT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A
COURT OF COMPETENT JURISDICTION.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY
LIABILITY WITH RESPECT TO, AND BORROWER AND EACH OTHER CREDIT PARTY HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES SUFFERED BY BORROWER AND ANY OTHER CREDIT PARTY IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


9.12.                       CONSTRUCTION.  AGENT, EACH LENDER, BORROWER AND EACH
OTHER CREDIT PARTY ACKNOWLEDGE THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL
COUNSEL OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW THE
LOAN DOCUMENTS WITH ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS SHALL BE
CONSTRUED AS IF JOINTLY DRAFTED BY AGENT, EACH LENDER, BORROWER AND EACH OTHER
CREDIT PARTY.


 


9.13.                       CONFIDENTIALITY.  UNTIL THE TERMINATION DATE, AGENT
AND EACH LENDER AGREE TO EXERCISE THEIR BEST EFFORTS TO KEEP CONFIDENTIAL ANY
NON-PUBLIC INFORMATION DELIVERED PURSUANT TO THE LOAN DOCUMENTS AND IDENTIFIED
AS SUCH BY BORROWER AND NOT TO DISCLOSE SUCH INFORMATION TO PERSONS OTHER THAN
TO POTENTIAL ASSIGNEES OR PARTICIPANTS OR TO ANY AFFILIATE OF, OR PERSONS
EMPLOYED BY OR ENGAGED, BY AGENT, A LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES
OR A LENDER’S ASSIGNEES OR PARTICIPANTS INCLUDING ATTORNEYS, AUDITORS,
PROFESSIONAL CONSULTANTS, RATING AGENCIES, INSURANCE INDUSTRY ASSOCIATIONS AND
PORTFOLIO MANAGEMENT SERVICES.  THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS
SECTION 9.13 SHALL NOT APPLY TO DISCLOSURES (I) REQUIRED TO BE MADE BY AGENT OR
ANY LENDER TO ANY REGULATORY OR GOVERNMENTAL AGENCY OR PURSUANT TO LAW, RULE,
REGULATIONS OR LEGAL PROCESS OR (II) CONSISTING OF GENERAL PORTFOLIO INFORMATION
THAT DOES NOT SPECIFICALLY IDENTIFY BORROWER.  EACH CREDIT PARTY CONSENTS TO THE
PUBLICATION BY AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR ADVERTISING
MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY SUCH TOMBSTONE OR SIMILAR
ADVERTISING MATERIAL TO EACH CREDIT PARTY FOR REVIEW AND COMMENT PRIOR TO THE
PUBLICATION THEREOF.  AGENT MAY PROVIDE TO INDUSTRY TRADE ORGANIZATIONS
INFORMATION WITH RESPECT TO THE OBLIGATIONS THAT IS NECESSARY AND CUSTOMARY FOR
INCLUSION IN LEAGUE TABLE MEASUREMENTS.  THE OBLIGATIONS OF AGENT AND LENDERS
UNDER THIS SECTION 9.13 SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF AGENT AND
LENDERS UNDER ANY CONFIDENTIALITY AGREEMENT IN RESPECT OF THIS FINANCING
EXECUTED AND DELIVERED BY AGENT OR ANY LENDER PRIOR TO THE DATE HEREOF.


 


9.14.                       CONSENT TO JURISDICTION.  BORROWER AND CREDIT
PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND
IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL
BE LITIGATED IN SUCH COURT.  BORROWER AND CREDIT PARTIES EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURT AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS.  BORROWER AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON BORROWER AND CREDIT PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

71

--------------------------------------------------------------------------------


 


9.15.                       WAIVER OF JURY TRIAL.  BORROWER, CREDIT PARTIES,
AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  BORROWER, CREDIT PARTIES, AGENT AND EACH LENDER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  BORROWER, CREDIT PARTIES, AGENT AND EACH
LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS.


 


9.16.                       SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS.  ALL
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, ISSUANCES OF
LETTERS OF CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF
BORROWER SET FORTH IN SECTIONS 1.3(F), 1.8, 1.9 AND 9.1 SHALL SURVIVE THE
REPAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


9.17.                       ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE
OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
(OTHER THAN THE GE CAPITAL FEE LETTER), AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  ALL EXHIBITS, SCHEDULES AND ANNEXES REFERRED TO HEREIN
ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE AND CONSTITUTE A PART OF THIS
AGREEMENT.


 


9.18.                       COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND ANY
AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME INSTRUMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO.


 


9.19.                       REPLACEMENT OF LENDERS.


 


(A)                                 WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY
BORROWER OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT PURSUANT TO
SECTION 1.8 OR 1.9 OR, AS PROVIDED IN SECTION 9.19(C), IN THE CASE OF CERTAIN
REFUSALS BY ANY LENDER TO CONSENT TO CERTAIN PROPOSED AMENDMENTS, MODIFICATIONS,
TERMINATIONS OR WAIVERS WITH RESPECT TO THIS AGREEMENT THAT HAVE BEEN APPROVED
BY REQUISITE LENDERS, SUPERMAJORITY LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE (ANY SUCH LENDER DEMANDING SUCH PAYMENT OR REFUSING TO SO CONSENT
BEING REFERRED TO HEREIN AS AN “AFFECTED LENDER”), BORROWER MAY, AT THEIR
OPTION, NOTIFY AGENT AND SUCH AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE
FOLLOWING:

 

72

--------------------------------------------------------------------------------


 

(I)                                     BORROWER MAY OBTAIN, AT BORROWER’S
EXPENSE, A REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER,
WHICH REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO AGENT.  IN THE
EVENT BORROWER OBTAINS A REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND ASSUME ITS COMMITMENTS HEREUNDER
WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF BORROWER’S INTENTION TO DO SO, THE
AFFECTED LENDER SHALL SELL AND ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8.1, PROVIDED THAT BORROWER HAS REIMBURSED SUCH
AFFECTED LENDER FOR ANY ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND,
IN ANY CASE WHERE SUCH REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT
PURSUANT TO SECTION 1.8 OR 1.9, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH
AFFECTED LENDER PURSUANT TO SECTION 1.8 OR 1.9 THROUGH THE DATE OF SUCH SALE AND
ASSIGNMENT; OR

 

(II)                                  BORROWER MAY, WITH AGENT’S CONSENT, PREPAY
IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE
SUCH AFFECTED LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT, IN WHICH
CASE THE REVOLVING LOAN COMMITMENT WILL BE REDUCED BY THE AMOUNT OF SUCH PRO
RATA SHARE.  BORROWER SHALL, WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF THEIR
INTENTION TO DO SO, PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH
AFFECTED LENDER (INCLUDING, IN ANY CASE WHERE SUCH PREPAYMENT OCCURS AS THE
RESULT OF A DEMAND FOR PAYMENT FOR INCREASED COSTS, SUCH AFFECTED LENDER’S
INCREASED COSTS FOR WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT
THROUGH THE DATE OF SUCH PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S
OBLIGATIONS UNDER THE REVOLVING LOAN COMMITMENT.

 


(B)                                IN THE CASE OF A NON-FUNDING LENDER PURSUANT
TO SECTION 8.5(A), AT BORROWER’S REQUEST, AGENT OR A PERSON ACCEPTABLE TO AGENT
SHALL HAVE THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S SOLE DISCRETION (BUT
SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY NON-FUNDING LENDER, AND EACH
NON-FUNDING LENDER AGREES THAT IT SHALL, AT AGENT’S REQUEST, SELL AND ASSIGN TO
AGENT OR SUCH PERSON, ALL OF THE LOANS AND COMMITMENTS OF THAT NON-FUNDING
LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS HELD BY SUCH
NON-FUNDING LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AGREEMENT.


 


(C)                                 IF, IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, WAIVER OR TERMINATION PURSUANT TO SECTION 9.2 (A
“PROPOSED CHANGE”) REQUIRING (I) THE CONSENT OF ALL AFFECTED LENDERS, THE
CONSENT OF REQUISITE LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER LENDERS WHOSE
CONSENT IS REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT
OBTAINED BEING REFERRED TO AS A “NON-CONSENTING LENDER”), OR (II) THE CONSENT OF
SUPERMAJORITY LENDERS, THE CONSENT OF REQUISITE LENDERS IS OBTAINED BUT THE
CONSENT OF SUPERMAJORITY LENDERS IS NOT OBTAINED, THEN, SO LONG AS AGENT IS NOT
A NON-CONSENTING LENDER, AT BORROWER’S REQUEST AGENT, OR A PERSON REASONABLY
ACCEPTABLE TO AGENT, SHALL HAVE THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S
SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM SUCH
NON-CONSENTING LENDERS, AND SUCH NON-CONSENTING LENDERS AGREE THAT THEY SHALL,
UPON AGENT’S REQUEST, SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE LOANS
AND COMMITMENTS OF SUCH NON-CONSENTING LENDERS FOR AN AMOUNT EQUAL TO THE
PRINCIPAL BALANCE OF ALL LOANS HELD BY THE NON-CONSENTING LENDERS AND ALL
ACCRUED INTEREST AND FEES AND OTHER OBLIGATIONS OWING WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AGREEMENT.

 

73

--------------------------------------------------------------------------------


 


9.20.                       DELIVERY OF TERMINATION STATEMENTS AND MORTGAGE
RELEASES.  ON THE TERMINATION DATE, AND SO LONG AS NO SUITS, ACTIONS
PROCEEDINGS, OR CLAIMS ARE PENDING OR THREATENED AGAINST ANY INDEMNITEE
ASSERTING ANY DAMAGES, LOSSES OR LIABILITIES THAT ARE INDEMNIFIED LIABILITIES
HEREUNDER, SUBJECT TO THE TERMS OF THE LOAN DOCUMENTS, AGENT SHALL DELIVER TO
BORROWER TERMINATION STATEMENTS, MORTGAGE RELEASES AND OTHER DOCUMENTS NECESSARY
OR APPROPRIATE TO EVIDENCE THE TERMINATION OF THE LIENS SECURING PAYMENT OF THE
OBLIGATIONS.


 


9.21.                       SUBORDINATION OF INTERCOMPANY DEBT.


 


(A)                                 EACH CREDIT PARTY HEREBY AGREES THAT ANY
INTERCOMPANY INDEBTEDNESS OR OTHER INTERCOMPANY PAYABLES OR RECEIVABLES, OR
INTERCOMPANY ADVANCES DIRECTLY OR INDIRECTLY MADE BY OR OWED TO SUCH CREDIT
PARTY BY ANY OTHER CREDIT PARTY (COLLECTIVELY, “INTERCOMPANY DEBT”), OF WHATEVER
NATURE AT ANY TIME OUTSTANDING SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  EACH CREDIT
PARTY HEREBY AGREES THAT IT WILL NOT, WHILE ANY EVENT OF DEFAULT IS CONTINUING,
ACCEPT ANY PAYMENT, INCLUDING BY OFFSET, ON ANY INTERCOMPANY DEBT UNTIL THE
TERMINATION DATE, IN EACH CASE, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AGENT.


 


(B)                                IN THE EVENT THAT ANY PAYMENT ON ANY
INTERCOMPANY DEBT SHALL BE RECEIVED BY A CREDIT PARTY OTHER THAN AS PERMITTED BY
THIS SECTION 9.21 BEFORE THE TERMINATION DATE, SUCH CREDIT PARTY SHALL RECEIVE
SUCH PAYMENTS AND HOLD THE SAME IN TRUST FOR, SEGREGATE THE SAME FROM ITS OWN
ASSETS AND SHALL IMMEDIATELY PAY OVER TO, THE AGENT FOR THE BENEFIT OF THE AGENT
AND LENDERS ALL SUCH SUMS TO THE EXTENT NECESSARY SO THAT AGENT AND THE LENDERS
SHALL HAVE BEEN PAID IN FULL, IN CASH, ALL OBLIGATIONS OWED OR WHICH MAY BECOME
OWING.


 


(C)                                 UPON ANY PAYMENT OR DISTRIBUTION OF ANY
ASSETS OF ANY CREDIT PARTY OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY
OR SECURITIES BY SET-OFF, RECOUPMENT OR OTHERWISE, TO CREDITORS IN ANY
LIQUIDATION OR OTHER WINDING-UP OF SUCH CREDIT PARTY OR IN THE EVENT OF ANY
PROCEEDING, AGENT AND LENDERS SHALL FIRST BE ENTITLED TO RECEIVE PAYMENT IN FULL
IN CASH, IN ACCORDANCE WITH THE TERMS OF THE OBLIGATIONS AND OF THIS AGREEMENT,
OF ALL AMOUNTS PAYABLE UNDER OR IN RESPECT OF SUCH OBLIGATIONS, BEFORE ANY
PAYMENT OR DISTRIBUTION IS MADE ON, OR IN RESPECT OF, ANY INTERCOMPANY DEBT, IN
ANY SUCH PROCEEDING, ANY DISTRIBUTION OR PAYMENT, TO WHICH AGENT OR ANY LENDER
WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS HEREOF SHALL BE PAID BY SUCH CREDIT
PARTY, OR BY ANY RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR
OTHER PERSON MAKING SUCH PAYMENT OR DISTRIBUTION DIRECTLY TO AGENT (FOR THE
BENEFIT OF AGENT AND THE LENDERS) TO THE EXTENT NECESSARY TO PAY ALL SUCH
OBLIGATIONS IN FULL IN CASH, AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR
DISTRIBUTION TO AGENT AND LENDERS (OR TO AGENT FOR THE BENEFIT OF AGENT AND
LENDERS).


 


9.22.                       PARTIES INCLUDING TRUSTEES; BANKRUPTCY COURT
PROCEEDINGS.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ALL LIENS AND OTHER
RIGHTS AND PRIVILEGES CREATED HEREBY OR PURSUANT HERETO OR TO ANY OTHER LOAN
DOCUMENT SHALL BE BINDING UPON EACH CREDIT PARTY, THE ESTATE OF EACH BORROWER,
AND ANY TRUSTEE, OTHER ESTATE REPRESENTATIVE OR ANY SUCCESSOR IN INTEREST OF
BORROWER IN ANY PREPACKAGED CHAPTER 11 CASE OR ANY SUBSEQUENT CASE COMMENCED
UNDER CHAPTER 7 OF THE BANKRUPTCY CODE, AND SHALL NOT BE SUBJECT TO SECTION 365
OF THE BANKRUPTCY CODE.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
BINDING UPON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS OF AGENT AND LENDERS
AND THEIR RESPECTIVE ASSIGNS, TRANSFEREES AND ENDORSEES.  THE

 

74

--------------------------------------------------------------------------------


 


LIENS CREATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE AND REMAIN
VALID AND PERFECTED IN THE EVENT OF THE SUBSTANTIVE CONSOLIDATION OR CONVERSION
OF ANY PREPACKAGED CHAPTER 11 CASE OR ANY OTHER BANKRUPTCY CASE OF ANY CREDIT
PARTY TO A CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE OR IN THE EVENT OF
DISMISSAL OF ANY PREPACKAGED CHAPTER 11 CASE OR THE RELEASE OF ANY COLLATERAL
FROM THE JURISDICTION OF THE BANKRUPTCY COURT FOR ANY REASON, WITHOUT THE
NECESSITY THAT AGENT FILE FINANCING STATEMENTS OR OTHERWISE PERFECT ITS LIENS
UNDER APPLICABLE LAW.  NO CREDIT PARTY MAY ASSIGN, TRANSFER, HYPOTHECATE OR
OTHERWISE CONVEY ITS RIGHTS, BENEFITS, OBLIGATIONS OR DUTIES HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF
AGENT AND LENDERS.  ANY SUCH PURPORTED ASSIGNMENT, TRANSFER, HYPOTHECATION OR
OTHER CONVEYANCE BY ANY CREDIT PARTY WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT
OF AGENT AND LENDERS SHALL BE VOID.  THE TERMS AND PROVISIONS OF THIS AGREEMENT
ARE FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS AND OBLIGATIONS OF EACH
CREDIT PARTY, AGENT AND LENDERS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND NO PERSON SHALL BE A THIRD PARTY BENEFICIARY OF ANY OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


9.23.                       PRE-PETITION LOAN DOCUMENTS.  BORROWER AND EACH
OTHER CREDIT PARTY HEREBY AGREES THAT (I) THIS AGREEMENT IS SEPARATE AND
DISTINCT FROM THE PRE-PETITION CREDIT AGREEMENT AND (II) THE PRE-PETITION CREDIT
AGREEMENT IS IN FULL FORCE AND EFFECT.  BORROWER AND EACH OTHER CREDIT PARTY
FURTHER AGREES THAT BY ENTERING INTO THIS AGREEMENT, LENDERS DO NOT WAIVE ANY
DEFAULT OR EVENT OF DEFAULT UNDER THE PRE-PETITION LOAN DOCUMENTS OR ANY OF
THEIR LIENS, CLAIMS, PRIORITIES, RIGHTS AND REMEDIES THEREUNDER.


 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

VERTIS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT PARTIES:

 

 

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

USA DIRECT, LLC

 

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

VERTIS MAILING, LLC

 

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Alan Garson

 

 

Alan Garson

 

 

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert Anchundia

 

Name:

Robert Anchundia

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

Account Debtor means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

Accounting Changes means:  (a) changes in accounting principles required by GAAP
and implemented by Holdings or any of its Subsidiaries and (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings or any of its Subsidiaries.

 

Accounts means all “accounts,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all healthcare insurance receivables, and (f) all collateral security of any
kind, now or hereafter in existence, given by any Account Debtor or other Person
with respect to any of the foregoing.

 

Acquired Business means ACG Holdings, Inc. and its subsidiaries.

 

Acquisition means Borrower’s merger with the Acquired Business through
Borrower’s acquisition of all of Acquired Business’s issued and outstanding
capital stock.

 

Adequate Protection Obligations shall have the meaning ascribed to such term in
the Interim Order or the Final Order, as applicable.

 

Advance means any Revolving Credit Advance or Swing Line Advance, as the context
may require.

 

Affected Lender has the meaning ascribed to it in Section 9.19(a).

 

--------------------------------------------------------------------------------


 

Affiliate means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

Agent means GE Capital in its capacity as Agent for Lenders or a successor
agent.

 

Agreement means this Senior Secured, Priming and Superpriority
Debtor-In-Possession Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

Ancillary Noteholders Agreements means other agreements with certain holders of
Holdings’ Mezzanine Notes arising from the Mezzanine Note and Warrant Purchase
Agreement, dated as of December 7, 1999, as amended, entered into by Borrower
and/or one or more of Borrower’s affiliates in connection with the Restructuring
Agreement.

 

Applicable L/C Margin means the fee margin, from time to time in effect, payable
with respect to outstanding Letter of Credit Obligations as determined by
reference to Section 1.2(a).

 

Applicable Margins has the meaning ascribed to it in Section 1.2(a).

 

Applicable Revolver Index Margin means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate, applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

Applicable Revolver LIBOR Margin means the per annum interest rate from time to
time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

Applicable Term Loan A Index Margin means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate, applicable to the
Term Loan A, as determined by reference to Section 1.2(a).

 

Applicable Term Loan A LIBOR Margin means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate, applicable to the
Term Loan A, as determined by reference to Section 1.2(a).

 

Applicable Term Loan B Index Margin means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate, applicable to the
Term Loan B, as determined by reference to Section 1.2(a).

 

--------------------------------------------------------------------------------


 

Applicable Term Loan B LIBOR Margin means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate, applicable to the
Term Loan B, as determined by reference to Section 1.2(a).

 

Approved Budget means the aggregate, without duplication, of all items approved
by Agent in its sole discretion that are set forth in the budget attached to the
Interim Order, as modified or supplemented from time to time by additional
budgets to which Borrower and Agent mutually agree.

 

A/R Obligations Pre-Petition Lien means the Lien existing as of the Petition
Date of the A/R Securitization Provider to secure its claim for the Surviving
A/R Obligations encumbering the Purchased Facility Assets.

 

A/R Purchase means the purchase by Borrower, fully and in cash, upon the entry
of the Interim Order, of the Purchased Facility Assets from Vertis Receivables
under the condition that Vertis Receivables use the proceeds thereof to pay
finally, fully and in cash, all obligations (other than the Surviving A/R
Obligations) of Vertis Receivables under the A/R Securitization Facility, such
that the Purchased Facility Assets shall be, on account of such final and full
payment in cash, free and clear of any and all Liens, claims, encumbrances
and/or interests (other than the Surviving A/R Obligations), and shall become
the property of the Borrower.

 

A/R Securitization Facility means the Receivables Funding and Administration
Agreement, dated as of November 25, 2005, by and among Vertis Receivables, as
borrower, the financial institutions signatory thereto from time to time as
lenders, and the A/R Securitization Provider, as trustee, as amended,
supplemented or modified to the date hereof.

 

A/R Securitization Provider means General Electric Capital Corporation, as a
lender, swing line lender and as administrative agent under the A/R
Securitization Facility, together with all successors, assigns and pledgees.

 

Asset Disposition means the disposition whether by sale, lease, transfer, loss,
damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
the Credit Parties or any of their respective Subsidiaries or (b) any or all of
the assets of any of the Credit Parties or any of their respective Subsidiaries
other than sales and dispositions described in Section 5.7(a) and (d).

 

Assignment Agreement has the meaning ascribed to it in Section 8.1(a).

 

Bankruptcy Code shall have the meaning assigned to it in the recitals to this
Agreement.

 

Bankruptcy Court shall have the meaning assigned to it in the recitals to the
Agreement.

 

Bankruptcy Rules shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Prepackaged
Chapter 11 Case.

 

Borrower has the meaning ascribed to it in the preamble to the Agreement.

 

--------------------------------------------------------------------------------


 

Borrower Pledge Agreement means the Pledge Agreement of even date herewith
executed by the Borrower in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries, other than Excluded Foreign
Subsidiaries, and all Intercompany Notes owing to or held by it.

 

Borrowing Availability means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the Borrowing Base, in each case, less the sum
of (a) the Revolving Loan then outstanding (including without duplication or any
double counting, the outstanding balance of Letter of Credit Obligations and the
Swing Line Loan then outstanding), and (b) Reserves required by Agent in its
reasonable credit judgment.

 

Borrowing Base has the meaning ascribed to it in Exhibit 6.2(e).

 

Borrowing Base Certificate has the meaning ascribed to it in Section 6.2(e).

 

Business Day means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Maryland, New York
or New Jersey and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.

 

Business Plan means Borrower’s business plan which shall include a financial
forecast and Borrowing Base utilization and Borrowing Availability forecast on a
monthly basis through October 31, 2009, prepared by Borrower’s management.

 

Capital Lease means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

Capital Lease Obligation means, with respect to any Capital Lease of any Person,
the amount of the obligation of the lessee thereunder that, in accordance with
GAAP, would appear on a balance sheet of such lessee in respect of such Capital
Lease.

 

Carve-Out shall have the meaning assigned to it in the Interim Order or the
Final Order, as applicable.

 

Cash Equivalents means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency or instrumentality of the United States
government the obligations of which are backed by the full faith and credit of
the United States, in each case maturing not more than (1) year after
acquisition thereof; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing not more than one year
after acquisition thereof and having, at the time of acquisition, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing
no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof from S&P
or at least P-1 or the equivalent thereof from Moody’s; (iv) time deposits and
certificates of deposit or bankers’ acceptances issued or accepted by any Lender
or by any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia that is at least
(A) “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (B) has Tier 1 capital (as defined in such
regulations) of not less

 

--------------------------------------------------------------------------------


 

than $250,000,000, in each case maturing within one year after issuance or
acceptance thereof; and (v) shares of any money market mutual or similar funds
that (A) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) through (iv) above, (B) has net assets
of not less than $500,000,000 and (C) has the highest rating obtainable from
either S&P or Moody’s.

 

Certificate of Exemption has the meaning ascribed to it in Section 1.9(c).

 

Change of Control means (i) a “Change of Control” under, and as defined in, the
2002 Senior Debt Indenture, the 2003 Senior Secured Notes Indenture, any
Indebtedness listed on Schedule 5.1, any Senior Subordinated Debt Documents and
any Mezzanine Debt Documents or any Qualified Preferred Stock, in each case to
the extent then outstanding, shall have occurred; or (ii) the ratio of
(x) either (A) the percentage of the voting interest in Holdings’ outstanding
Stock on a fully diluted basis or (B) the percentage of the economic interest in
Holdings’ outstanding Stock, in each case owned by the THL Group at any time, to
(y) (A) the percentage of the voting interest in Holdings’ outstanding Stock on
a fully diluted basis or (B) the percentage of the economic interest in
Holdings’ outstanding Stock, as the case may be, in each case held by the THL
Group on the Closing Date, shall at any time be less than .51:1.0; or (iii) THL
Group and the Evercore Group shall cease collectively to own on a fully diluted
basis in the aggregate at least 51% of the economic and voting interest in
Holdings’ outstanding Stock; or (iv) the Board of Directors of Holdings shall
cease to consist of a majority of Continuing Directors; or (v) Holdings shall at
any time cease to own, directly or indirectly, 100% of the outstanding Stock of
Borrower and each other Credit Party or (vi) Borrower ceases to own and control
all of the economic and voting rights associated with all of the outstanding
Stock of any of its Subsidiaries.

 

Charges means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

Chattel Paper means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

Closing Checklist means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

Closing Date means July 17, 2008.

 

Code means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory

 

--------------------------------------------------------------------------------


 

provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

 

Collateral means the property covered by the Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and Lenders, to secure the
Obligations or any portion thereof, including, without limitation, subject to
entry of the Final Order, avoidance actions of the Borrower or any Guarantor
under Chapter 5 of the Bankruptcy Code.

 

Collateral Documents means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations or any portion thereof.

 

Collection Account has the meaning ascribed to it in Section 1.4(a).

 

Commitment Termination Date means the earliest of (a) the Scheduled Commitment
Termination Date, (b) the date of termination of Lenders’ obligations to make
Advances and to incur Letter of Credit Obligations or permit existing Loans to
remain outstanding pursuant to Section 7.3, (c) the date of indefeasible
prepayment in full by Borrower of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Section 1.5(e), and the permanent
reduction of all Commitments to zero dollars ($0), (d) five (5) days following
the Petition Date if the Interim Order has not been entered by the Bankruptcy
Court by such date, (e) the date upon which the Interim Order expires, unless
the Final Order shall have been entered and become effective by such date, and
(f) the close of business on the first Business Day after the entry of the Final
Order, if by that time Borrower has not paid Agent the fees required under the
GE Capital Fee Letter, unless Agent agrees otherwise.

 

Commitments means (a) as to any Lender, the aggregate of such Lender’s Revolving
Loan Commitment, Term Loan A Commitment and Term Loan B Commitment, each as set
forth on Annex B to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments, Term Loan A Commitments and Term Loan B Commitments,
which aggregate commitment shall be Three Hundred Eighty Million Dollars
($380,000,000) as of the Closing Date, as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with this Agreement.

 

Committees shall mean collectively, the official committee of unsecured
creditors and any other official committee formed, appointed, or approved in any
Prepackaged Chapter 11 Case and each of such Committees shall be referred to
herein as a Committee.

 

Compliance Certificate has the meaning ascribed to it in Section 6.2(n).

 

--------------------------------------------------------------------------------


 

Contingent Obligation means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
(iv) any agreement, contract or transaction involving commodity options or
future contracts, (v) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, or
(vi) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. 
The amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

Continuing Directors shall mean the directors of Holdings on the Closing Date
and each other director, if such director’s nomination for election to the Board
of Directors of Holdings who later joins the Board of Directors approved by the
affirmative vote of a majority of the then Continuing Directors at the time of
such nomination.

 

Contractual Obligations means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

Control Agreement means tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory in all respects to Agent and in any
event providing to Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the Code.

 

Copyright License means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

Copyright Security Agreements means the Assignments of Security Interest in
Copyrights made in favor of Agent by each applicable Credit Party.

 

Copyrights means all of the following now owned or hereafter adopted or acquired
by any Credit Party: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory

 

--------------------------------------------------------------------------------


 

thereof, or any other country or any political subdivision thereof; and (b) all
reissues, extensions or renewals thereof.

 

Credit Parties means Holdings, Borrower, and each other Person satisfying each
of the following conditions: (i) which executes this Agreement as a “Credit
Party”, (ii) which executes a Guaranty, (iii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and
(iv) all of the Stock of which is pledged to Agent for the benefit of itself and
Lenders.

 

Currency Agreement shall mean any obligations of any Person pursuant to any
foreign exchange contract, currency swap agreement or other similar agreement or
arrangement designed to protect such Person or any of its Subsidiaries against
fluctuations in currency values.

 

Default means any event that, with the passage of time or notice or both, would,
unless cured or waived, become an Event of Default.

 

Default Rate has the meaning ascribed to it in Section 1.2(d).

 

Disbursement Account has the meaning ascribed to it in Section 1.1(e).

 

Disclosure Schedules means the Schedules prepared by Borrower and denominated in
the index to the Agreement.

 

Documents means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

Dollars or $ means lawful currency of the United States of America.

 

Domestic Subsidiaries means any Subsidiary organized under the laws of a
jurisdiction in the United States of America.

 

Eligible Accounts has the meaning ascribed to it in Schedule 1 to
Exhibit 6.2(e).

 

Environmental Laws means all applicable federal, state, local and foreign laws,
statutes, ordinances, codes, rules, standards and regulations, now or hereafter
in effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation). 
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”);
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the
Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42
U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§
1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any
and all regulations promulgated thereunder, and all analogous state, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes.

 

--------------------------------------------------------------------------------


 

Environmental Liabilities means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

Environmental Permits means all permits, licenses, authorizations, certificates,
approvals or registrations required by any Governmental Authority under any
Environmental Laws.

 

Equipment means all “equipment,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations promulgated thereunder.

 

ERISA Affiliate means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

ERISA Event means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under

 

--------------------------------------------------------------------------------


 

Section 4069 or 4212(c) of ERISA; (h) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a
Qualified Plan’s qualification or tax exempt status; or (j) the termination of a
Plan described in Section 4064 of ERISA, in each case of clauses (a) through
(j), that individually or in the aggregate could reasonably be expected to
result in liabilities to the Credit Parties and their ERISA Affiliates in excess
of $500,000.

 

ESOP means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

 

Event of Default has the meaning ascribed to it in Section 7.1.

 

Evercore means Evercore Capital Partners L.P.

 

Evercore Affiliates means Evercore and any Person that directly or indirectly
through one or more intermediaries, controls or is in common control with
Evercore.

 

Evercore Group means Evercore and any Evercore Affiliates who act as a
partnership, syndicate, limited partnership or other group for the purpose of
acquiring, holding or disposing of securities of Holdings.

 

Excluded Foreign Subsidiary means any Foreign Subsidiary of Borrower (a) for
which the failure to include such subsidiary as “Excluded Foreign Subsidiary”
hereunder would result in materially adverse tax consequences to Borrower, the
Guarantors and their Subsidiaries (including such Foreign Subsidiary), taken as
a whole, and (b) that has not guarantied or pledged any of its assets or
suffered a pledge of more than 66% of its stock, with substantially similar tax
consequences, to secure, directly or indirectly, any Indebtedness (other than
the Obligations) of Borrower or any Guarantor (excluding such Foreign
Subsidiary).

 

Fair Labor Standards Act means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

February 2003 Senior Subordinated Notes shall mean those certain 13 ½% Senior
Subordinated Notes due 2009 issued by Vertis under the February 2003 Senior
Subordinated Debt Documents.

 

February 2003 Senior Subordinated Debt means the Indebtedness of Vertis evidence
by the February 2003 Senior Subordinated Debt Documents.

 

February 2003 Senior Subordinated Debt Documents shall mean the February 2003
Senior Subordinated Notes, the February 2003 Senior Subordinated Notes Indenture
and the other documents and instruments executed and delivered with respect to
the February 2003 Senior Subordinated Notes or the February 2003 Senior
Subordinated Notes Indenture, in each case as in effect on the Closing Date and
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and of the Agreement.

 

February 2003 Senior Subordinated Notes Indenture shall mean the Indenture,
dated as of February 28, 2003 among Vertis and the February 2003 Senior
Subordinated Notes Indenture Trustee, as in effect on the Closing Date and as
the same may be amended, modified

 

--------------------------------------------------------------------------------


 

and/or supplemented from time to time in accordance with the terms thereof and
of the Agreement.

 

February 2003 Senior Subordinated Notes Indenture Trustee shall mean the trustee
under the 2003 Senior Subordinated Notes Indenture.

 

Federal Funds Rate means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

Federal Reserve Board means the Board of Governors of the Federal Reserve
System.

 

Fees means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

Field Examination has the meaning ascribed to it in Section 4.3.

 

Final Order means, collectively, the order of the Bankruptcy Court entered in
the Prepackaged Chapter 11 Case after a final hearing under Bankruptcy
Rule 4001(c)(2) or such other procedures as approved by the Bankruptcy Court
which order shall be satisfactory in form and substance to Agent, and which
order is in effect and not stayed, together with all extensions, modifications
and amendments thereto, in form and substance satisfactory to Agent, which,
among other matters but not by way of limitation, authorizes the Borrower to
obtain credit, incur (or guaranty) Indebtedness, and grant Liens under this
Agreement and the other Loan Documents, as the case may be, provides for the
super priority of Agent’s claims and authorizes the use of cash collateral.

 

Financial Projections means Holdings, Borrower’s and their Subsidiaries’
forecasted consolidated (accompanied by mutually acceptable supplemental
non-consolidated information customarily prepared by management): (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements, all
prepared on a basis substantially consistent with the historical Financial
Statements of Holdings and Borrower, together with appropriate supporting
details and a statement of underlying assumptions and in the form and in detail
substantially consistent with the financial budgets and projections (as
appropriate), including a twelve-month budget, delivered to Agent prior to the
Closing Date.

 

Financial Statements means the consolidated (accompanied by mutually acceptable
supplemental non-consolidated information customarily prepared by management)
income statements, statements of cash flows and balance sheets of Holdings,
Borrower and their Subsidiaries delivered in accordance with Section 6.2.

 

Fiscal Month means any of the monthly accounting periods of Holdings of each
Fiscal Year.

 

Fiscal Quarter means any of the quarterly accounting periods of Holdings, ending
on March 31, June 30, September 30 and December 31 of each year.

 

--------------------------------------------------------------------------------


 

Fiscal Year means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

Fixed Asset Appraisal means a Non-Real Estate Fixed Asset Appraisal or a Real
Estate Appraisal as the case may be and as each of such terms is defined in
Section 6.2(g).

 

Fixed Charge Coverage Ratio has the meaning ascribed to it in Section 6.1(a) of
Schedule 1 to Annex E.

 

Fixtures means all “fixtures” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party.

 

Foreign Lender has the meaning ascribed to it in Section 1.9(c).

 

Foreign Pension Plan means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

 

Foreign Subsidiary means any direct or indirect Subsidiary of Holdings organized
under the laws of a jurisdiction outside of the United States.

 

Funding Date has the meaning ascribed to it in Section 2.2.

 

GAAP means generally accepted accounting principles in the United States of
America, consistently applied.

 

GE Capital has the meaning ascribed to it in the Preamble.

 

GE Capital Fee Letter has the meaning ascribed to it in Section 1.3(a).

 

General Intangibles means “general intangibles,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, including all right,
title and interest that such Credit Party may now or hereafter have in or under
any Contractual Obligation, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment

 

--------------------------------------------------------------------------------


 

Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including all tapes, cards, computer
runs and other papers and documents in the possession or under the control of
such Credit Party or any computer bureau or service company from time to time
acting for such Credit Party.

 

Goods means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

Guaranteed Indebtedness means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

Guarantees means, collectively, the Holdings Guaranty, each Subsidiary Guaranty
and any other guaranty executed by any Guarantor in favor of Agent and Lenders
in respect of the Obligations.

 

Guarantors means Holdings, each Subsidiary of Borrower (other than Excluded
Foreign Subsidiaries and Vertis Receivables), and each other Person, if any,
that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.

 

Hazardous Material means any substance, material or waste that is regulated by,
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “dangerous
goods,” “extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or

 

--------------------------------------------------------------------------------


 

any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

Holdings has the meaning ascribed thereto in the recitals to the Agreement.

 

Holdings Guaranty means the guaranty of even date herewith executed by Holdings
in favor of Agent, on behalf of itself and Lenders.

 

Holdings Pledge Agreement means the Pledge Agreement of even date herewith
executed by Holdings in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries (other than the Excluded Foreign
Subsidiaries).

 

Indebtedness means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured (excluding ordinary trade credit), (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all net
settlement obligations of such Person under commodity purchase or option
agreements or other commodity price hedging arrangements, in each case whether
contingent or matured, (g) all net payment obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.

 

Indemnitees has the meaning ascribed to it in Section 9.1.

 

Index Rate means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

Index Rate Loan means an Advance or portion thereof bearing interest by
reference to the Index Rate.

 

--------------------------------------------------------------------------------


 

Instruments means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

Intellectual Property means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

Intercompany Debt has the meaning ascribed to it in Section 9.21.

 

Intercompany Notes means a promissory note contemplated by Section 5.1(c).

 

Interest Payment Date means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than one month in duration, interest shall be
payable at one month intervals and on the last day of such LIBOR Period; and
provided further that, in addition to the foregoing, each of (x) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

 

Interest Rate Protection Agreement shall mean any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

Interim Order means, collectively, the order of the Bankruptcy Court entered in
the Prepackaged Chapter 11 Case after an interim hearing (assuming satisfaction
of the standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001 and other applicable law), together with all extension, modifications,
and amendments thereto, in form and substance satisfactory to Agent, which,
among other matters but not by way of limitation, authorizes, on an interim
basis, Borrower to execute and perform under the terms of this Agreement and the
other Loan Documents.

 

Inventory means any “inventory,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, wherever located, including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

Investment means (i) any direct or indirect purchase or other acquisition by
Borrower or any of their Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of their Subsidiaries to any other Person.

 

Investment Property means all “investment property,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, wherever located,
including:

 

--------------------------------------------------------------------------------


 

(i) all securities, whether certificated or uncertificated, including stocks,
bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

 

IRC means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

IRS means the United States Internal Revenue Service.

 

L/C Issuer means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person and used by Agent in connection with credit facilities of
similar nature and selected by and reasonably acceptable to Agent and reasonably
acceptable to the Borrower, in such Person’s capacity as an issuer of Letters of
Credit hereunder.

 

L/C Sublimit has the meaning ascribed to it in Section 1.1(c).

 

Lenders means GE Capital, the Revolving Lenders, the Term Lenders, and, if any
such Lender shall decide to assign all or any portion of the Obligations
pursuant to and in accordance with the terms of this Agreement, the term
“Lenders” shall include any assignee of such Lender.

 

Letters of Credit means documentary or standby letters of credit issued for the
account of Borrower by L/C Issuers, and bankers’ acceptances issued by Borrower,
for which Agent and Lenders have incurred Letter of Credit Obligations.

 

Letter of Credit Fee has the meaning ascribed to it in Section 1.3(c).

 

Letter of Credit Obligations means, without duplication, all outstanding
obligations incurred by Agent and Lenders at the request of Borrower, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by L/C Issuers or the purchase of a
participation as set forth in Section 1.1(c) with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders thereupon or pursuant thereto.

 

LIBOR Breakage Costs means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of that
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (i) any default by Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Agent of any LIBOR Loan request in respect thereof or
(ii) any payment of a LIBOR Loan on any day that is not the last day of the
LIBOR Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise). For purposes of calculating
amounts payable to a Lender under Section 1.3(e), each Lender shall be deemed to
have actually

 

--------------------------------------------------------------------------------


 

funded its relevant LIBOR Loan through the purchase of a deposit bearing
interest at LIBOR in an amount equal to the amount of that LIBOR Loan and having
a maturity and repricing characteristics comparable to the relevant LIBOR
Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under Section 1.3(d).

 

LIBOR Business Day means a Business Day on which banks in the City of London are
generally open for interbank or foreign exchange transactions.

 

LIBOR Loans means an Advance or Term Loan or any portion thereof bearing
interest by reference to the LIBOR Rate.

 

LIBOR Period means, with respect to any LIBOR Loan, each period commencing on a
LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two or three months thereafter, as selected by Borrower’s irrevocable
notice to Agent as set forth in Section 1.2(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

(b)           any LIBOR Period that would otherwise extend beyond the date set
forth in clause (a) of the definition of “Commitment Termination Date” shall end
two (2) LIBOR Business Days prior to such date;

 

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

 

(d)           Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

 

(e)           Borrower shall select LIBOR Periods so that there shall be no more
than 7 separate LIBOR Loans in existence at any one time.

 

LIBOR Rate means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)           the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 a.m. (London time), on the second full LIBOR Business Day next preceding
the first day of such LIBOR Period (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used); divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) 

 

--------------------------------------------------------------------------------


 

LIBOR Business Days prior to the beginning of such LIBOR Period (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) that are required to be maintained by a member bank
of the Federal Reserve System;

 

provided, that, at no time shall the LIBOR Rate with respect to the Term Loan A
and the Revolving Loan be deemed to be less than 3.00%.

 

If such interest rates shall cease to be available from Reuters, the LIBOR Rate
shall be determined from such financial reporting service or other information
as shall be available to Agent.

 

License means any Copyright License, Patent License, Trademark License or other
license of rights or interests now held or hereafter acquired by any Credit
Party.

 

Lien means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

Litigation has the meaning ascribed to it in Section 6.2(k).

 

Loan Account has the meaning ascribed to it in Section 1.7.

 

Loan Documents means the Agreement, the Notes, the Collateral Documents, the GE
Capital Fee Letter, the subordination provisions applicable to any Subordinated
Debt, and intercreditor provisions applicable to any Indebtedness that is pari
passu in right of payment to the Obligations and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Credit Party, or any employee of any Credit
Party, and delivered to Agent or any Lender in connection with the Agreement or
the transactions contemplated thereby.  Any reference in the Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

Loans means the Revolving Loan, the Term Loans, and the Swing Line Loan.

 

Master Documentary Agreement means the Master Agreement for Documentary Letters
of Credit, dated as of the Closing Date, between Borrower, as Applicant, and GE
Capital, as Issuer.

 

--------------------------------------------------------------------------------


 

Master Standby Agreement means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between Borrower, as Applicant, and GE
Capital, as Issuer.

 

Material Adverse Effect means a material adverse effect, other than the filing
of the Prepackaged Chapter 11 Cases on (a) the business, assets, operations or
financial or other condition of (i) Borrower or (ii) the Credit Parties
considered as a whole, (b) Borrower’s ability to pay any of the Loans or any of
the other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or Agent’s Liens, on behalf of itself and Lenders, on the Collateral
or the priority of such Liens, or (d) Agent’s or any Lender’s rights and
remedies under the Agreement and the other Loan Documents.

 

Maximum Amount means, as of any date of determination, the lesser of (i) an
amount equal to the Revolving Loan Commitment of all Lenders as of that date,
and (ii) prior to the entry of the Final Order, the maximum amount of Revolving
Loans and Letter of Credit Obligations permitted by the Interim Order.

 

Maximum Lawful Rate has the meaning ascribed to it in Section 1.2(f).

 

Merger Agreement means that certain Agreement and Plan of Merger dated as of
May 22, 2008 among Borrower, Holdings, Victory Merger Sub, LLC and ACG
Holdings, Inc.

 

Mezzanine Debt means the Indebtedness of Holdings evidenced by the Mezzanine
Debt Documents.

 

Mezzanine Debt Documents shall mean the Mezzanine Note and Warrant Purchase
Agreement, the Mezzanine Notes and the other documents and instruments executed
and delivered with respect to the Mezzanine Notes or the Mezzanine Note and
Warrant Purchase Agreement, in each case as in effect on the Closing Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance thereof and of the Agreement.

 

Mezzanine Note and Warrant Purchase Agreement means the Mezzanine Note and
Warrant Purchase Agreement dated as of December 7, 1999 by and among Holdings
and the purchasers named therein, as in effect on the Closing Date and as the
same may be amended, modified and/or supplemented from time to time in
accordance thereof and of the Agreement.

 

Mezzanine Notes means those certain 12% Mezzanine Subordinated Notes due 2010
issued by Holdings under the Mezzanine Debt Documents.

 

Moody’s means Moody’s Investors Service, Inc.

 

Mortgages means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents, delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Real Estate.

 

Multiemployer Plan means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

--------------------------------------------------------------------------------


 

Net Proceeds means cash proceeds received by Borrower or any of their
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (a) the costs of such Asset
Disposition (including taxes attributable to such sale, lease or transfer) and
any commissions and other customary transaction fees, costs and expenses), other
than any costs payable to any Affiliate of a Credit Party (b) amounts applied to
repayment of Indebtedness (other than the Obligations) secured by a Lien
permitted under the Agreement on the asset or property disposed, and (c) any
amounts required to be held in escrow until such time as such amounts are
released from escrow whereupon such amounts shall be considered Net Proceeds.

 

Non-Consenting Lender has the meaning ascribed to it in Section 9.19(c).

 

Non-Funding Lender has the meaning ascribed to it in Section 8.5(a).

 

Non-Primed Liens shall have the meaning assigned to it in the Interim Order or
the Final Order, as applicable.

 

Notes means, collectively, the Revolving Notes the Terms Notes and the Swing
Line Note.

 

Notice of Revolving Credit Advance has the meaning ascribed to it in
Section 1.1(a).

 

Notice of Conversion/Continuation has the meaning ascribed to it in
Section 1.2(e).

 

Obligations means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Letter of
Credit Obligations, owing by any Credit Party to Agent or any Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents.  This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Charges,
expenses, attorneys’ fees and any other sum chargeable to any Credit Party under
the Agreement or any of the other Loan Documents.

 

Other Lender has the meaning ascribed to it in Section 8.5(d).

 

Other Taxes has the meaning ascribed to it in Section 1.9(b).

 

Overadvance has the meaning ascribed to it in Section 1.1(a).

 

Pari Passu Replacement Liens means the Pre-Petition Agent/Revolver Replacement
Lien and the Securitization Provider Replacement Lien.

 

--------------------------------------------------------------------------------


 

Patent License means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

Patent Security Agreements means the Assignments of Security Interests in
Patents made in favor of Agent by each applicable Credit Party.

 

Patents means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means a Plan described in Section 3(2) of ERISA.

 

Permitted Encumbrances means the following encumbrances: (a) Liens for taxes,
assessments or governmental charges or levies not yet due and payable or Liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, excluding federal income tax Liens and
Liens in favor of the PBGC under ERISA or to the extent that Borrower does not
take action (including, without limitation, by way of motion or application to
the Bankruptcy Court) to pay, and are permitted under the Bankruptcy Code to not
pay, such charges; (b) Liens in respect of property or assets of the Borrower or
any of its Subsidiaries imposed by law which were incurred in the ordinary
course of business consistent with past practices and which have not arisen to
secure Indebtedness for borrowed money, such as carriers’, materialmen’s,
warehousemen’s and mechanics’ Liens, statutory and common law landlord’s Liens,
and other similar Liens arising in the ordinary course of business consistent
with past practices; (c) Liens created by or pursuant to the Interim Order, the
Final Order, this Agreement, the Collateral Documents or the other Loan
Documents, including, without limitation, the Securities Agreement; (d) Liens in
existence on the Closing Date which are listed, and the property subject thereto
described, on Schedule 5.2, without giving effect to any extensions or renewals
thereof; (e) Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default, provided that the amount of
cash and property (determined on a fair market value basis) deposited or
delivered to secure the respective judgment or decree or subject to attachment
shall not exceed $1,000,000 in the aggregate at any time; (f) Liens (other than
any Lien imposed by ERISA) (1) incurred or deposits made in the ordinary course
of business in connection with general insurance maintained by the Borrower and
its Subsidiaries, (2) incurred or deposits made in the ordinary course of
business of the Borrower and its Subsidiaries in connection with workers’
compensation, unemployment insurance and other types of social security, (3) to
secure the performance by the Borrower and its Subsidiaries of tenders,
statutory obligations (other than excise taxes), surety, stay, customs and
appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) to the extent
incurred in the ordinary course of business, or (4) to secure the performance by
the Borrower and its Subsidiaries of leases of Real Property, to the extent
incurred or made in the ordinary course of business consistent with past
practices;

 

--------------------------------------------------------------------------------


 

(g) licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries; (h) easements,
rights-of-way, restrictions, minor defects or irregularities in title,
encroachments and other similar charges or encumbrances, in each case not
securing Indebtedness and not interfering in any material respect with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
(i) Liens arising from precautionary UCC financing statements regarding
operating leases; (j) Liens created pursuant to or in connection with leases or
Capital Leases permitted pursuant to this Agreement, provided that (1) such
Liens only serve to secure the payment of rent or Indebtedness arising under
such leases or Capital Leases and (2) the Liens encumbering the assets leased or
purported to be leased under such leases or Capital Leases do not encumber any
other assets of the Borrower or any of its Subsidiaries (other than letters of
credit, payment undertaking agreements, guaranteed investment contracts,
deposits of cash or Cash Equivalents and other credit support arrangements, in
each case having an aggregate value not exceeding the fair market value of the
assets leased or purported to be leased under such leases or Capital Leases
(each of such values determined at the time when the lease agreement relating to
the relevant lease or Capital Lease is signed and delivered)); (k) (1) those
liens, encumbrances, hypothecs and other matters affecting title to any Real
Property and found reasonably acceptable by the Agent or insured against by
title insurance, (2) as to any particular Real Property at any time, such
easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which could not reasonably be expected
to materially impair such Real Property for the purpose for which it is held by
the mortgagor or grantor thereof, or the lien or hypothec held by the Agent,
(3) zoning and other municipal ordinances which are not violated in any material
respect by the existing improvements or the present use made by the mortgagor or
grantor thereof of the premises, (4) general real estate taxes and assessments
not yet delinquent, (5) any Lien that would be disclosed on a true, correct and
complete survey of the Real Property that does not materially affect the use or
enjoyment of the Real Property as it is currently being used, and (6) such other
similar items as the Agent may consent to (such consent not to be unreasonably
withheld); (l) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Closing Date, provided that (1) any such Liens attach only to
the assets so purchased, upgrades thereon and, if the asset so purchased is an
upgrade, the original asset itself (and such other assets financed by the same
financing source), (2) the Indebtedness (other than Indebtedness incurred from
the same financing source to purchase other assets and excluding Indebtedness
representing obligations to pay installation and delivery charges for the
property so purchased) secured by any such Lien does not exceed 100% of the
lesser of the fair market value or the purchase price of the property being
purchased at the time of the incurrence of such Indebtedness and (3) the
Indebtedness secured thereby is permitted to be incurred pursuant to this
Agreement; (m) Liens arising out of consignment or similar arrangements for the
sale of goods entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (n) Liens created pursuant to or in connection with
the 2003 Senior Secured Debt Documents; and (o) Liens securing Indebtedness or
leases that refinance, refund, extend, renew and/or replace Indebtedness or
leases secured by Liens described in clauses (a) through (n) above.

 

Person means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

--------------------------------------------------------------------------------


 

Petition Date shall have the meaning assigned to it in the recitals to this
Agreement.

 

Plan means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.

 

Plan of Reorganization means the Joint Prepackaged Plan of Reorganization filed
by Borrower and Guarantors in the Prepackaged Chapter 11 Cases in substantially
the form solicited pursuant to the Disclosure Statement relating to the Joint
Prepackaged Plan of Reorganization of Vertis Holdings, Inc., et al. under
chapter 11 of the Bankruptcy Code and the Joint Prepackaged Plan of
Reorganization of ACG Holdings, Inc.

 

Pledge Agreements means the Holdings Pledge Agreement, the Borrower Pledge
Agreement, and any other pledge agreement entered into after the Closing Date by
any Credit Party.

 

Post-Petition means the time period beginning immediately upon the filing of the
Prepackaged Chapter 11 Cases.

 

Post-Petition Indebtedness means any or all Indebtedness of the Borrower
incurred after the filing of the Prepackaged Chapter 11 Cases.

 

Prepackaged Chapter 11 Case and Prepackaged Chapter 11 Cases shall have the
respective meanings assigned to them in the recitals to the Agreement.

 

Pre-Petition means the time period ending immediately prior to the filing of the
Prepackaged Chapter 11 Cases.

 

Pre-Petition Agent/Revolver Replacement Lien shall have the meaning ascribed to
such term in the Interim Order or the Final Order, as applicable.

 

Pre-Petition Agreement Expenses means unpaid fees, costs and expenses incurred
by the Prior Agent under the Pre-Petition Loan Documents (whether incurred prior
or subsequent to the Petition Date) and the indemnification rights or claims
that the Prior Agent has or may have under the Pre-Petition Loan Documents
(whether incurred prior or subsequent to the Petition Date).

 

Pre-Petition Accounts Receivable Borrowing Base Amount means the amount of the
“Net Residual Interest” (as such term is defined in the Pre-Petition Credit
Agreement) computed as of the Closing Date before giving effect to the
consummation of the A/R Purchase.

 

Pre-Petition Borrowing Base means the “Borrowing Base” as such term is defined
in the Pre-Petition Credit Agreement.

 

Pre-Petition Credit Agreement shall have the meaning assigned to it in the
recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

Pre-Petition Indebtedness means all Indebtedness of the Borrower outstanding on
the Petition Date immediately prior to the filing of the Prepackaged Chapter 11
Cases other than Indebtedness under the Pre-Petition Credit Agreement.

 

Pre-Petition Lender Expense Claims means the Pre-Petition Agreement Expenses and
the Surviving A/R Obligations.

 

Pre-Petition Lender Replacement Liens means the Pre-Petition Agent/Revolver
Replacement Lien and the Pre-Petition Term Replacement Lien.

 

Pre-Petition Letter of Credit Obligations means, without duplication, all
obligations, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Pre-Petition Letters of Credit.

 

Pre-Petition Letters of Credit means the letters of credit issued and
outstanding on the Closing Date under the Pre-Petition Credit Agreement.

 

Pre-Petition Loan Documents shall have the meaning assigned to the term “Loan
Documents” in the Pre-Petition Credit Agreement.

 

Pre-Petition Revolving Credit Advances shall mean the aggregate “Revolving
Credit Advances” (as such term is defined in the Pre-Petition Credit Agreement)
outstanding on the Petition Date.

 

Pre-Petition Term Loans shall mean the “Term Loans” (as such term is defined in
the Pre-Petition Credit Agreement) outstanding on the date hereof.

 

Pre-Petition Term Replacement Lien shall have the meaning assigned to it in the
Interim Order or the Final Order, as applicable.

 

Prior Agent shall mean the agent under the Pre-Petition Credit Agreement and
other Pre-Petition Loan Documents, including, without limitation, in its
capacity, as “Collateral Agent” under the “Existing Security Agreement” as such
term is defined in the Pre-Petition Credit Agreement.

 

Prior Lenders shall mean the lenders under the Pre-Petition Credit Agreement.

 

Prior Lender Obligations means all obligations of any Credit Party and any of
their Subsidiaries to the Prior Lenders pursuant to the Pre-Petition Credit
Agreement, and all instruments and documents executed pursuant thereto or in
connection therewith.

 

Pro Rata Share means with respect to all matters relating to any Lender (a) with
respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Term Loan A, the percentage
obtained by dividing (i) the Term Loan A Commitment of that Lender by (ii) the
aggregate Term Loan A Commitments of all Lenders, (c) with respect to the Term
Loan B, the percentage obtained by dividing (i) the Term Loan B Commitment of
that Lender by (ii) the aggregate Term Loan B Commitments of all Lenders,
(d) with respect to all Loans, the percentage obtained by dividing (i) the
aggregate Commitments of that Lender by (ii) the aggregate Commitments of all
Lenders, and (e) with respect to all Loans

 

--------------------------------------------------------------------------------


 

on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as any such percentages may be adjusted by assignments pursuant to
Section 8.1.

 

Proceeding means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or any Subsidiary thereof is a debtor.

 

Proposed Change has the meaning ascribed to it in Section 9.19(c).

 

Purchased Facility Assets means all of the accounts receivable and all other
assets owned as of the Petition Date by Vertis Receivables.

 

Qualified Assignee means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that no Person that
(directly or through an Affiliate) holds a cash Investment in the Subordinated
Debt or equity of any Credit Party in excess of 20% of its cash Investment in
the Loans shall be a Qualified Assignee.

 

Qualified Plan means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

Qualified Preferred Stock shall mean any preferred stock of Holdings, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of Holdings or
any of its Subsidiaries relating to outstanding indebtedness and which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event (including any change of
control event), cannot mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the option of the holder thereof (including,
without limitation, upon the occurrence of a change of control event), in whole
or in part, on or prior to the tenth anniversary of the date of issuance of such
preferred stock and that otherwise has rights and preferences and is on terms
and conditions reasonably acceptable to the Agent.

 

Real Estate has the meaning ascribed to it in Section 3.13.

 

Refunded Swing Line Loan has the meaning ascribed to it in Section 1.1(c)(iii).

 

--------------------------------------------------------------------------------


 

Related Transactions means the initial borrowing under the Revolving Loan on the
Closing Date, the A/R Purchase, the payment of all Fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

 

Related Transactions Documents means the Loan Documents, and all other
agreements or instruments executed in connection with the Related Transactions.

 

Release means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

Replacement Lender has the meaning ascribed to it in Section 9.19(a).

 

Requisite Lenders means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans; provided that if there is more
than one Lender, Requisite Lenders shall in any event be at least two
(2) Lenders.

 

Reserves means (a) a reserve or reserves in the full amount of the Carve-Out as
established by Agent on the Closing Date and thereafter modified, as and to the
extent, Agent determines to do so, (b) a reserve in an amount equal to the
difference (if positive) between (i) the then outstanding principal balance of
the Term Loan B minus (ii) the “Borrowing Base” (as defined in the Pre-Petition
Credit Agreement and as computed as set forth on Schedule 1 to
Exhibit 6.2(e) thereto, except that the portion of such Borrowing Base comprised
of the “Net Residual Interest Available” shall be equal at all times to the
Pre-Petition Accounts Receivable Borrowing Base Amount) and (c) such other
reserves against Eligible Accounts or Borrowing Availability of Borrower that
Agent may, in its reasonable credit judgment, establish from time to time,
including, without limitation, a reserve for any adequate protection payments
with respect to interest accrued prior to the commencement of the Prepackaged
Chapter 11 Cases as set forth in the Interim Order or the Final Order.  Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest expenses or Indebtedness shall be deemed to be a
reasonable exercise of Agent’s credit judgment.

 

Restricted Payment means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of

 

--------------------------------------------------------------------------------


 

funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature), out-of-pocket expenses in connection therewith
and indemnities payable in connection with any management services, consulting
or like agreement by such Credit Party to any Stockholder of such Credit Party
or its Affiliates.

 

Restructuring means refinancing and restructuring the Borrower’s senior secured
indebtedness and its other secured and unsecured indebtedness.

 

Restructuring Agreement means that certain Restructuring and Lock-Up Agreement
dated as of May 22, 2008 among, inter alia, Borrower, various of Borrower’s
affiliates, the Acquired Business, certain creditors of the Acquired Business,
certain holders of the 2003 Senior Secured Notes, certain holders of the 2002
Senior Notes, and certain holders of the February 2003 Senior Subordinated
Notes.

 

Retiree Welfare Plan means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

Revolving Credit Advance has the meaning ascribed to it in Section 1.1(a).

 

Revolving Lenders means those Lenders having a Revolving Loan Commitment.

 

Revolving Loan means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) Swing Line Advances
plus (iii) the aggregate Letter of Credit Obligations incurred on behalf of
Borrower.  Unless the context otherwise requires, references to the outstanding
principal balance of the Revolving Loan shall include the outstanding balance of
Letter of Credit Obligations.

 

Revolving Loan Commitment means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances) or incur
Letter of Credit Obligations, which aggregate commitment shall be One Hundred
Thirty Million Dollars ($130,000,000) as of the Closing Date, as such amount may
be adjusted, if at all, from time to time in accordance with the Agreement.

 

Revolving Notes has the meaning ascribed to it in Section 1.1(b).

 

S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

--------------------------------------------------------------------------------


 

Scheduled Commitment Termination Date means the earlier of: (a) the date that is
ninety (90) days after the filing of the Prepackaged Chapter 11 Cases; or
(b) the effective date of a plan confirmed in the Prepackaged Chapter 11 Cases.

 

Securitization Provider Replacement Lien means the lien granted under the
Interim Order and the Final Order to secure the repayment of the Surviving A/R
Obligations.

 

Security Agreement means the Security Agreement of even date herewith executed
by each Credit Party in favor of Agent, on behalf of itself and Lenders, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

Senior Subordinated Debt means the Indebtedness of Holdings evidenced by the
Senior Subordinated Debt Documents, and any other Indebtedness of any Credit
Party subordinated to the Obligations as to right and time of payment and as to
any other rights and remedies thereunder and having such other terms as are
satisfactory to Agent and Requisite Lenders.

 

Senior Subordinated Debt Documents shall mean the February 2003 Senior
Subordinated Debt Documents, the 2002 Senior Debt Documents and all other
documents executed and delivered with respect to thereto, as in effect on the
Closing Date as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

 

Settlement Date has the meaning ascribed to it in Section 8.5(a)(ii).

 

Software means all “software” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

Statement has the meaning ascribed to it in Section 6.2(c).

 

Stock means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

Stockholder means, with respect to any Person, each holder of Stock of such
Person.

 

Subordinated Debt means collectively, the Senior Subordinated Debt and the
February 2003 Senior Subordinated Debt, and any other Indebtedness of any Credit
Party subordinated to the Obligations as to right and time of payment and as to
any other rights and remedies thereunder and having such other terms as are
satisfactory to Agent and Requisite Lenders.

 

Subordinated Notes means those certain February 2003 Senior Subordinated Notes
and any other notes evidencing Senior Subordinated Debt.

 

--------------------------------------------------------------------------------


 

Subsidiary means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

Subsidiary Guaranty means the Subsidiary Guaranty of even date herewith executed
by one or more Subsidiaries of Borrower in favor of Agent, on behalf of itself
and Lenders.

 

Supermajority Lenders means Lenders having (a) more than 75% of the Commitments
of all Lenders or (b) if the Revolving Loan Commitments have been terminated,
more than 75% of the aggregate outstanding amounts of all Loans, provided, that,
if there is more than one Lender, Supermajority Lenders shall in any event be at
least two (2) Lenders.

 

Surviving A/R Obligations has the meaning ascribed to it in Section 3.6(b).

 

Swing Line Advance has the meaning ascribed to it in Section 1.1(b).

 

Swing Line Availability has the meaning ascribed to it in Section 1.1(b).

 

Swing Line Commitment means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth on Annex B to the Agreement, which commitment
constitutes a subfacility of the Revolving Loan Commitment of the Swing Line
Lender and which commitment on the Closing Date is $25,000,000.

 

Swing Line Lender means GE Capital.

 

Swing Line Loan means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 

Swing Line Note has the meaning ascribed to it in Section 1.1(b).

 

Tax Returns means all reports, returns, information returns, claims for refund,
elections, estimated Tax filings or payments, requests for extension, documents,
statements, declarations and certifications and other information required to be
filed with respect to Taxes, including attachments thereto and amendments
thereof.

 

Taxes has the meaning ascribed to it in Section 1.9(a).

 

Tax Sharing Agreement means that certain Amended and Restated Tax Sharing
Agreement, dated as of February 4, 2000, by and among the Credit Parties,
certain other

 

--------------------------------------------------------------------------------


 

Subsidiaries of Holdings and the other parties named therein provided, that, the
provisions of Section 5.1(l) of the Agreement shall be satisfied.

 

Term Lenders means those Lenders having a Term Loan Commitment.

 

Term Loans means collectively the Term Loan A and Term Loan B

 

Term Loan A has the meaning ascribed to it in Section 1.1(e).

 

Term Loan B has the meaning ascribed to it in Section 1.1(f).

 

Term Loan A Commitment means: (x) (a) as to any Term Loan A Lender, the
commitment of such Lender to make its Pro Rata Share of the Term Loan as set
forth on Annex B or in the most recent Assignment Agreement, if any, executed by
such Lender and (b) as to all Term Loan A Lenders, the aggregate commitment of
all Lenders to make (A) the Term Loan A, which aggregate commitment shall be
Fifty Million Dollars ($50,000,000) on the Closing Date, and (y) after the Term
Loans have been funded by the Term Loan A Lenders, (a) as to any Term Loan A
Lender, the Pro Rata Share of the outstanding principal amount of the Term Loan
owing to such Lender and (b) as to all Term Loan A Lenders, the aggregate
outstanding principal amount of the Term Loan A, which shall be Fifty Million
Dollars ($50,000,000) on the Closing Date, as such amount may be reduced, if at
all, from time to time in accordance with the Agreement.

 

Term Loan B Commitment means: (x) (a) as to any Term Loan B Lender, the
commitment of such Lender to make its Pro Rata Share of the Term Loan B as set
forth on Annex B or in the most recent Assignment Agreement, if any, executed by
such Lender and (b) as to all Term Loan B Lenders, the aggregate commitment of
all Lenders to make (A) the Term Loan B, which aggregate commitment shall be Two
Hundred Million Dollars ($200,000,000) on the Closing Date and (y) after the
Term Loans have been funded by the Term Loan B Lenders, (a) as to any Term Loan
B Lender, the Pro Rata Share of the outstanding principal amount of the Term
Loan owing to such Lender and (b) as to all Term Loan B Lenders, the aggregate
outstanding principal amount of the Term Loan B, which shall be Two Hundred
Million Dollars ($200,000,000), as such amount may be reduced, if at all, from
time to time in accordance with the Agreement.

 

Term Loan A Lenders means those Lenders having a Term Loan A Commitment.

 

Term Loan B Lenders means those Lenders having a Term Loan B Commitment.

 

Term Notes has the meaning ascribed to it in Section 1.1(f).

 

Termination Date means the date on which (a) the Loans have been repaid in full
in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged or, in the case of covenants, the
obligations to perform such covenants have been terminated (other than
contingent indemnification obligations as to which no unsatisfied claim has been
asserted), (c) all Letter of Credit Obligations have been cash collateralized in
the amount set forth in Section 1.5(e), cancelled or, with the consent of Agent
in each instance, backed by standby letters of credit acceptable to Agent,
(d) all Commitments have been terminated and (e) Agent and Lenders have been
released by Credit Parties of all claims against Agent and Lenders.

 

--------------------------------------------------------------------------------


 

THL shall mean Thomas H. Lee Partners L.P., a Delaware limited partnership.

 

THL Affiliates means THL and any person that directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, THL.

 

THL Group means THL and any THL Affiliate who act as a partnership, syndicate,
limited partnership or group for the purpose of acquiring, holding or disposing
of securities of Holdings.

 

Title IV Plan means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

Trademark Security Agreements means the Assignments of Security Interests in
Trademarks made in favor of Agent by each applicable Credit Party.

 

Trademark License means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

Trademarks means all of the following now owned or hereafter adopted or acquired
by any Credit Party: (a) all trademarks, trade names, corporate names, business
names, trade styles, service marks, logos, internet domain names, other source
or business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

2002 Senior Debt means the Indebtedness of Vertis evidenced by the 2002 Senior
Notes.

 

2002 Senior Debt Documents shall mean the 2002 Senior Notes, the 2002 Senior
Notes Indenture and the other documents and instruments executed and delivered
with respect to the 2002 Senior Notes or the 2002 Senior Notes Indenture, in
each case as in effect on the Closing Date and as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
thereof and of this Agreement.

 

2002 Senior Notes shall mean those certain 10 7/8% Senior Notes due 2009 issued
by Vertis under the 2002 Senior Debt Documents.

 

2002 Senior Notes Indenture shall mean the Indenture, dated as of June 24, 2002
among Vertis and the 2002 Senior Notes Indenture Trustee, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms thereof and of this Agreement.

 

2002 Senior Notes Indenture Trustee shall mean the trustee under the 2002 Senior
Notes Indenture.

 

--------------------------------------------------------------------------------


 

2003 Senior Secured Debt means the Indebtedness of Vertis evidenced by the 2003
Senior Secured Notes.

 

2003 Senior Secured Debt Documents shall mean the 2003 Senior Secured Notes, the
2003 Senior Secured Notes Indenture and the other documents and instruments
executed and delivered with respect to the 2003 Senior Secured Notes or the 2003
Senior Secured Notes Indenture, in each case as in effect on the Closing Date
and as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and of this Agreement.

 

2003 Senior Secured Notes shall mean Vertis’ 9-3/4% 2003 Senior Secured Notes
due April 1, 2009 issued pursuant to the 2003 Senior Secured Notes Indenture.

 

2003 Senior Secured Notes Adequate Protection Obligations means the claims of
the holders of the 2003 Senior Secured Notes for (a) any diminution in the value
of their interests in the Collateral; and (b) prior to an Event of Default,
interest payments at the non-default contractual rate under the 2003 Senior
Secured Notes at such times and in such amounts as set forth in the Interim
Order and the Final Order.

 

2003 Senior Secured Notes Indenture shall mean the Indenture, dated as of
June 6, 2003, among Vertis and the 2003 Senior Secured Notes Indenture Trustee,
as in effect on the Closing Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and of this
Agreement.

 

2003 Senior Secured Notes Indenture Trustee shall mean the trustee under the
2003 Senior Secured Notes Indenture.

 

2003 Senior Secured Notes Replacement Lien means the lien granted in the Interim
Order and the Final Order to secure the repayment of the 2003 Senior Secured
Notes Adequate Protection Obligations.

 

Unfunded Pension Liability means, at any time, the aggregate amount, if any, of
the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

VDSL means Vertis Digital Services Limited, a company incorporated under the
laws of England and Wales and registered under number 3526757.

 

Vertis means Vertis, Inc., a Delaware corporation.

 

Vertis Receivables means Vertis Receivables II, LLC, a Delaware limited
liability company.

 

VPS Business means Vertis Print Solutions in Chicago, Illinois, which handles
accounts related to certain short-run direct mail print activities.

 

--------------------------------------------------------------------------------


 

Welfare Plan means a Plan described in Section 3(l) of ERISA.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.  Definitions of agreements and instruments in Annex A shall mean
and refer to such agreements and instruments as amended, modified, supplemented,
restated, substituted or replaced from time to time in accordance with their
respective terms and the terms of this Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------